 



Exhibit 10.1

EXECUTION COPY



--------------------------------------------------------------------------------

$650,000,000

CREDIT AGREEMENT

among

VOUGHT AIRCRAFT INDUSTRIES, INC.

as Borrower,

The Several Funding Parties from Time to Time Parties Hereto,

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Documentation Agent

Dated as of December 22, 2004



--------------------------------------------------------------------------------

LEHMAN BROTHERS INC. and J.P. MORGAN SECURITIES INC., as Joint Lead Arrangers
and Joint
Bookrunners

THE SYMBOL ‘**’ IS USED THROUGHOUT THIS DOCUMENT TO INDICATE THAT THE PORTION
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SEC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page SECTION 1. DEFINITIONS     1  
 
           
1.1
  Defined Terms     1  
1.2
  Other Definitional Provisions     25  
 
            SECTION 2. AMOUNT AND TERMS OF COMMITMENTS     26  
 
           
2.1
  Term Commitments     26  
2.2
  Procedure for Term Loan Borrowing     26  
2.3
  Repayment of Term Loans     26  
2.4
  Incremental Facility Term Loans     27  
2.5
  Revolving Commitments     28  
2.6
  Procedure for Revolving Loan Borrowing     29  
2.7
  Swingline Commitment     29  
2.8
  Procedure for Swingline Borrowing; Refunding of Swingline Loans     29  
2.9
  Repayment of Loans     31  
2.10
  Commitment Fees, etc.     31  
2.11
  Termination or Reduction of Revolving Commitments and Incremental Facility
Term Loan Commitments     32  
2.12
  Optional Prepayments     32  
2.13
  Mandatory Prepayments     32  
2.14
  Conversion and Continuation Options     34  
2.15
  Minimum Amounts and Maximum Number of Eurodollar Tranches     34  
2.16
  Interest Rates and Payment Dates     34  
2.17
  Computation of Interest and Fees     35  
2.18
  Inability to Determine Interest Rate     35  
2.19
  Pro Rata Treatment and Payments     36  
2.20
  Requirements of Law     37  
2.21
  Taxes     38  
2.22
  Indemnity     40  
2.23
  Illegality     40  
2.24
  Change of Lending Office     40  
2.25
  Replacement of Funding Parties     40  
 
            SECTION 3. LETTERS OF CREDIT     41  
 
           
3.1
  L/C Commitment     41  
3.2
  Procedure for Issuance of Tranche A Letter of Credit     41  
3.3
  Fees and Other Charges     42  
3.4
  L/C Participations     42  
3.5
  Reimbursement Obligation of the Borrower     43  
3.6
  Obligations Absolute     44  
3.7
  Tranche A Letter of Credit Payments     44  
3.8
  Applications     44  

i



--------------------------------------------------------------------------------



 



                      Page SECTION 3A. TRANCHE B LETTERS OF CREDIT     45  
 
           
3A.1
  Tranche B L/C Commitment     45  
3A.2
  Tranche B L/C Participations     45  
3A.3
  Obligations Unconditional     46  
3A.4
  Reimbursement     46  
3A.5
  Obligations Absolute     46  
3A.6
  Disbursement Procedures     47  
3A.7
  Interim Interest     47  
3A.8
  L/C Deposit Account     47  
3A.9
  Termination and Reduction of Commitments; Return of Tranche B L/C Deposits;
Conversion of Tranche B L/C Deposits     48  
3A.10
  Fees     49  
3A.11
  Interim Tranche B Letters of Credit     50  
3A.12
  Tranches of Letters of Credit; Certain Drawings under Letters of Credit     50
 
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     50  
 
           
4.1
  Financial Condition     50  
4.2
  No Change     51  
4.3
  Existence; Compliance with Law and Agreements     51  
4.4
  Corporate Power; Authorization; Enforceable Obligations     51  
4.5
  No Legal Bar     51  
4.6
  No Material Litigation     51  
4.7
  No Default     52  
4.8
  Ownership of Property; Liens     52  
4.9
  Intellectual Property     52  
4.10
  Taxes     52  
4.11
  Federal Regulations     52  
4.12
  Labor Matters     53  
4.13
  ERISA     53  
4.14
  Investment Company Act     53  
4.15
  Subsidiaries     53  
4.16
  Environmental Matters     53  
4.17
  Accuracy of Information, etc     54  
4.18
  Security Documents     54  
4.19
  Solvency     55  
4.20
  Regulation H     55  
4.21
  Senior Notes     55  
 
            SECTION 5. CONDITIONS PRECEDENT     55  
 
           
5.1
  Conditions to Initial Extension of Credit     55  
5.2
  Conditions to Each Extension of Credit     56  
 
            SECTION 6. AFFIRMATIVE COVENANTS     57  
 
           
6.1
  Financial Statements     57  
6.2
  Certificates; Other Information     58  
6.3
  Payment of Obligations     59  
6.4
  Conduct of Business and Maintenance of Existence, etc; Compliance     59  

ii



--------------------------------------------------------------------------------



 



                      Page
6.5
  Maintenance of Property; Insurance     59  
6.6
  Inspection of Property; Books and Records; Discussions     59  
6.7
  Notices     60  
6.8
  Environmental Laws     60  
6.9
  Interest Rate Protection     61  
6.10
  Additional Collateral, etc     61  
6.11
  Further Assurances     63  
6.12
  Use of Proceeds     63  
6.13
  Post Closing Matters     63  
 
            SECTION 7. NEGATIVE COVENANTS     64  
 
           
7.1
  Financial Condition Covenants.     65  
7.2
  Indebtedness     66  
7.3
  Liens     68  
7.4
  Fundamental Changes     70  
7.5
  Disposition of Property     70  
7.6
  Restricted Payments     71  
7.7
  Capital Expenditures     71  
7.8
  Investments     72  
7.9
  Modifications of Senior Note Indenture     74  
7.10
  Transactions with Affiliates     74  
7.11
  Sales and Leasebacks     74  
7.12
  Changes in Fiscal Periods     74  
7.13
  Negative Pledge Clauses     75  
7.14
  Clauses Restricting Subsidiary Distributions     75  
7.15
  Lines of Business     75  
7.16
  Limitation on Hedge Agreements     76  
 
            SECTION 8. EVENTS OF DEFAULT     76  
 
            SECTION 9. THE ADMINISTRATIVE AGENT     79  
 
           
9.1
  Appointment     79  
9.2
  Delegation of Duties     79  
9.3
  Exculpatory Provisions     79  
9.4
  Reliance by Administrative Agent     80  
9.5
  Notice of Default     80  
9.6
  Non-Reliance on Administrative Agent and Other Funding Parties     80  
9.7
  Indemnification     81  
9.8
  Administrative Agent in Its Individual Capacity     81  
9.9
  Successor Administrative Agent     81  
9.10
  Authorization to Release Liens and Guarantees     82  
9.11
  Titles     82  
 
            SECTION 10. MISCELLANEOUS     82  
 
           
10.1
  Amendments and Waivers     82  
10.2
  Notices     83  
10.3
  No Waiver; Cumulative Remedies     84  

iii



--------------------------------------------------------------------------------



 



                      Page
10.4
  Survival of Representations and Warranties     84  
10.5
  Payment of Expenses; Indemnification     84  
10.6
  Successors and Assigns; Participations and Assignments     85  
10.7
  Adjustments; Set-off     88  
10.8
  Counterparts     89  
10.9
  Severability     89  
10.10
  Integration     89  
10.11
  GOVERNING LAW     89  
10.12
  Submission To Jurisdiction; Waivers     89  
10.13
  Judgment Currency     90  
10.14
  Acknowledgments     90  
10.15
  Confidentiality     90  
10.16
  Release of Collateral and Guarantee Obligations     91  
10.17
  WAIVERS OF JURY TRIAL     92  
10.18
  USA PATRIOT ACT     92  

iv



--------------------------------------------------------------------------------



 



      SCHEDULES:
 
   
1.1A
  Commitments
1.1B
  Mortgaged Properties
3A.11
  Interim Tranche B Letters of Credit
4.4
  Consents, Authorizations, Filings and Notices
4.8
  Real Estate Assets
4.15
  Subsidiaries
7.2
  Existing Indebtedness
7.3
  Existing Liens
7.8
  Existing Investments
 
    EXHIBITS:
 
   
A
  Form of Guarantee and Collateral Agreement
B
  Form of Shareholder Hypothecation Agreement
C
  Form of Compliance Certificate
D
  Form of Closing Certificate
E
  Form of Mortgage
F
  Form of Assignment and Assumption
G
  Form of Legal Opinion of Counsel to the Borrower and its Subsidiaries
H
  Form of Exemption Certificate

v



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”), dated as of December 22, 2004,
among VOUGHT AIRCRAFT INDUSTRIES, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Funding Parties”) and Lehman Commercial Paper
Inc., as Administrative Agent.

          The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, and (b) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%. For purposes hereof, “Prime Rate” shall mean the prime lending rate
as set forth on the British Banking Association Telerate Page 5 (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rate), as in effect from time to time.
Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR. For purposes of this agreement, a Tranche B L/C Deposit is not an
ABR Loan.

          “Adjustment Date”: as defined in the Pricing Grid.

          “Administrative Agent”: Lehman Commercial Paper Inc., as the
administrative agent for the Funding Parties under this Agreement and the other
Loan Documents, together with any of its successors and, for purposes of
Section 9, shall include affiliates of Lehman Commercial Paper Inc. as the
arranger of the Commitments.

          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

          “Aggregate Exposure”: with respect to any Funding Party at any time,
an amount equal to (a) until the Closing Date, the aggregate amount of such
Funding Party’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Funding Party’s Term Loans,
(ii) the amount of such Funding Party’s Revolving Commitment then in effect or,
if the Revolving Commitments have been terminated, the amount of such Funding
Party’s Revolving Extensions of Credit then outstanding, (iii) the aggregate
then unpaid principal amount of such Funding Party’s Incremental Facility Term
Loans, (iv) the amount of such Funding Party’s unused Incremental Facility Term
Loan Commitments and (v) the amount of such Funding Party’s Tranche B L/C
Deposit or, if the Tranche B L/C Commitments have been terminated, the amount of
such Funding Party’s Tranche B L/C Exposure.

 



--------------------------------------------------------------------------------



 



          “Aggregate Exposure Percentage”: with respect to any Funding Party at
any time, the ratio (expressed as a percentage) of such Funding Party’s
Aggregate Exposure at such time to the total Aggregate Exposures of all Funding
Parties at such time.

          “Agreed Purposes”: as defined in Section 10.15.

          “Agreement”: this Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

          “Alternate Currency”: the lawful currency of the member states of the
European Union that participate in the euro or the lawful money of the United
Kingdom.

          “Annual Operating Budget”: as defined in Section 6.2(b).

          “Applicable Margin”: for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

              ABR Loans   Eurodollar Loans
Revolving Loans and Swingline Loans
  1.50%   2.50%
Term Loans
  1.50%   2.50%

or, with respect to the Tranche B L/C Facility, the rate per annum equal to
2.60%; provided that on and after the first Adjustment Date occurring after the
completion of the fiscal quarter of the Borrower ending December 31, 2004, the
Applicable Margins with respect to Term Loans, Revolving Loans, Swingline Loans
and the Tranche B L/C Facility will be determined pursuant to the Pricing Grid.
The Applicable Margin for the Incremental Term Loans of any Series shall be
determined at the time such Series of Loans is established pursuant to
Section 2.4.

          “Applicable Spot Rate”: on any date, with respect to any amount
denominated in an Alternative Currency, the amount of Dollars into which such
amount may be converted at the spot rate at which Dollars are offered to the
Tranche A Issuing Lender in New York, New York for the Alternative Currency in
which such amount is denominated at approximately 11:00 a.m. (New York time) on
such day or if such day is not a Business Day, on the immediately preceding
Business Day, and as determined as provided in the definition of “Dollar
Equivalent”.

          “Application”: an application, in such form as the Tranche A Issuing
Lender may specify from time to time, requesting the Tranche A Issuing Lender to
open a Tranche A Letter of Credit.

          “Approved Fund”: as defined in Section 10.6(b).

          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (excluding (i) inventory Disposed of in the ordinary
course of business, (ii) Dispositions of scrap or obsolete, worn out or idle
Property or Property that is not being used in the business of the Borrower or
any of its Subsidiaries, (iii) any such Disposition which is a Recovery Event,
(iv) Dispositions of other Property yielding Net Cash Proceeds to the Borrower
or any of its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) of less than
$5,000,000 with respect to any transaction or series of related transactions and
less than $25,000,000 in the aggregate during the term

2



--------------------------------------------------------------------------------



 



of this Agreement, (v) Dispositions of Property from one Loan Party to another
Loan Party; and (vi) Dispositions permitted by clauses (c), (d), (f), (g), (h),
(i) and (k) of Section 7.5.)

          “Assignee”: as defined in Section 10.6(b).

          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit F.

          “Available Revolving Commitment”: as to any Revolving Funding Party at
any time, an amount equal to the excess, if any, of (a) such Funding Party’s
Revolving Commitment then in effect over (b) such Funding Party’s Revolving
Extensions of Credit then outstanding; provided that in calculating any
Revolving Funding Party’s Revolving Extensions of Credit for the purpose of
determining such Revolving Funding Party’s Available Revolving Commitments
pursuant to Section 2.10(a), the aggregate principal amount of Swingline Loans
then outstanding shall be deemed to be zero.

          “Benefitted Funding Party”: as defined in Section 10.7(a).

          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).

          “Borrower”: as defined in the preamble hereto.

          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Funding Parties to make Loans
hereunder.

          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures of such Person during such period that, in
accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the statement of cash flows of such
Person; provided that the following expenditures shall not be deemed Capital
Expenditures: (i) Permitted Acquisitions, (ii) expenditures made with or
reimbursed from the proceeds of insurance or condemnation payments, and
(iii) expenditures to the extent financed with the proceeds of an Equity
Issuance or contribution of capital to the Borrower.

          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

3



--------------------------------------------------------------------------------



 



          “Cash Equivalents”: (i) marketable direct obligations (a) issued by or
unconditionally guaranteed as to interest and principal by the United States
Government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one year after such date; (ii) marketable direct obligations
issued by any state of the United States of America or any political subdivision
of any such state or any public instrumentality thereof, in each case maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Funding Party or by any commercial bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
having combined capital and surplus of not less than $500,000,000; and (v)
shares of any money market mutual fund that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i) and (ii) above and (b) has net assets of not less than $500,000,000.

          “Certificated Security”: any Pledged Stock (as defined in the
Guarantee and Collateral Agreement) evidenced by a certificate.

          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied and the initial Loans hereunder shall
have been funded.

          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.

          “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

          “Commitment”: as to any Funding Party, the sum of the Term Commitment,
the Revolving Commitment, the Incremental Term Loan Commitment and the Tranche B
L/C Commitment of such Funding Party.

          “Commitment Fee Rate”: 1/2 of 1% per annum; provided that on and after
the first Adjustment Date occurring after the completion of the fiscal quarter
of the Borrower ending December 31, 2004, the Commitment Fee Rate will be
determined pursuant to the Pricing Grid.

          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414(b), (c), (m) or (o) of the
Code.

          “Commonly Controlled Plan”: as defined in Section 4.13(b).

          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit C.

          “Confidential Information”: as defined in Section 10.15.

          “Consolidated Adjusted EBITDA”: of any Person for any period,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries,

4



--------------------------------------------------------------------------------



 



amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including commitment and administrative fees and charges with respect to the
Facilities), (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business, non-recurring 7E7 Program expenses and
non-recurring Facilities Consolidation Program expenses), (f) any other non-cash
charges, expenses or losses, (g) restructuring and integration costs,
(h) stock-option based compensation expenses, and (i) all fees and expenses paid
pursuant to the Management Agreement and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income (except to the extent deducted in determining Consolidated
Net Interest Expense), and (b) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sale of assets outside of the ordinary course of business), all as
determined on a consolidated basis, provided that for purposes of calculating
Consolidated Adjusted EBITDA of the Borrower and its Subsidiaries for any
period, (i) the Consolidated Adjusted EBITDA of any Person acquired by the
Borrower or its Subsidiaries during such period shall be included on a pro forma
basis for such period (but assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period, and assuming any cost savings to the extent
permitted under Regulation S-X of the Exchange Act or otherwise approved by the
Administrative Agent if the consolidated balance sheet of such acquired Person
and its consolidated Subsidiaries as at the end of the period preceding the
acquisition of such Person and the related consolidated statements of income and
stockholders’ equity and of cash flows for the period in respect of which
Consolidated Adjusted EBITDA is to be calculated (x) have been previously
provided to the Administrative Agent and (y) either (1) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (2) have been
found acceptable by the Administrative Agent and (ii) the Consolidated Adjusted
EBITDA of any Person Disposed of by the Borrower or its Subsidiaries during such
period shall be excluded for such period (assuming the consummation of such
Disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period). For purposes of determining
compliance with the financial covenants set forth in Section 7.1, any equity
contribution made to the Borrower by Permitted Investors after the Closing Date
and prior to the day that is 10 days after the day on which financial statements
are required to be delivered for a fiscal quarter will, at the request of the
Borrower, be deemed to increase, dollar for dollar, Consolidated Adjusted EBITDA
for such fiscal quarter for the purposes of determining compliance with such
financial covenants at the end of such fiscal quarter and applicable subsequent
periods (any such equity contribution so included in the calculation of
Consolidated Adjusted EBITDA, a “Specified Equity Contribution”), provided that
(a) Specified Equity Contributions may be made in no more than two fiscal
quarters (which may be consecutive) in an amount not to exceed $25,000,000 for
either such fiscal quarter and (b) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrower
to be in compliance with the financial covenants set forth in Section 7.1.

          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of the Borrower and its Subsidiaries and (b) without
duplication, all Indebtedness consisting of Revolving Loans or Swingline Loans,
to the extent otherwise included therein.

5



--------------------------------------------------------------------------------



 



          “Consolidated Interest Expense”: of any Person for any period, total
interest expense (including that portion in respect of Capital Lease Obligations
and capitalized interest) of such Person and its Subsidiaries on a consolidated
basis with respect to all outstanding Funded Debt of such Person and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and plus the net amount paid (or minus
the net amount received) under Hedge Agreements (whether or not actually paid or
received during such period), but excluding, however, any amounts referred to in
Section 2.10(b) and any amounts expended for up-front costs in relation to
interest rate collars and similar Hedge Agreements entered into pursuant to
Section 6.9. and minus the amount of consolidated interest income, if any, for
such period.

          “Consolidated Net Income”: of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that in calculating Consolidated Net Income of the Borrower and its consolidated
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its Subsidiaries
and (b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower or Global Aeronautica) in which the Borrower or any of its Subsidiaries
has an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions.

          “Consolidated Net Interest Coverage Ratio”: for any period, the ratio
of (a) Consolidated Adjusted EBITDA of the Borrower and its Subsidiaries for
such period to (b) Consolidated Net Interest Expense of the Borrower and its
Subsidiaries for such period.

          “Consolidated Net Interest Expense”: of any Person for any period,
Consolidated Interest Expense for such period, excluding any amount not paid or
received in cash during such period.

          “Consolidated Total Leverage”: at any date, the aggregate stated
balance amount of all Funded Debt of the Borrower and its Subsidiaries at such
date minus the aggregate amount of cash and Cash Equivalents held by the
Borrower and its Subsidiaries at such date determined on a consolidated basis in
accordance with GAAP.

          “Consolidated Total Leverage Ratio”: as at the last day of any period
of four consecutive fiscal quarters of the Borrower, the ratio of
(a) Consolidated Total Leverage on such day to (b) Consolidated Adjusted EBITDA
of the Borrower and its Subsidiaries for such period.

          “Consolidated Working Capital”: at any date, the difference of
(a) Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date.

          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

          “Disposition”: with respect to any Property, any sale, sale and
leaseback, assignment, conveyance, transfer or other effectively complete
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

6



--------------------------------------------------------------------------------



 



          “Dollar Equivalent”: with respect to any amount denominated in an
Alternate Currency, an equivalent amount in Dollars, computed as follows:



  (i)   for purposes of computing the L/C Obligations as of the date of each
borrowing of Loans or the issuance of any Tranche A Letter of Credit, the
equivalent in Dollars of the aggregate unused face amount of all outstanding
Alternate Currency Letters of Credit, computed by the Administrative Agent on
the basis of the Applicable Spot Rate at approximately 10:00 a.m. New York time
on the date of such borrowing or issuance;     (ii)   for purposes of computing
the outstanding face amount of Tranche A Letters of Credit for purposes of
Section 3.3, the equivalent in Dollars of the aggregate unused face amount of
all outstanding Alternate Currency Letters of Credit, computed by the
Administrative Agent on the basis of the Applicable Spot Rate at approximately
10:00 a.m. New York time on the relevant quarterly date referred to therein;    
(iii)   for purposes of computing the outstanding face amount of Tranche A
Letters of Credit for purposes of Section 10.6(b)(iii), the equivalent in
Dollars of the aggregate unused face amount of all outstanding Alternate
Currency Letters of Credit, computed by the Administrative Agent on the basis of
the Applicable Spot Rate approximately 10:00 a.m. New York time on the date of
issuance of such Alternate Currency Letters of Credit; and     (iv)   for
purposes of making any other determinations in this Agreement, the equivalent in
Dollars of the aggregate unused face amount of the outstanding Alternate
Currency Letters of Credit, computed by the Administrative Agent on the basis of
the Applicable Spot Rate at approximately 10:00 a.m. New York time on the date
of any such determination.

          “Dollars” and “$”: dollars in lawful currency of the United States.

          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

          “Environmental Claim” means any written notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to natural
resources or the environment.

          “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to pollution or the
protection of the environment; and (ii) the generation, use, storage,
transportation or Release of Hazardous Materials.

7



--------------------------------------------------------------------------------



 



          “Environmental Notification Amount”: an amount or amounts payable by
the Borrower and/or any of its Subsidiaries, in the aggregate in excess of
$10,000,000, for (a) costs to cure any violation of any Environmental Law,
(b) costs of any investigation, and any remediation, of any contamination caused
by Materials of Environmental Concern, and (c) compensatory damages (including,
without limitation, damages to natural resources), fines and penalties pursuant
to any Environmental Law.

          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, exemptions and other authorizations required under any
Environmental Law.

          “Equity Issuance”: any issuance by any of the Borrower and its
Subsidiaries of its Capital Stock in a public offering.

          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., local time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.

          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate. For purposes of this Agreement, a Tranche B L/C
Deposit is not a Eurodollar Loan.

          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

         

  Eurodollar Base Rate    

 

--------------------------------------------------------------------------------

   

  1.00 — Eurocurrency Reserve Requirements    

          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

8



--------------------------------------------------------------------------------



 



          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

          “Excess Cash Flow”: for any fiscal year of the Borrower, the
difference, if any, of (a) the sum, without duplication, of (i) Consolidated Net
Income for such fiscal year, (ii) the amount of all non-cash charges (including
depreciation, amortization and deferred tax expense) deducted in arriving at
such Consolidated Net Income, (iii) the amount of the decrease, if any, in
Consolidated Working Capital for such fiscal year and (iv) the aggregate net
amount of non-cash loss on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, minus (b) the sum, without duplication, of (i) the
amount of all non-cash credits included in arriving at such Consolidated Net
Income (including, without limitation, deferred tax credits), (ii) the aggregate
amount actually paid by the Borrower and its Subsidiaries in cash during such
fiscal year on account of Capital Expenditures permitted under this Agreement
and Permitted Acquisitions (other than to the extent any such Capital
Expenditure or Permitted Acquisition is made with the proceeds of Indebtedness
or an Equity Issuance or with the proceeds of any Reinvestment Deferred Amount),
(iii) the aggregate amount of all prepayments of Revolving Loans and Swingline
Loans during such fiscal year, to the extent accompanying permanent optional
reductions of the Revolving Commitments, all optional prepayments of the Term
Loans and Incremental Facility Term Loans during such fiscal year and all
reimbursements of drawings under Tranche B Letters of Credit during such fiscal
year, to the extent accompanying permanent reductions in the Total Tranche B L/C
Deposits pursuant to Section 3A.9, (iv) the aggregate amount of all regularly
scheduled principal payments of Indebtedness (including, without limitation, the
Term Loans and the Incremental Facility Term Loans) of the Borrower and its
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) the amount of the increase, if any, in
Consolidated Working Capital for such fiscal year, (vi) the aggregate net amount
of non-cash gain on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (vii) fees and expenses incurred in connection with the
Facilities or any Permitted Acquisition, (viii) purchase price adjustments paid
or received in connection with any Permitted Acquisition, (ix) the net amount of
Investments made during such period pursuant to Section 7.8 and (x) cash
expenditures made for the 7E7 Program and the Facilities Consolidation Program
during such period.

          “Excess Cash Flow Application Date”: as defined in Section 2.13(b).

          “Excess Cash Flow Payment Amount”: as defined in Section 2.13(b).

          “Existing Credit Agreement”: that certain Credit Agreement dated
July 24, 2000, among the Borrower, the lenders parties thereto, certain other
parties and Lehman Commercial Paper Inc., as administrative agent and collateral
agent, as amended, supplemented or otherwise modified prior to and as in effect
on the Closing Date.

          “Facility”: each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”), (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”), (c) the
Incremental Facility Term Loan Commitments of each Series and the Incremental
Facility Term Loans made thereunder (each, an “Incremental Facility”) and
(d) the Tranche B L/C Facility.

          “Facilities Consolidation Program”: the facilities consolidation
program of the Borrower substantially as set forth and described in the most
recent Form 10-Q filed by the Borrower with the SEC prior to the date hereof,
with such changes thereto that are not materially adverse to the Funding
Parties.

9



--------------------------------------------------------------------------------



 



          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Lehman Commercial Paper
Inc. from three federal funds brokers of recognized standing selected by it.

          “Fee Payment Date”: (a) the last Business Day of each March, June,
September and December and (b) the last day of the Revolving Commitment Period
or, with respect to the Tranche B L/C Facility, the Tranche B L/C Termination
Date.

          “Flood Hazard Property” means any real property subject to a Mortgage
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

          “Foreign Cash Equivalents”: (a) certificates of deposit or bankers
acceptances of, and bank deposits with, any bank organized under the laws of any
country that is a member of the European Economic Community or Canada or any
subdivision thereof, whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof, in each case with maturities of not more than six months
from the date of acquisition, (b) commercial paper maturing not more than one
year from the date of creation thereof and, at the time of acquisition, having
the highest rating obtainable from either S&P’s or Moody’s and (c) shares of any
money market mutual fund that has its assets invested continuously in the types
of investments referred to in clauses (a) and (b) above.

          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

          “Funded Debt”: with respect to any Person, all Indebtedness of such
Person with respect to (i) borrowed money, (ii) obligations of such Person
evidenced by debt securities, debentures, acceptances, notes or other similar
instruments or (iii) Capital Lease Obligations, provided that, solely for
purposes of Section 8(e), “Funded Debt” shall also include the deferred purchase
price of Property or services (except for accounts payable and accrued expenses
and receipt of progress and advance payments related to such purchase price, in
each case arising in the ordinary course of business) to the extent reflected as
a liability on the balance sheet of such Person.

          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Funding Parties.

          “Funding Parties”: as defined in the preamble hereto.

          “GAAP”: subject to the limitations on the application thereof set
forth in Section 1.2(e), generally accepted accounting principles in the United
States as in effect from time to time.

          “Global Aeronautica”: A Joint Venture to be formed for the initial
purpose of performing the integration of major components of the Boeing 7E7
fuselage and related testing activities.

          “Governmental Authority”: any nation or government, any state,
province or other political subdivision thereof and any governmental entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and, as to any Funding Party, any

10



--------------------------------------------------------------------------------



 



securities exchange and any banking, securities or insurance self regulatory
organization (including the National Association of Insurance Commissioners).

          “Governmental Authorization”: any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a guarantee, reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or by which
such Person becomes contingently liable for any Indebtedness, net worth, working
capital earnings, leases, dividends or other distributions upon the stock or
equity interests (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided however that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

          “Hazardous Materials”: (A) any petroleum or petroleum products,
radioactive materials, PCBs, or friable asbestos; (B) any chemicals or other
materials or substances which are now defined as or included in the definition
of “hazardous substances”, “hazardous wastes”, “hazardous materials”, “extremely
hazardous wastes”, “restricted hazardous wastes”, “toxic substances”, or “toxic
pollutants” or words of similar import under any Environmental Law; and
(C) pesticides.

          “Hazardous Materials Activity”: any activity, event or occurrence
involving any Hazardous Materials, including the use, manufacture, possession,
storage, holding, Release, threatened Release, discharge, placement, generation,
transportation, processing, treatment, abatement, removal, remediation,
disposal, disposition or handling of any Hazardous Materials, and any corrective
action or response action with respect to any of the foregoing.

          “Hedge Agreements”: all interest rate swaps, caps or collar agreements
or similar arrangements entered into by the Borrower or its Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies.

          “Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower
designated as such by the Borrower in a notice to the Administrative Agent that
has less than $5,000,000 in book value of net assets as reflected on the most
recent financial statements delivered pursuant to Section 6.1 prior to such
date, provided that the Borrower shall only be permitted to designate a
Subsidiary as an “Immaterial Subsidiaries” if, immediately after such
designation, the aggregate book value of net assets as reflected on

11



--------------------------------------------------------------------------------



 



the most recent financial statements delivered pursuant to Section 6.1 for all
Immaterial Subsidiaries is less than $10,000,000.

          “Incremental Facility Agreement”: as defined in Section 2.4.

          “Incremental Facility Percentage”: as to any Incremental Facility Term
Loan Funding Party with respect to any Incremental Facility at any time, the
percentage which such Funding Party’s unused Incremental Facility Term Loan
Commitment for such Incremental Facility plus such Funding Party’s Incremental
Facility Term Loans for such Incremental Facility then constitutes of the
aggregate unused Incremental Facility Term Loan Commitments and Incremental
Facility Term Loans for such Incremental Facility.

          “Incremental Facility Term Loan Commitment”: as to any Funding Party,
the obligation of such Funding Party (if any) to make Incremental Facility Term
Loans in a principal amount not to exceed the amount determined in accordance
with the provisions of Section 2.4.

          “Incremental Facility Term Loan Funding Parties”: in respect of any
Series of Incremental Facility Term Loans, the Funding Parties from time to time
holding Incremental Facility Term Loans and Incremental Facility Term Loan
Commitments of such Series.

          “Incremental Facility Term Loans”: term loans provided for pursuant to
an Incremental Facility Agreement entered into pursuant to Section 2.4.

          “Indebtedness”: of any Person at any date, without duplication,
(i) all indebtedness of such Person for borrowed money; (ii) Capital Lease
Obligations of such Person; (iii) notes payable and drafts accepted of such
Person representing extensions of credit whether or not representing obligations
for borrowed money; (iv) any obligation of such Person owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA and ordinary course trade payables), which
purchase price is (a) due more than six months from the date of incurrence of
the obligation in respect thereof or (b) evidenced by a note or similar written
instrument; (v) all indebtedness of such Person secured by any Lien on any
property or asset owned or held by such Person regardless of whether the
indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person (other than any such indebtedness
relating to property or assets in South Carolina incurred in connection with the
7E7 Program or property or assets in Dallas, Texas incurred in connection with
the Facilities Consolidation Program); (vi) the face amount of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; and (viii) any liability of such
Person for the obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (viii), the
primary purpose or intent thereof is as described in clause (vii) above.

          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

          “Insolvent”: pertaining to a condition of Insolvency.

12



--------------------------------------------------------------------------------



 



          “Instrument”: as defined in the Guarantee and Collateral Agreement.

          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, domain names, patents,
patent licenses, trademarks, trademark licenses, trade names, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

          “Interest Payment Date”: (a) as to any ABR Loan (other than any
Swingline Loan), the last Business Day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and the last day of such Interest Period, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Funding Parties under the relevant Facility) nine or twelve
months thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (with the consent of each affected Funding Party under the relevant
Facility) nine or twelve months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

       (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

       (ii) any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans or on the Incremental Facility Term Loans for any Series shall end on the
Revolving Termination Date or such due date, as applicable; and

       (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

          “Interim Tranche B Letter of Credit”: certain dollar denominated
letters of credit issued by a bank other than the Tranche B Issuing Lender
against issuance by the L/C Arranger of a Risk Participation Agreement to
confirm payment to such other bank, as listed on Schedule 3A.11 hereto.

          “Investments”: as defined in Section 7.8.

          “Joint Lead Arrangers”: Lehman Brothers Inc. and J.P. Morgan
Securities Inc.

13



--------------------------------------------------------------------------------



 



          “Joint Venture”: a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form, provided
that in no event shall any corporate Subsidiary of any Person be considered to
be a Joint Venture to which such Person is a party.

          “Judgment Conversion Date”: as defined in Section 10.13(a).

          “Judgment Currency”: as defined in Section 10.13(a).

          “L/C Arranger”: Lehman Commercial Paper Inc..

          “L/C Commitment”: $100,000,000.

          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Tranche A
Letters of Credit (using, in the case of Alternate Currency Letters of Credit,
the Dollar Equivalent of the aggregate undrawn face amount thereof on the
relevant date) and (b) the aggregate amount of drawings under Tranche A Letters
of Credit that have not then been reimbursed.

          “L/C Participants”: the collective reference to all the Revolving
Funding Parties other than the applicable Tranche A Issuing Lender.

          “Leasehold Mortgages”: each of the leasehold mortgages made by any
Loan Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Funding Parties, substantially in a form reasonably approved by
the Administrative Agent (with such changes thereto as shall be advisable under
the law of the jurisdiction in which such mortgage or deed of trust is to be
recorded), and including landlord consent and estoppel language reasonably
requested by the Administrative Agent, as the same may be amended, supplemented
or otherwise modified from time to time.

          “Leasehold Property”: any leasehold interest of any Loan Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by Administrative Agent in its sole discretion as
not being required to be included in the Collateral.

          “Letter of Credit”: any Tranche A Letter of Credit or Tranche B Letter
of Credit.

          “Lien”: any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

          “Loan”: any loan (including any Incremental Facility Term Loan) made
by any Funding Party pursuant to this Agreement. For purpose of this Agreement,
a Tranche B L/C Deposit is not a Loan.

          “Loan Documents”: this Agreement, the Security Documents, the
Applications and the Notes and any amendment, waiver, supplement or other
modification to any of the foregoing.

          “Loan Parties”: the Borrower and each Subsidiary Guarantor.

          “Majority Facility Funding Parties”: with respect to (i) the Tranche B
L/C Facility, the holders of more than 50% of the Total Tranche B L/C Deposits
or, if the Tranche B L/C Commitments have been terminated, the amount of total
Tranche B L/C Exposure, and (ii) any other Facility, the holders

14



--------------------------------------------------------------------------------



 



of more than 50% of the aggregate unpaid principal amount of the Term Loans, the
Total Revolving Extensions of Credit or the Incremental Facility Term Loans, as
the case may be, outstanding under such Facility (or in the case of the
Revolving Facility, prior to any termination of the Revolving Commitments, the
holders of more than 50% of the Total Revolving Commitments, and in the case of
any Incremental Facility, plus the aggregate outstanding amount of the unused
Incremental Facility Term Loan Commitments of such Incremental Facility).

          “Majority Revolving Facility Funding Parties”: the Majority Facility
Funding Parties in respect of the Revolving Facility.

          “Management Agreement”: the Management Agreement, dated as of July 24,
2000, between the Borrower and the Sponsor, as in effect on the Closing Date and
as modified from time to time with the consent of the Administrative Agent.

          “Mandatory Prepayment Percentage”: 50%; provided that, with respect to
each fiscal year of the Borrower ending on or after December 31, 2005, the
Mandatory Prepayment Percentage shall be reduced to (i) 25% if the Consolidated
Total Leverage Ratio as of the last day of such fiscal year is not greater than
2.25 to 1.0 and (ii) 0% if the Consolidated Total Leverage Ratio as of the last
day of such fiscal year is not greater than 1.50 to 1.0.

          “Material Adverse Effect”: a material adverse effect on (i) the
business, operations, properties, assets, or financial condition of Borrower and
its Subsidiaries, taken as a whole or (ii) the validity or enforceability of the
Loan Documents or the material rights and remedies of the Administrative Agent
and the Funding Parties thereunder, in each case, taken as a whole.

          “Material Real Estate Asset”: (a) any fee-owned Real Estate Asset
having a fair market value in excess of $5,000,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties (other than those with
respect to which the aggregate payments under the term of the lease are less
than $1,500,000 per annum) that the Administrative Agent has determined are
material to the business, operations, properties, assets or financial condition
of Borrower and its Subsidiaries.

          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity and any other substances that are defined as
hazardous or toxic under any Environmental Law, that are regulated pursuant to,
or that could give rise to liability under, any Environmental Law.

          “Moody’s”: Moody’s Investors Service.

          “Mortgaged Properties”: the owned real properties listed on
Schedule 1.1B, as to which the Administrative Agent for the benefit of the
Funding Parties shall be granted a Lien pursuant to the Mortgages as required
under Section 6.13(a), and any other owned or leased properties as to which the
Administrative Agent for the benefit of the Funding Parties shall be granted a
Lien pursuant to the Mortgages as required under Section 6.10(b).

          “Mortgages”: each of the mortgages, Leasehold Mortgages and deeds of
trust made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Funding Parties, substantially in
the form of Exhibit E (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded), as the same may be amended, supplemented or otherwise modified from
time to time.

15



--------------------------------------------------------------------------------



 



          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

          “Net Cash Proceeds”: in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, consulting
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien permitted hereunder on any asset which is the subject of such Asset Sale
or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements).

          “Non-Excluded Taxes”: as defined in Section 2.21(a).

          “Non-U.S. Funding Party”: as defined in Section 2.21(d).

          “Note”: any promissory note evidencing any Loan.

          “Obligation Currency”: as defined in Section 10.13(a).

          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations, the Tranche B L/C Obligations and all other
obligations and liabilities of the Borrower to the Administrative Agent or to
any Funding Party (or, in the case of Specified Hedge Agreements, any affiliate
of any Funding Party), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Tranche A Letters of Credit, the Tranche B Letters of Credit or any Specified
Hedge Agreement or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Funding Party that are required to be paid by the Borrower pursuant hereto)
or otherwise; provided that (a) obligations of the Borrower or any Subsidiary
under any Specified Hedge Agreement shall be secured and guaranteed pursuant to
the Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (b) any release of Collateral or
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements.

          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

          “Passive Investor”: a mutual fund or other entity that invests in
corporations and/or other companies to the extent that any such fund or entity
is not engaged in the active management of any such corporation or company,
provided that, if such fund or entity has not made prior investments, such fund

16



--------------------------------------------------------------------------------



 



or entity shall be deemed engaged in such active management to the extent its
parent company is so engaged.

          “Payment Amount”: as defined in Section 3.5(a).

          “Participant”: as defined in Section 10.6(c).

          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

          “Permitted Acquisition”: (i) any acquisition approved by the Required
Lenders, (ii) the formation of Global Aeronautica or (iii) any acquisition by
the Borrower or any of its Subsidiaries of all or substantially all of the
Capital Stock, or all or substantially all of the assets, of any Person, or of
all or substantially all of the assets constituting a division, product line or
business line of any Person, if such acquisition described in this clause (iii)
complies with the following criteria:

     (a) No Default or Event of Default shall be in effect immediately prior,
and after giving effect to, such acquisition.

     (b) After giving effect to the consummation of such acquisition and to the
incurrence of any Indebtedness associated therewith, the Borrower shall be in
pro forma compliance with Section 7.1 (calculated as of the last day of the
fiscal quarter immediately preceding the fiscal quarter in which such
acquisition is consummated, giving pro forma effect to such acquisition and the
issuance of the related Indebtedness).

     (c) The Person, division, product line or line of business acquired in such
acquisition (the “Target”) shall be in the same or related business or lines of
business or reasonable extensions thereof in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date.

     (d) At least five Business Days prior to the consummation of such
acquisition (i) the Administrative Agent shall have received (A) financial
projections in respect of the Target for the one-year period following the
consummation of such acquisition and (B) such financial information as it shall
have reasonably requested to demonstrate pro forma compliance with the financial
criteria set forth in paragraph (b) above, (ii) the Administrative Agent shall
have received substantially final copies of the documentation to be executed in
connection with such acquisition, including all schedules and exhibits thereto
and (iii) the Administrative Agent shall have received notice of the closing
date for such acquisition; provided that such notice shall be given unless doing
so would materially interfere with, or would cause materially adverse economic
consequences with respect to, the consummation of such acquisition.

     (e) After giving effect to any such acquisition, the aggregate Available
Revolving Commitments plus the aggregate amount of cash, Cash Equivalents and
Foreign Cash Equivalents held by the Borrower and its Subsidiaries shall be at
least $10,000,000.

     (f) In the case of the acquisition of Capital Stock, at least 90% of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of the Borrower in
connection with such acquisition shall be owned by the Borrower or a Subsidiary
Guarantor, and the Borrower shall have taken, or caused to be taken, as of the
date such Person

17



--------------------------------------------------------------------------------



 



becomes a Subsidiary of the Borrower, each of the actions set forth in
Sections 6.10 and 6.11, as applicable.

          “Permitted Investor”: (i) the present and former directors, officers
and employees of the Borrower who are or become investors, (ii) the Sponsor and
its Affiliates, and (iii) other co-investors of the Sponsor on the date hereof.

          “Permitted Seller Note”: a promissory note containing subordination
and other provisions reasonably acceptable to the Administrative Agent,
representing Indebtedness of the Borrower or any Subsidiary incurred in
connection with any acquisition permitted under Section 7.2(e) and payable to
the seller in connection therewith.

          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

          “Plan”: at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Borrower or any of its
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

          “Pledge Agreement”: the Shareholder Hypothecation Agreement to be
executed and delivered by the Pledgors, substantially in the form of Exhibit B,
as the same may be amended, supplemented or otherwise modified from time to
time.

          “Pledged Securities”: as defined in the Guarantee and Collateral
Agreement.

          “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

          “Pledgors”: as defined in the Pledge Agreement.

          “Pricing Grid”: the table set forth below.

                                                                      Applicable
Margin                       Applicable     Applicable     Applicable Margin    
for Revolving                       Margin for Term     Margin for Term     for
Revolving     Loans and                 Consolidated Total     Loans that are  
  Loans that are     Lones that are     Swingline Loans     Commitment    
Tranche B L/C     Leverage Ratio     Eurodollar Loans     ABR Loans    
Eurodollar Loans     that are ABR Loans     Fee Rate     Facility    
X ³ 3.25 : 1.00
    2.50%     1.50%     2.50%     1.50%     0.50%     2.60%    
2.75 : 1.00 £ X < 3.25 : 1.00
    2.50%     1.50%     2.25%     1.25%     0.50%     2.60%    
2.25 : 1.00 £ X < 2.75 : 1.00
    2.50%     1.50%     2.00%     1.00%     0.375%     2.60%    
X < 2.25 : 1.00
    2.25%     1.25%     1.75%     0.75%     0.375%     2.35%    

18



--------------------------------------------------------------------------------



 



          Changes in the Applicable Margin with respect to Term Loans, Revolving
Loans and Swingline Loans resulting from changes in the Consolidated Total
Leverage Ratio shall become effective on the date (as modified by the proviso to
this sentence, the “Adjustment Date”) on which financial statements are
delivered to the Funding Parties pursuant to Section 6.1 (but in any event not
later than the 45th day after the end of each of the first three quarterly
periods of each fiscal year or the 90th day after the end of each fiscal year,
as the case may be) and shall remain in effect until the next change to be
effected pursuant to this paragraph; provided that in the case of any Term Loan
any reduction or increase in Applicable Margin shall only occur on the date of
the second consecutive financial statement referred to above requiring the
relevant change in Applicable Margin and the date of such second financial
statement shall be the relevant “Adjustment Date” for the Term Loans. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered,
Consolidated Total Leverage Ratio as at the end of the fiscal period that would
have been covered thereby shall for the purposes of this definition be deemed to
be greater than 3.25 to 1. In addition, at all times while an Event of Default
set forth in Section 8(a) or 8(f) shall have occurred and be continuing, the
Consolidated Total Leverage Ratio shall for the purposes of this Pricing Grid be
deemed to be greater than 3.25 to 1. Each determination of the Consolidated
Total Leverage Ratio pursuant to this Pricing Grid shall be made for the periods
and in the manner contemplated by Section 7.1(a).

          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

          “Real Estate Asset”: at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any Subsidiary in an amount for each such event
exceeding $1,000,000.

          “Refunded Swingline Loans”: as defined in Section 2.8.

          “Register”: as defined in Section 10.6(b)(iv).

          “Regulation H”: Regulation H of the Board as in effect from time to
time.

          “Regulation U”: Regulation U of the Board as in effect from time to
time.

          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse each Tranche A Issuing Lender pursuant to Section 3.5(a) for amounts
drawn under Tranche A Letters of Credit issued by such Tranche A Issuing Lender.

          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Loan Party for its own
account in connection therewith that are not applied to prepay the Term Loans
and the Incremental Facility Term Loans pursuant to Section 2.13 as a result of
the delivery of a Reinvestment Notice.

          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

          “Reinvestment Notice”: a written notice signed on behalf of the
Borrower by a Responsible Officer stating that the Borrower (directly or
indirectly through a Subsidiary) intends and

19



--------------------------------------------------------------------------------



 



expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire assets useful in its business.

          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended or contractually committed to be expended with a Person other than an
Affiliate of the Borrower prior to the relevant Reinvestment Prepayment Date to
acquire assets useful in the Loan Parties’ business.

          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (i) the date occurring one year after such Reinvestment
Event and (ii) with respect to any portion of a Reinvestment Deferred Amount,
the date on which the Borrower shall have determined not to acquire assets
useful in the Loan Parties’ business with such portion of such Reinvestment
Deferred Amount.

          “Release”: any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material).

          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived.

          “Representatives”: as defined in Section 10.15.

          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding, (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding, (iii) the aggregate unpaid principal amount of the
Incremental Facility Term Loans then outstanding, (iv) the aggregate outstanding
amount of the unused Incremental Facility Term Loan Commitments and (v) the
Total Tranche B L/C Deposits at such time or, if the Tranche B L/C Commitments
have been terminated, the amount of total Tranche B L/C Exposure at such time.

          “Required Prepayment Funding Parties”: the Majority Facility Funding
Parties in respect of the Incremental Facilities and the Term Facility, taken
together as one Facility.

          “Requirement of Law”: as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

          “Responsible Officer”: the chief executive officer, president, vice
president – business management, vice president & chief administrator or chief
financial officer (or similar title) of the Borrower, and, with respect to
financial matters, the chief financial officer (or similar title), vice
president, controller & treasurer or treasurer (or similar title) of the
Borrower.

          “Restricted Payment”: (i) any dividend or other distribution (other
than to the Borrower or any Subsidiary Guarantor), direct or indirect, on
account of any Capital Stock of the Borrower or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in shares of any class
of Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar

20



--------------------------------------------------------------------------------



 



payment, purchase or other acquisition for value, direct or indirect, (other
than to the Borrower or any Subsidiary Guarantor) of any Capital Stock of the
Borrower or any of its Subsidiaries now or hereafter outstanding; (iii) any
payment (other than to the Borrower or any Subsidiary Guarantor) made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire Capital Stock of the Borrower or any of its Subsidiaries now or
hereafter outstanding; and (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, the Senior Notes.

          “Revolving Commitment”: as to any Funding Party, the obligation of
such Funding Party, if any, to make Revolving Loans and participate in Swingline
Loans and Tranche A Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Revolving
Commitment” opposite such Funding Party’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Funding Party became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $150,000,000.

          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Termination Date.

          “Revolving Extensions of Credit”: as to any Revolving Funding Party at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Loans held by such Funding Party then outstanding, (b) such
Funding Party’s Revolving Percentage of the L/C Obligations then outstanding and
(c) such Funding Party’s Revolving Percentage of the aggregate principal amount
of Swingline Loans then outstanding.

          “Revolving Funding Party”: each Funding Party that has a Revolving
Commitment or that holds Revolving Loans.

          “Revolving Loans”: as defined in Section 2.5(a).

          “Revolving Percentage”: as to any Revolving Funding Party at any time,
the percentage which such Funding Party’s Revolving Commitment then constitutes
of the Total Revolving Commitments or, at any time after the Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Funding Party’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Loans then
outstanding, provided that in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Total Revolving Extensions of Credit,
the Revolving Percentages shall be determined in a manner designed to ensure
that the other outstanding Revolving Extensions of Credit shall be held by the
Revolving Funding Parties on a comparable basis.

          “Revolving Termination Date”: December 22, 2010.

          “Risk Participation Agreement”: a risk participation agreement in form
and substance satisfactory to an L/C Arranger confirming payment by such L/C
Arranger to an issuer of a Tranche A Letter of Credit, other than such L/C
Arranger, of amounts drawn on any Tranche A Letter of Credit issued by such
issuer.

          “S&P”: Standard & Poor’s Ratings Group.

          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).

21



--------------------------------------------------------------------------------



 



          “Securities”: as defined in the Guarantee and Collateral Agreement.

          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Pledge Agreement, the Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Loan Party to secure the obligations and liabilities of any Loan
Party under any Loan Document.

          “Senior Note Indenture”: the Indenture entered into by the Borrower
and certain of its Subsidiaries in connection with the issuance of the Senior
Notes, as the same may be amended, supplemented or otherwise modified from time
to time.

          “Senior Notes”: those certain 8% Senior Notes due 2011 issued by the
Borrower on July 2, 2003 in the aggregate principal amount of $270,000,000, as
such Notes may be amended, restated, supplemented or otherwise modified from
time to time to the extent permitted by Section 7.9.

          “Series”: as defined in Section 2.4.

          “7E7 Program”: the 7E7 program of the Borrower substantially as set
forth and described in the most recent Form 10-Q filed by the Borrower with the
SEC prior to the date hereof, with such changes thereto that are not materially
adverse to the Funding Parties.

          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.

          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature. For purposes
of this definition, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

          “Specified Change of Control”: a “Change of Control” (or any other
defined term having the same purpose) as defined in the Senior Note Indenture.

          “Specified Hedge Agreement”: any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Funding Party or any
affiliate thereof at the time such Hedge Agreement was entered into, as
counterparty and (b) that has been designated by such Funding Party and the
Borrower, by notice to the Administrative Agent, as a Specified Hedge Agreement.
The designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Funding Party or affiliate thereof that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Subsidiary Guarantor under the Guarantee
and Collateral Agreement. For the avoidance of doubt, all Hedge Agreements in
existence on the Closing

22



--------------------------------------------------------------------------------



 



Date between the Borrower or any of its Subsidiaries and any Funding Party shall
constitute Specified Hedge Agreements.

          “Sponsor”: TC Group L.L.C., a Delaware limited liability company, and
any Affiliates thereof.

          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person, provided that, notwithstanding
the foregoing, Global Aeronautica shall not be a “Subsidiary” of the Borrower so
long as the Borrower shall not own, directly or indirectly, at least 90% of the
Capital Stock of Global Aeronautica. Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Foreign Subsidiary.

          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.7 in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000.

          “Swingline Lender”: Lehman Commercial Paper Inc., in its capacity as
the lender of Swingline Loans.

          “Swingline Loans”: as defined in Section 2.7.

          “Swingline Participation Amount”: as defined in Section 2.8.

          “Term Commitment”: as to any Funding Party, the obligation of such
Funding Party, if any, to make a Term Loan to the Borrower in a principal amount
not to exceed the amount set forth under the heading “Term Commitment” opposite
such Funding Party’s name on Schedule 1.1A. The original aggregate amount of the
Term Commitments is $425,000,000.

          “Term Funding Party”: each Funding Party that has a Term Commitment or
that holds a Term Loan.

          “Term Loan”: as defined in Section 2.1.

          “Term Loan Maturity Date”: December 22, 2011.

          “Term Percentage”: as to any Term Funding Party at any time, the
percentage which such Funding Party’s Term Commitment then constitutes of the
aggregate Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Funding Party’s Term
Loans then outstanding constitutes of the aggregate principal amount of the Term
Loans then outstanding).

          “Title Policy”: as defined in Section 5.1(k)(iii).

23



--------------------------------------------------------------------------------



 



          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.

          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Funding Parties
outstanding at such time.

          “Total Tranche B L/C Deposit”: at any time, the sum of all the Tranche
B L/C Participants’ Tranche B L/C Deposits.

          “Tranche A Issuing Lender”: JPMorgan Chase Bank.

          “Tranche A Letters of Credit”: as defined in Section 3.1(a).

          “Tranche B Issuing Lender”: JPMorgan Chase Bank, N.A.

          “Tranche B L/C Commitment”: as to any Funding Party, the obligation of
such Funding Party, if any, to participate in Tranche B Letters of Credit
pursuant to Section 3A.2 and to provide its Tranche B L/C Deposit.

          “Tranche B L/C Deposit”: as to each Tranche B L/C Participant, the
cash deposit made by such Funding Party pursuant to Section 3A.2, as such
deposit may be (a) reduced from time to time (including as a result of
conversion) pursuant to Section 3A.9 and (b) reduced or increased from time to
time pursuant to assignments by or to such Funding Party pursuant to
Section 10.6. The initial amount of each Tranche B L/C Participant’s Tranche B
L/C Deposit is set forth on Schedule 1.1A, or in the Assignment and Assumption
pursuant to which such Funding Party shall have acquired its Tranche B L/C
Deposit, as applicable. The initial aggregate amount of the Tranche B L/C
Participants’ Tranche B L/C Deposits is $75,000,000.

          “Tranche B L/C Deposit Account”: the account established by the
Administrative Agent under its sole and exclusive control maintained at the
office of the Tranche B Issuing Lender designated as the “LCPI Tranche B L/C
Deposit Account” that shall be used solely to hold the Tranche B L/C Deposits.

          “Tranche B L/C Disbursement”: a payment made by the Tranche B Issuing
Lender pursuant to a Tranche B Letter of Credit.

          “Tranche B L/C Exposure”: at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Tranche B Letters of Credit at such time plus
(b) the aggregate amount of all Tranche B L/C Disbursements that have not yet
been reimbursed by or on behalf of the Borrower at such time. The Tranche B L/C
Exposure of any Tranche B L/C Participant at any time shall be its Tranche B L/C
Percentage of the total Tranche B L/C Exposure at such time.

          “Tranche B L/C Facility”: the facility in which Tranche B L/C
Participants shall participate pursuant to Section 3A.

          “Tranche B L/C Obligations”: at any time, an amount equal to the sum
of (a) the aggregate undrawn amount of all outstanding Tranche B Letters of
Credit at such time plus (b) the aggregate amount of drawings under Tranche B
Letters of Credit that have not been reimbursed pursuant to Section 3A.4.

24



--------------------------------------------------------------------------------



 



          “Tranche B L/C Participant”: a Funding Party having a Tranche B L/C
Commitment or Tranche B L/C Deposit.

          “Tranche B L/C Percentage”: with respect to any Tranche B L/C
Participant at any time, the percentage at such time of the aggregate amount of
the Tranche B L/C Commitments or Total Tranche B L/C Deposits represented by
such Tranche B L/C Participant’s Tranche B L/C Commitment or Tranche B L/C
Deposit. If the Tranche B L/C Deposits shall have been applied in full to
reimburse Tranche B L/C Disbursements, the Tranche B L/C Percentage shall be
determined based upon the Tranche B L/C Deposits most recently in effect, giving
effect to any assignments thereof.

          “Tranche B L/C Termination Date”: December 22, 2010.

          “Tranche B Letters of Credit”: as defined in Section 3A.1(a).

          “Transferee”: any Assignee or Participant.

          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

          “United States”: the United States of America.

          “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
or province.

          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, and (ii) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

          (e) Except as otherwise expressly provided herein, all GAAP accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by the Borrower to Funding Parties pursuant to Section 6.1(a) and
6.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for at the end of Section 6.1, if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof relating to GAAP accounting terms shall utilize generally
accepted GAAP accounting principles and policies in effect as of the Closing
Date; provided that if, as a result of any change after the Closing Date in
GAAP, any change in such accounting principles and policies used in the

25



--------------------------------------------------------------------------------



 



preparation of such financial statements occurs, then, following the request of
the Borrower or the Required Lenders, the parties hereto shall negotiate in good
faith modifications to the definitions, covenants and other provisions of this
Agreement relating to the financial covenant calculations required to be made
under this Agreement in order to reflect the impact and the projected impact of
such change on the consolidated financial position and results of operations of
the Borrower and its Subsidiaries.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

          2.1 Term Commitments. Subject to the terms and conditions hereof, each
Term Funding Party severally agrees to make a term loan (any such loan, and any
loan converted from a Tranche B L/C Deposit pursuant to Section 3A.9, a “Term
Loan”) to the Borrower on the Closing Date in an amount not to exceed the amount
of the Term Commitment of such Funding Party. The Term Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.14.

          2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, on the day of the
anticipated Closing Date) requesting that the Term Funding Parties make the Term
Loans on the Closing Date and specifying the amount to be borrowed. The Term
Loans made on the Closing Date shall initially be ABR Loans. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Funding
Party thereof. Not later than 1:00 P.M., New York City time, on the Closing Date
each Term Funding Party shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Funding Party. The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Funding Parties in immediately available funds.

          2.3 Repayment of Term Loans. The Term Loan of each Term Funding Party
shall mature in consecutive quarterly installments, payable on the last Business
Day in each of the months set forth below and on the Term Loan Maturity Date,
commencing in March, 2005, each of which shall be in an amount equal to such
Funding Party’s Term Percentage multiplied by the amount set forth below
opposite such installment:

          Installment   Principal Amount  
March, 2005
  $ 1,000,000  
June, 2005
  $ 1,000,000  
September, 2005
  $ 1,000,000  
December, 2005
  $ 1,000,000  
March, 2006
  $ 1,000,000  
June, 2006
  $ 1,000,000  
September, 2006
  $ 1,000,000  
December, 2006
  $ 1,000,000  
March, 2007
  $ 1,000,000  
June, 2007
  $ 1,000,000  
September, 2007
  $ 1,000,000  
December, 2007
  $ 1,000,000  
March, 2008
  $ 1,000,000  
June, 2008
  $ 1,000,000  
September, 2008
  $ 1,000,000  

26



--------------------------------------------------------------------------------



 



          Installment   Principal Amount  
December, 2008
  $ 1,000,000  
March, 2009
  $ 1,000,000  
June, 2009
  $ 1,000,000  
September, 2009
  $ 1,000,000  
December, 2009
  $ 1,000,000  
March, 2010
  $ 1,000,000  
June, 2010
  $ 1,000,000  
September, 2010
  $ 1,000,000  
December, 2010
  $ 1,000,000  
March, 2011
  $ 1,000,000  
June, 2011
  $ 1,000,000  
September, 2011
  $ 1,000,000  
Term Loan Maturity Date
  $ 398,000,000  

          plus the principal amount of all loans converted from Tranche B L/C
Deposits pursuant to Section 3A.9.

          2.4 Incremental Facility Term Loans. The Borrower may at any time and
from time, so long as no Default or Event of Default has occurred and is
continuing at such time or shall be caused thereby, request that the Funding
Parties (or additional financial institutions that will become Funding Parties
hereunder) enter into commitments to make Incremental Facility Term Loans of one
or more Series hereunder. In the event that one or more Funding Parties (which
term, as used in this Section 2.4, shall include such additional financial
institutions) offer, in their sole discretion, to enter into such commitments,
and such Funding Parties, the Borrower and the Administrative Agent agree
pursuant to an instrument in writing (the form and substance of which shall be
satisfactory, and a copy of which shall be delivered, to the Administrative
Agent and the Funding Parties making such Loans; any such instrument for any
Series of Incremental Facility Term Loans being herein called an “Incremental
Facility Agreement” for such Series) as to the amount of such commitments that
shall be allocated to the respective Funding Parties making such offers, the
fees (if any) to be payable by the Borrower in connection therewith and the
amortization and interest rate to be applicable thereto, such Funding Parties
shall become obligated to make Incremental Facility Term Loans under this
Agreement in an amount equal to their respective Incremental Facility Term Loan
Commitments. The Incremental Facility Term Loans to be made pursuant to any
Incremental Facility Agreement in response to any such request by the Borrower
shall be deemed to be a separate “Series” of Incremental Facility Term Loans for
all purposes of this Agreement.

          Anything herein to the contrary notwithstanding, the following
additional provisions shall be applicable to Incremental Facility Term Loan
Commitments and Incremental Facility Term Loans:

     (i) any additional financial institution that is not already a Funding
Party hereunder that will provide all or any portion of the Incremental Facility
Term Loan Commitment of any Series shall be approved by the Borrower and the
Administrative Agent (which approval shall not be unreasonably withheld),

     (ii) the aggregate amount of all unused Incremental Facility Term Loan
Commitments and Incremental Facility Term Loans of all Series shall not exceed
$200,000,000 at any time,

27



--------------------------------------------------------------------------------



 



     (iii) in no event shall the final maturity date for the Incremental
Facility Term Loans of any Series be earlier than the final scheduled principal
payment date for the Term Loans,

     (iv) the Incremental Facility Term Loans shall have an average life at
least as long as the Term Loans, and

     (v) except for the amortization and interest rate to be applicable thereto
and any fees to be paid in connection therewith, the Incremental Facility Term
Loans of any Series shall have the same terms applicable to the Term Loans
hereunder.

          Following execution and delivery by the Borrower, one or more
Incremental Facility Term Loan Funding Parties and the Administrative Agent as
provided above of an Incremental Facility Agreement with respect to any Series
then, subject to the terms and conditions set forth herein, each Incremental
Facility Term Loan Funding Party of such Series agrees to make Incremental
Facility Term Loans of such Series to the Borrower from time to time during the
availability period for such Loans set forth in such Incremental Facility
Agreement, in a principal amount up to but not exceeding such Funding Party’s
Incremental Facility Term Loan Commitment of such Series.

          The Borrower shall give the Administrative Agent irrevocable notice
(which notice must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, on the day of the anticipated funding date for the relevant
Series of Incremental Facility Term Loans) requesting that the Incremental
Facility Term Loan Funding Parties with respect to any Series make Incremental
Facility Term Loans for such Series, specifying the date and amount to be
borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each applicable Incremental Facility Term Funding Party thereof. Not
later than 1:00 P.M., New York City time, on the applicable borrowing date each
Incremental Facility Term Funding Party shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Incremental Facility Term Loan or Incremental Facility Term
Loans to be made by such Funding Party. The Administrative Agent shall credit
the account of the Borrower on the books of such office of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Incremental Facility Term Funding Parties in immediately available
funds.

          2.5 Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Funding Party severally agrees to make revolving credit
loans (“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Funding Party’s Revolving Percentage of the sum of
(i) the L/C Obligations then outstanding and (ii) the aggregate principal amount
of the Swingline Loans then outstanding, does not exceed the amount of such
Funding Party’s Revolving Commitment. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.6 and 2.14.

          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

          2.6 Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by

28



--------------------------------------------------------------------------------



 



the Administrative Agent prior to (a) 1:00 P.M., New York City time, three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) 11:00 A.M., New York City time, on the requested Borrowing Date,
in the case of ABR Loans), specifying (i) the amount and Type of Revolving Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Any Revolving Loans
made on the Closing Date shall initially be ABR Loans; provided that no more
than $5,000,000 of Revolving Loans may be made on the Closing Date. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $250,000 or a whole multiple of $50,000 in excess thereof
(or, if the then aggregate Available Revolving Commitments are less than
$250,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof; provided that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.8. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Funding Party thereof.
Each Revolving Funding Party will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 2:00 P.M., New York City time (or 3:30 P.M., New
York City time in the case of same-day borrowings of ABR Loans) on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Funding Parties and in like funds as
received by the Administrative Agent.

          2.7 Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swingline loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

          (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Termination Date.

          2.8 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$100,000 or a whole multiple of $50,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the

29



--------------------------------------------------------------------------------



 



Borrower with the Administrative Agent or as otherwise directed by the Borrower
on such Borrowing Date in immediately available funds.

          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Funding Party to make, and each Revolving
Funding Party hereby agrees to make, a Revolving Loan, in an amount equal to
such Revolving Funding Party’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Funding Party shall
make the amount of such Revolving Loan available to the Administrative Agent at
the Funding Office in immediately available funds, not later than 10:00 A.M.,
New York City time, one Business Day after the date of such notice. The proceeds
of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.

          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.8(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.8(b), each
Revolving Funding Party shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.8(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Funding Party’s Revolving Percentage times (ii) the
sum of the aggregate principal amount of Swingline Loans then outstanding that
were to have been repaid with such Revolving Loans.

          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Funding Party such Funding Party’s Swingline Participation Amount,
the Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Funding Party its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Funding Party’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Funding Party’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided however that in the event that such payment
received by the Swingline Lender is required to be returned, such Revolving
Funding Party will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

          (e) Each Revolving Funding Party’s obligation to make the Loans
referred to in Section 2.8(b) and to purchase participating interests pursuant
to Section 2.8(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Funding Party or the Borrower may have
against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Funding Party or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

          2.9 Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of the appropriate
Revolving Funding Party, Term Funding

30



--------------------------------------------------------------------------------



 



Party or Incremental Facility Term Loan Funding Party, as the case may be,
(i) the then unpaid principal amount of each Revolving Loan of such Revolving
Funding Party outstanding on the Revolving Termination Date (or on such earlier
date on which the Loans become due and payable pursuant to Section 8), (ii) the
principal amount of each outstanding Term Loan of such Term Loan Funding Party
in installments according to the relevant amortization schedule set forth in
Section 2.3 (or on such earlier date on which the Loans become due and payable
pursuant to Section 8) and (iii) the principal amount of each outstanding
Incremental Facility Term Loan of such Incremental Facility Term Loan Funding
Party in installments as set forth in the applicable Incremental Facility
Agreement pursuant to Section 2.4 (or on such earlier date on which the Loans
become due and payable pursuant to Section 8). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in Section 2.16.

          (b) Each Funding Party shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to such
Funding Party resulting from each Loan of such Funding Party from time to time,
including the amounts of principal and interest payable and paid to such Funding
Party from time to time under this Agreement.

          (c) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Funding Party, in which shall be recorded (i) the amount of each Loan
made hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Funding
Party hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Funding Party’s share
thereof.

          (d) The entries made in the Register and the accounts of each Funding
Party maintained pursuant to Section 2.9(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided however that the failure
of any Funding Party or the Administrative Agent to maintain the Register or any
such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Funding Party in accordance with the terms of this
Agreement.

          2.10 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Funding Party a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Commitment Period, computed at the Commitment Fee Rate on
the average daily amount of the Available Revolving Commitment of such Funding
Party during the period for which payment is made, payable quarterly in arrears
on each Fee Payment Date, commencing on the first such date to occur in March,
2005, provided that the first such payment shall be for the period from and
including the Closing Date to the Fee Payment Date occurring in March, 2005. The
Borrower shall pay to the Administrative Agent for the account of each
Incremental Facility Term Loan Funding Party a commitment fee, if any, in such
amounts, and on such dates, as shall have been agreed to by the Borrower and
such Incremental Facility Term Loan Funding Party upon the establishment of the
relevant Series pursuant to Section 2.4.

          (b) The Borrower agrees to pay to the Administrative Agent and its
affiliates the fees in the amounts and on the dates as set forth in any fee
agreements with the Administrative Agent or any of its affiliates.

31



--------------------------------------------------------------------------------



 



          2.11 Termination or Reduction of Revolving Commitments and Incremental
Facility Term Loan Commitments. The Borrower shall have the right, upon not less
than two Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments, provided that any such reduction may be conditioned on
the effectiveness of other debt facilities. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect. The aggregate unused
amount of the Incremental Facility Term Loan Commitments of any Series shall be
automatically and permanently reduced to zero on the date specified at the time
such Series is established pursuant to Section 2.4.

          2.12 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, one Business Day prior thereto, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.22. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Funding Party thereof. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Loans that are ABR Loans and Swingline Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of Term
Loans and Incremental Facility Term Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof (in the
case of prepayments of ABR Loans) or $1,000,000 or a whole multiple of $500,000
in excess thereof (in the case of prepayments of Eurodollar Loans) and shall be
subject to the provisions of Section 2.19. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $50,000 or a whole multiple
of $50,000 in excess thereof.

          2.13 Mandatory Prepayments. (a) Unless the Required Prepayment Funding
Parties shall otherwise agree, if on any date the Borrower or any of its
Subsidiaries (other than Foreign Subsidiaries) shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans and the Incremental Term Loans as
set forth in Section 2.13(e); provided that, notwithstanding the foregoing, on
each Reinvestment Prepayment Date the Term Loans and the Incremental Facility
Term Loans shall be prepaid by an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event, as set forth in
Section 2.13(e).

          (b) Unless the Required Prepayment Funding Parties shall otherwise
agree, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2005, the Borrower shall, on the relevant Excess Cash Flow
Application Date, apply the Excess Cash Flow Payment Amount (as defined below),
if greater than zero, toward the prepayment of the Term Loans and the
Incremental Facility Term Loans as set forth in Section 2.13(e). Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than five Business Days after the date on which the financial statements
of the Borrower referred to in Section 6.1(a), for the fiscal year with respect
to which such prepayment is made, are required to be delivered to the Funding
Parties.

          For purposes of this paragraph (b), “Excess Cash Flow Payment Amount”
means, for any fiscal year, an amount (if positive) equal to the Mandatory
Prepayment Percentage of the Excess Cash

32



--------------------------------------------------------------------------------



 



Flow for such fiscal year, provided that, if the Excess Cash Flow Payment Amount
as so determined would be greater than the aggregate amount of cash, Cash
Equivalents and Foreign Cash Equivalents held by the Borrower and its
consolidated Subsidiaries on the last day of such fiscal year, then the “Excess
Cash Flow Payment Amount” for such fiscal year shall be an amount equal to the
excess, if any, of (x) the Mandatory Prepayment Percentage of the sum of, if
positive, (i) Excess Cash Flow for such fiscal year plus (ii) the aggregate
amount of all optional prepayments of the Term Loans and the Incremental
Facility Term Loans during such fiscal year (the “Prepayment Amounts”), over
(y) the Prepayment Amounts.

          (c) Unless the Required Prepayment Funding Parties shall otherwise
agree, on the date of receipt by the Borrower or any of its Subsidiaries of any
cash proceeds from a capital contribution to, or the issuance of any Capital
Stock of, the Borrower (other than any such capital contribution by or issuance
made to the Sponsor or any of its Affiliates or a Permitted Investor or the
proceeds of which are used to finance Permitted Acquisitions or Capital
Expenditures of the Borrower and/or its Subsidiaries or expenditures for
Property used or useful in the business of the Borrower and/or its Subsidiaries)
the Borrower or such Subsidiary shall prepay the Term Loans and the Incremental
Facility Term Loans as set forth in Section 2.13(e) in an aggregate amount equal
to the Mandatory Prepayment Percentage of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.

          (d) If the Senior Notes shall not have been prepaid or refinanced in
full on or before the last Business Day of December, 2010, the Commitments shall
automatically terminate on such Business Day and the Borrower shall (i) prepay
the aggregate outstanding amount of the Loans and all other outstanding
obligations of the Loan Parties under the Loan Documents on such Business Day
and (ii) pay to the Administrative Agent for deposit to the Tranche B L/C
Deposit Account an amount equal to the Tranche B L/C Obligations at such time.

          (e) Amounts to be applied in connection with prepayments and made
pursuant to clauses (a) through (c) of this Section 2.13 shall be applied to the
prepayment of the Term Loans and the Incremental Facility Term Loans in
accordance with Section 2.19(a) and Section 2.19(b) until paid in full. Amounts
to be applied in connection with prepayments and made pursuant to clause (d) of
this Section 2.13 shall be applied to the prepayment of the Loans pro rata
according to the respective amounts then due and owing to such Funding Parties
and in accordance with Section 2.19(b) and Section 2.19(c) until paid in full.
The application of any prepayment pursuant to this Section 2.13 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.13 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

          2.14 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Funding Parties
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Funding Party thereof.

33



--------------------------------------------------------------------------------



 



          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Funding Parties in respect of such Facility
have determined in its or their sole discretion not to permit such
continuations, and provided further that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Funding Party thereof.

          2.15 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $500,000 in excess thereof and (b) no more
than ten Eurodollar Tranches shall be outstanding at any one time.

          2.16 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by notice of prepayment, by mandatory prepayment, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
(x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 2.16 plus 2% or
(y) in the case of Reimbursement Obligations, the rate applicable to ABR Loans
under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by notice of prepayment, by mandatory prepayment, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(both after and before judgment).

          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
Section 2.16 shall be payable from time to time on demand.

          2.17 Computation of Interest and Fees . (a) Except as otherwise
expressly provided in Section 3A, interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as

34



--------------------------------------------------------------------------------



 



practicable notify the Borrower and the relevant Funding Parties of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Funding Parties of the effective date and
the amount of each such change in interest rate.

          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct in
the absence of manifest error. The Administrative Agent shall, at the request of
the Borrower, deliver to the Borrower a statement showing the quotations used by
the Administrative Agent in determining any interest rate pursuant to
Section 2.16(a).

          2.18 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:

          (a) the Administrative Agent shall have determined (which
determination shall be presumptively correct absent manifest error) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or

          (b) the Administrative Agent shall have received notice from the
Majority Facility Funding Parties in respect of the relevant Facility that by
reason of any changes arising after the date of this Agreement the Eurodollar
Rate determined or to be determined for such Interest Period will not adequately
and fairly reflect the cost to such Funding Parties (as certified by such
Funding Parties) of making or maintaining their affected Loans during such
Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Funding Parties as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period with respect thereto, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent (which action the Administrative Agent
will take promptly after the conditions giving rise to such notice no longer
exist), no further Eurodollar Loans under the relevant Facility shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans.

          2.19 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Funding Parties hereunder, each payment by the Borrower on
account of any fee payable hereunder and any reduction of the Commitments
(except as provided in Section 3A.9) of the Funding Parties shall be made pro
rata according to the respective Term Percentages, Incremental Facility
Percentages or Revolving Percentages, as the case may be, of the relevant
Funding Parties. Each mandatory prepayment in respect of principal or interest
in respect of the Term Loans and the Incremental Facility Term Loans (other than
a mandatory prepayment under Section 2.13(d)) shall be applied to the amounts of
such obligations owing to the Term Funding Parties and the Incremental Facility
Term Loans pro rata according to the respective amounts then due and owing to
such Funding Parties. Each scheduled payment and optional prepayment in respect
of principal or interest in respect of the Term Loans shall be applied to the
amounts of such obligations owing to the Term Funding Parties pro rata according
to the respective amounts then due and owing to such Term Funding Parties. Each
scheduled payment and optional prepayment in respect of principal or interest in
respect of any Series of Incremental Facility

35



--------------------------------------------------------------------------------



 



Term Loans shall be applied to the amounts of such obligations owing to the
Incremental Facility Term Funding Parties of such Series pro rata according to
the respective amounts then due and owing to such Incremental Facility Term
Funding Parties.

          (b) Each optional prepayment of the Term Loans and/or the Incremental
Facility Term Loans shall be applied to the installments thereof as specified by
the Borrower. Each mandatory prepayment by the Borrower on account of principal
of and interest on the Term Loans and/or the Incremental Facility Term Loans
shall be applied first, to any installments coming due within 24 months of the
date of such prepayment in direct order of maturity and, second, ratably to the
respective remaining installments thereof. Amounts repaid or prepaid on account
of the Term Loans and the Incremental Facility Term Loans may not be reborrowed.

          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Funding Parties. Each payment in respect of
Reimbursement Obligations in respect of any Tranche A Letter of Credit shall be
made to the Tranche A Issuing Lender that issued such Tranche A Letter of
Credit.

          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent at the
Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments received by it for the
account of any other Person to the appropriate recipient promptly upon receipt
in like funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension

          (e) Unless the Administrative Agent shall have been notified in
writing by any Funding Party prior to a borrowing that such Funding Party will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Funding Party is making such amount available to the Administrative Agent, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Funding Party shall pay to the Administrative Agent, on demand, such amount
with interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Funding Party makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Funding Party with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Funding Party’s share of
such borrowing is not made available to the Administrative Agent by such Funding
Party within three Business Days after such Borrowing Date, the Administrative
Agent shall give notice of such fact to the Borrower and the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to ABR Loans under the relevant Facility, on demand,
from the Borrower. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any defaulting Funding Party.

36



--------------------------------------------------------------------------------



 



          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Funding Parties
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Funding Party to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Funding Party against the Borrower.

          2.20 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Funding Party with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority first made,
in each case, subsequent to the date hereof (or, with respect to Incremental
Facility Term Funding Parties, first made, in each case, after the date of the
relevant Incremental Facility Agreement):

     (i) shall subject any Funding Party to any tax of any kind whatsoever with
respect to this Agreement, any Tranche A Letter of Credit, any Application or
any Eurodollar Loan made by it, or change the basis of taxation of payments to
such Funding Party in respect thereof (except for Non-Excluded Taxes and changes
in the rate of tax on the overall net income of such Funding Party);

     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Funding
Party that is not otherwise included in the determination of the Eurodollar Rate
hereunder; or

     (iii) shall impose on such Funding Party any other condition not otherwise
contemplated hereunder;

and the result of any of the foregoing is to increase the cost to such Funding
Party, by an amount which such Funding Party reasonably deems to be material, of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Tranche A Letters of Credit and Tranche B Letters of Credit,
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly pay such Funding Party, within ten
Business Days after the Borrower’s receipt of a reasonably detailed invoice
therefor (showing with reasonable detail the calculations thereof), any
additional amounts necessary to compensate such Funding Party for such increased
cost or reduced amount receivable. If any Funding Party becomes entitled to
claim any additional amounts pursuant to this Section 2.20, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

          (b) If any Funding Party shall have determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Funding Party or any
corporation controlling such Funding Party with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority first made, in each case, subsequent to the date hereof
(or, with respect to Incremental Facility Term Funding Parties, first made, in
each case, after the date of the relevant Incremental Facility

37



--------------------------------------------------------------------------------



 



Agreement) shall have the effect of reducing the rate of return on such Funding
Party’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Tranche A Letter of Credit and Tranche B
Letter of Credit to a level below that which such Funding Party or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Funding Party’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by such Funding Party to
be material, then from time to time, after submission by such Funding Party to
the Borrower (with a copy to the Administrative Agent) of a reasonably detailed
written request therefor (consistent with the detail provided by such Funding
Party to similarly situated borrowers), the Borrower shall pay to such Funding
Party such additional amount or amounts as will compensate such Funding Party or
such corporation for such reduction.

          (c) A certificate as to any additional amounts payable pursuant to
this Section 2.20 submitted by any Funding Party to the Borrower (with a copy to
the Administrative Agent) shall be presumptively correct in the absence of
manifest error. Notwithstanding anything to the contrary in this Section 2.20,
the Borrower shall not be required to compensate a Funding Party pursuant to
this Section for any amounts incurred more than nine months prior to the date
that such Funding Party notifies the Borrower of such Funding Party’s intention
to claim compensation therefor; provided that, if the circumstances giving rise
to such claim have a retroactive effect, then such nine-month period shall be
extended to include the period of such retroactive effect. The obligations of
the Borrower pursuant to this Section 2.20 shall survive the termination of this
Agreement and the payment of the Obligations.

          2.21 Taxes. (a) Except as otherwise provided in this Section 2.21, all
payments made by the Borrower under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or Other Taxes, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (a) net income
taxes, franchise taxes and net profits or capital taxes (imposed in lieu of net
income taxes) imposed on the Administrative Agent or any Funding Party as a
result of a present or former connection between the Administrative Agent or
such Funding Party and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Funding Party having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document) and (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located.
If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Funding
Party hereunder, the amounts so payable to the Administrative Agent or such
Funding Party shall be increased to the extent necessary to yield to the
Administrative Agent or such Funding Party (after payment of all Non-Excluded
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement, provided however that
the Borrower shall not be required to increase any such amounts payable to any
Funding Party with respect to any Non-Excluded Taxes (i) that are attributable
to such Funding Party’s failure to comply with the requirements of paragraph
(d) of this Section 2.21 or (ii) that are United States withholding taxes
imposed on amounts payable to such Funding Party at the time such Funding Party
becomes a party to this Agreement, except to the extent that such Funding
Party’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

38



--------------------------------------------------------------------------------



 



          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower to a Governmental Authority, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for the account of the
Administrative Agent or Funding Party, as the case may be, a certified copy of
an original official receipt received by the Borrower showing payment thereof.
If the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Funding Parties for any incremental
taxes, interest or penalties that become payable by the Administrative Agent or
any Funding Party as a result of any such failure.

          (d) Each Funding Party (or Transferee) that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “Non-US
Funding Party”) shall deliver to the Borrower and the Administrative Agent (or,
in the case of a Participant, to the Borrower and to the Funding Party from
which the related participation shall have been purchased) (i) two accurate and
complete copies of IRS Form W-8ECI or W-8BEN, or, (ii) in the case of a Non-U.S.
Funding Party claiming exemption from United States federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest” a statement substantially in the form of Exhibit H and two
accurate and complete copies of IRS Form W-8BEN, or any subsequent versions or
successors to such forms, in each case properly completed and duly executed by
such Non-U.S. Funding Party claiming complete exemption from, or a reduced rate
of, United States federal withholding tax on all payments by the Borrower under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Funding Party on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Funding Party shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Funding Party. Each
Non-U.S. Funding Party shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Funding Party
shall not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Funding Party is not legally able to deliver.

          (e) If the Administrative Agent or any Funding Party determines, in
its sole discretion, that it has received a refund of any Non-Excluded Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.21,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.21 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Funding Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Funding Party,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Funding Party in the event the Administrative Agent
or such Funding Party is required to repay such refund to such Governmental
Authority, provided further that the Borrower shall not be required to repay to
the Administrative Agent or Funding Party an amount in excess of the amount paid
over by such party to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) pursuant to this clause
(e). This paragraph shall not be construed to require the Administrative Agent
or any Funding Party to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

39



--------------------------------------------------------------------------------



 



          (f) The agreements in this Section 2.21 shall survive the termination
of this Agreement and the payment of the Obligations.

          2.22 Indemnity. The Borrower agrees to indemnify each Funding Party
for, and to hold each Funding Party harmless from, any loss or expense (other
than lost profits) that such Funding Party may actually sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment or
conversion of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. A reasonably detailed certificate as to (showing in
reasonable detail the calculation of) any amounts payable pursuant to this
Section 2.22 submitted to the Borrower by any Funding Party shall be
presumptively correct in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Obligations.

          2.23 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the date hereof (or, with
respect to Incremental Facility Term Funding Parties, first made, in each case,
after the date of the relevant Incremental Facility Agreement), shall make it
unlawful for any Funding Party to make or maintain Eurodollar Loans as
contemplated by this Agreement, such Funding Party shall promptly give notice
thereof to the Administrative Agent and the Borrower, and (a) the commitment of
such Funding Party hereunder to make Eurodollar Loans, continue Eurodollar Loans
as such and convert ABR Loans to Eurodollar Loans shall be suspended during the
period of such illegality and (b) such Funding Party’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Funding Party such amounts, if any, as may be required pursuant to Section 2.22.

          2.24 Change of Lending Office. Each Funding Party agrees that, upon
the occurrence of any event giving rise to the operation of Section 2.20,
2.21(a) or 2.23 with respect to such Funding Party, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Funding Party) to designate another lending office for any Loans affected
by such event with the object of avoiding the consequences of such event;
provided that such designation is made on terms that, in the sole judgment of
such Funding Party, cause such Funding Party and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 2.24 shall affect or postpone any of the
obligations of the Borrower or the rights of any Funding Party pursuant to
Section 2.20, 2.21(a) or 2.23.

          2.25 Replacement of Funding Parties. The Borrower shall be permitted
to replace with a financial institution any Funding Party that (a) requests
reimbursement for amounts owing pursuant to Sections 2.20, 2.21 or 2.22 (to the
extent a request made by a Funding Party pursuant to the operation of said
Section 2.22 is materially greater than requests made by other Funding Parties)
or gives a notice of illegality pursuant to Section 2.23, (b) defaults in its
obligation to make Loans hereunder, or (c) that has refused to consent to any
waiver or amendment with respect to any Loan Document that has been consented to
by the Required Lenders, provided that (i) such replacement does not conflict
with any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement (other than any Event of Default that
has been waived in accordance with the provisions of this Agreement),
(iii) prior to any such replacement, such Funding Party shall not have taken
action under

40



--------------------------------------------------------------------------------



 



Section 2.24, within the requirements of Section 2.24, necessary to eliminate
the continued need for payment of amounts owing pursuant to Section 2.20 or 2.21
or to eliminate such illegality pursuant to Section 2.23, (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Funding Party on or prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Funding Party under Section 2.22 (as
though Section 2.22 were applicable) if any Eurodollar Loan owing to such
replaced Funding Party shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution, if
not already a Funding Party, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Funding Party shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay (or cause to be paid) the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.20 or 2.21,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Funding Party shall have against the replaced Funding Party.

SECTION 3. LETTERS OF CREDIT

          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
the Tranche A Issuing Lender, in reliance on the agreements of the other
Revolving Funding Parties set forth in Section 3.4(a), agrees to issue letters
of credit (“Tranche A Letters of Credit”) for the account of the Borrower or any
of its Subsidiary Guarantors on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Tranche A
Issuing Lender; provided that the Tranche A Issuing Lender shall have no
obligation to issue any Tranche A Letter of Credit if, after giving effect to
such issuance, (i) the L/C Obligations would exceed the L/C Commitment or
(ii) the aggregate amount of the Available Revolving Commitments would be less
than zero. Each Tranche A Letter of Credit shall (i) be denominated in Dollars
or, in the case of Alternate Currency Letters of Credit, an Alternate Currency
and (ii) expire no later than the earlier of (x) unless the Tranche A Issuing
Lender otherwise agrees, the first anniversary of its date of issuance and
(y) the date that is three Business Days prior to the Revolving Termination
Date, provided that any Tranche A Letter of Credit with a one-year term shall,
at the request of the Borrower, provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).

          (b) The Tranche A Issuing Lender shall not at any time be obligated to
issue any Tranche A Letter of Credit if such issuance would conflict with, or
cause the Tranche A Issuing Lender or any L/C Participant to exceed any limits
imposed by, any applicable Requirement of Law.

          (c) The Borrower shall be entitled to request that one or more Tranche
A Letters of Credit be denominated in an Alternate Currency (each an “Alternate
Currency Letter of Credit”). If an Issuing Bank makes a payment in an Alternate
Currency pursuant to an Alternate Currency Letter of Credit, the amount of such
payment shall, for all purposes of this Agreement (but without prejudice to the
terms of such Tranche A Letter of Credit), immediately be deemed converted into
the Dollar Equivalent thereof and shall for all purposes hereof be deemed to
have been made in Dollars in said amount.

          3.2 Procedure for Issuance of Tranche A Letter of Credit. The Borrower
may from time to time request that the Tranche A Issuing Lender issue a Tranche
A Letter of Credit by delivering to the Tranche A Issuing Lender and the
Administrative Agent at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of the Tranche A Issuing
Lender, and such other certificates, documents and other papers and information
as the Tranche A Issuing Lender may reasonably request. Upon receipt of any
Application, the Tranche A Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection

41



--------------------------------------------------------------------------------



 



therewith in accordance with its customary procedures and shall promptly issue
the Tranche A Letter of Credit requested thereby (but in no event shall the
Tranche A Issuing Lender be required to issue any Tranche A Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Tranche A Letter of Credit to
the beneficiary thereof or as otherwise may be agreed to by the Tranche A
Issuing Lender and the Borrower. The Tranche A Issuing Lender shall furnish a
copy of such Tranche A Letter of Credit to the Borrower promptly following the
issuance thereof. The Tranche A Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Funding
Parties, notice of the issuance of each Tranche A Letter of Credit (including
the amount thereof).

          3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Tranche A Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility (minus the fronting fee referred to below in this clause
(a)), on the face amount of such Tranche A Letter of Credit shared ratably among
the Revolving Funding Parties and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Tranche A Issuing Lender for its own account a fronting fee on the aggregate
face amount of all outstanding Tranche A Letters of Credit issued by it of 0.25%
per annum, payable quarterly in arrears on each Fee Payment Date after the
issuance date.

          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Tranche A Issuing Lender for such normal, customary and reasonable
out-of-pocket expenses as are incurred by the Tranche A Issuing Lender in
issuing, negotiating, effecting payment under, amending or otherwise
administering any Tranche A Letter of Credit.

          3.4 L/C Participations. (a) The Tranche A Issuing Lender irrevocably
agrees to grant and hereby grants to each L/C Participant, and, to induce the
Tranche A Issuing Lender to issue Tranche A Letters of Credit, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Tranche A Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in the Tranche A
Issuing Lender’s obligations and rights under and in respect of each Tranche A
Letter of Credit and the amount of each draft paid by the Tranche A Issuing
Lender thereunder. Each L/C Participant agrees with the Tranche A Issuing Lender
that, if a draft is paid under any Tranche A Letter of Credit for which the
Tranche A Issuing Lender is not reimbursed in full by the Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to the
Administrative Agent for the account of the Tranche A Issuing Lender upon demand
at the Administrative Agent’s address for notices specified herein (and
thereafter the Administrative Agent shall promptly pay to such Tranche A Issuing
Lender) an amount equal to such L/C Participant’s Revolving Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Tranche A Issuing Lender, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the financial condition of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing

          (b) If any amount required to be paid by any L/C Participant to the
Administrative Agent, for the account of the Tranche A Issuing Lender, pursuant
to Section 3.4(a) in respect of any unreimbursed portion of any payment made by
the Tranche A Issuing Lender under any Tranche A Letter

42



--------------------------------------------------------------------------------



 



of Credit is paid to the Tranche A Issuing Lender within three Business Days
after the date such payment is due, such L/C Participant shall pay to the
Administrative Agent, for the account of the Tranche A Issuing Lender, on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Tranche A Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. If any such amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Administrative Agent,
for the account of the Tranche A Issuing Lender, by such L/C Participant within
three Business Days after the date such payment is due, the Tranche A Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Tranche A Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section 3.4 shall be conclusive in the absence of
manifest error.

          (c) Whenever, at any time after the Tranche A Issuing Lender has made
payment under any Tranche A Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a), the Tranche A Issuing Lender receives any payment related to
such Tranche A Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Tranche A
Issuing Lender), or any payment of interest on account thereof, the Tranche A
Issuing Lender will distribute to the Administrative Agent for the account of
such L/C Participant its pro rata share thereof; provided however that in the
event that any such payment received by the Tranche A Issuing Lender shall be
required to be returned by the Tranche A Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Tranche A
Issuing Lender the portion thereof previously distributed by the Tranche A
Issuing Lender to it.

          (d) From time to time upon request of the Tranche A Issuing Lender,
the Administrative Agent shall promptly advise the Tranche A Issuing Lender of
the identity of the L/C Participants and their respective Revolving Percentages.

          3.5 Reimbursement Obligation of the Borrower (a) The Borrower agrees
to reimburse each Tranche A Issuing Lender on or prior to the third Business Day
following the date on which the Tranche A Issuing Lender notifies the Borrower
of the date and amount of a draft presented under any Tranche A Letter of Credit
and paid by such Tranche A Issuing Lender for the amount of (a) such draft so
paid (using, in the case of Alternate Currency Letters of Credit, the Dollar
Equivalent of such amount) and (b) any taxes, fees, charges or other reasonable
out-of-pocket expenses incurred by such Tranche A Issuing Lender in connection
with such payment (the amounts described in the foregoing clauses (a) and (b) in
respect of any drawing, collectively, the “Payment Amount”). Each such payment
shall be made to the Tranche A Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in, (i) until the third Business Day
next succeeding the date of the relevant notice, Section 2.16(b) and
(ii) thereafter, Section 2.16(c).

          (b) So long as any amounts are available to be drawn under any
Alternate Currency Tranche A Letter of Credit, on the last Business Day of each
month upon receipt by the Administrative Agent of a Currency Valuation Notice
(as defined below), the Administrative Agent shall determine the amount, if any,
by which the aggregate Dollar Equivalent amount available to be drawn under all
outstanding Tranche A Letters of Credit plus the aggregate amount of all
outstanding Revolving Extensions of Credit exceeds 105% of the aggregate
Revolving Credit Commitments (such difference being the “Tranche A L/C Top Up
Amount”). For purposes hereof, “Currency Valuation Notice” means a notice given
by a Tranche A Issuing Lender to the Administrative Agent stating that such
notice is a

43



--------------------------------------------------------------------------------



 



“Currency Valuation Notice” and requesting that the Administrative Agent
determine the sum of the aggregate Dollar Equivalent of the Tranche A Letter of
Credit availability.

          The Administrative Agent shall promptly advise the Borrower of any
Tranche A L/C Top Up Amount (if positive) so determined and the Borrower will,
within one Business Day of receipt of such notice, deposit with the
Administrative Agent an amount in cash equal to such amount to secure the
Borrower’s reimbursement obligations with respect to the Tranche A Letters of
Credit. At any time the Tranche A L/C Top Up Amount (determined as provided
above except for the purposes of such calculation using 100% instead of 105%) is
equal to or less than zero and so long as no Default or Event of Default has
occurred and is continuing, the Administrative Agent shall, upon request of the
Borrower, return such amounts not thereto for applied to such reimbursement
obligations.

          3.6 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Tranche A Issuing Lender, any
beneficiary of a Tranche A Letter of Credit or any other Person, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Tranche A Issuing Lender or its employees or agents. The
Borrower also agrees with the Tranche A Issuing Lender that the Tranche A
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5(a) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Tranche
A Letter of Credit or any other party to which such Tranche A Letter of Credit
may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Tranche A Letter of Credit or any such transferee, or any
other events or circumstances that, pursuant to applicable law or the applicable
customs and practices promulgated by the International Chamber of Commerce, are
not within the responsibility of the Tranche A Issuing Lender, except for errors
or omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Tranche A Issuing Lender or its employees or agents. The Tranche A Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Tranche A Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Tranche A Issuing Lender or its employees or agents. The
Borrower agrees that any action taken or omitted by the Tranche A Issuing Lender
under or in connection with any Tranche A Letter of Credit or the related drafts
or documents, if done in the absence of gross negligence or willful misconduct
and in accordance with the standards or care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of the Tranche A Issuing Lender to the Borrower.

          3.7 Tranche A Letter of Credit Payments. If any draft shall be
presented for payment under any Tranche A Letter of Credit, the Tranche A
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof. The responsibility of the Tranche A Issuing Lender to the Borrower in
connection with any draft presented for payment under any Tranche A Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Tranche A Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Tranche A Letter of Credit in
connection with such presentment are substantially in conformity with such
Tranche A Letter of Credit.

          3.8 Applications. To the extent that any provision of any Application
related to any Tranche A Letter of Credit is inconsistent with the provisions of
this Section 3, the provisions of this Section 3 shall apply.

44



--------------------------------------------------------------------------------



 



SECTION 3A. TRANCHE B LETTERS OF CREDIT

          3A.1 Tranche B L/C Commitment. (a) Subject to the terms and conditions
set forth in this Section 3A and elsewhere herein, the Tranche B Issuing Lender
agrees to issue on any date on or after the Closing Date and prior to the
Tranche B L/C Termination Date the letters of credit (“Tranche B Letters of
Credit”) in the form as agreed upon by the Borrower and the Tranche B Issuing
Lender. Each Tranche B Letter of Credit may also be subject to other additional
terms agreed upon by the Borrower and the Tranche B Issuing Lender (which terms
shall in any event not be in conflict with the terms of this Agreement), and any
such additional terms applicable to a Tranche B Letter of Credit shall be
attached as an annex hereto and shall be incorporated herein. If requested by
the Tranche B Issuing Lender, the Borrower shall submit a letter of credit
application on the Tranche B Issuing Lender’s standard form in connection with
the issuance of any Tranche B Letter of Credit to be issued by the Tranche B
Issuing Lender. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Tranche B Issuing Lender relating to any
Tranche B Letter of Credit, the terms and conditions of this Agreement shall
control. Any Tranche B Letter of Credit may be amended by the Tranche B Issuing
Lender at the request of the Borrower; provided that no such amendment shall
extend the expiration date thereof beyond the date that is three Business Days
prior to the Tranche B L/C Termination Date. To request an amendment to an
outstanding Tranche B Letter of Credit, the Borrower shall deliver to the
Tranche B Issuing Lender and the Administrative Agent (reasonably in advance of
the requested date of amendment) a notice identifying the Tranche B Letter of
Credit to be amended and specifying the date of amendment (which shall be a
Business Day), the amount of such Tranche B Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to amend such Tranche B Letter of Credit.

          (b) A Tranche B Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Tranche B Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment or extension the Tranche B L/C Exposure will
not exceed the aggregate amount of the Total Tranche B L/C Deposits.

          3A.2 Tranche B L/C Participations. On the date of issuance of each
Tranche B Letter of Credit, without any further action on the part of the
Tranche B Issuing Lender or the Tranche B L/C Participants, the Tranche B
Issuing Lender hereby grants to each Tranche B L/C Participant, and each Tranche
B L/C Participant hereby acquires from the Tranche B Issuing Lender, a
participation in such Tranche B Letter of Credit equal to such Tranche B L/C
Participant’s Tranche B L/C Percentage of the aggregate amount available to be
drawn under such Tranche B Letter of Credit. The aggregate purchase price for
the participations of each Tranche B L/C Participant in all Tranche B Letters of
Credit shall equal the amount of the Tranche B L/C Deposit of such Tranche B L/C
Participant. Each Tranche B L/C Participant shall pay to the Administrative
Agent its Tranche B L/C Deposit in full on the Closing Date. Each Tranche B L/C
Participant hereby absolutely and unconditionally agrees that if the Tranche B
Issuing Lender makes a Tranche B L/C Disbursement which is not reimbursed by the
Borrower on the date due as provided in Section 3A.4, or is required to refund
any reimbursement payment in respect of a Tranche B L/C Disbursement to the
Borrower for any reason, the Administrative Agent shall reimburse the Tranche B
Issuing Lender for the amount of such Tranche B L/C Disbursement from such
Tranche B L/C Participant’s Tranche B L/C Deposit on deposit in the Tranche B
L/C Deposit Account. In the event the Tranche B L/C Deposit Account is charged
by the Administrative Agent to reimburse the Tranche B Issuing Lender for an
unreimbursed Tranche B L/C Disbursement, the Borrower shall have the right, at
any time prior to the Tranche B L/C Termination Date, to pay over to the
Administrative Agent in

45



--------------------------------------------------------------------------------



 



reimbursement thereof an amount equal to the amount so charged for deposit in
the Tranche B L/C Deposit Account.

          3A.3 Obligations Unconditional. Each Tranche B L/C Participant
acknowledges and agrees that its obligation to acquire and fund participations
in respect of Tranche B Letters of Credit pursuant to Section 3A.2 is absolute,
unconditional and irrevocable and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Tranche B
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or the return of the Tranche B L/C Deposits, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Without limiting the foregoing, each Tranche B L/C Participant
irrevocably authorizes the Administrative Agent to apply amounts of its Tranche
B L/C Deposit as provided in Section 3A.2.

          3A.4 Reimbursement. (a) If the Tranche B Issuing Lender shall make any
Tranche B L/C Disbursement in respect of a Tranche B Letter of Credit, the
Borrower shall reimburse such Tranche B L/C Disbursement by paying to the
Administrative Agent an amount equal to such Tranche B L/C Disbursement not
later than 11:00 A.M., New York City time, on the Third Business Day following
the date on which the Tranche B Issuing Lender notifies the Borrower of the date
and amount of such Tranche B L/C Disbursement. The foregoing provisions of this
paragraph shall apply with respect to any portion of any Tranche B L/C
Disbursement on the Tranche B L/C Termination Date, as if it were a Tranche B
L/C Disbursement in respect of which the Borrower received notice on the Tranche
B L/C Termination Date.

          (b) If the Borrower fails to make any payment due under paragraph
(a) above with respect to a Tranche B L/C Disbursement, the Administrative Agent
shall notify each Tranche B L/C Participant of the applicable Tranche B L/C
Disbursement and such Tranche B L/C Participant’s Tranche B L/C Percentage
thereof, and the Administrative Agent shall promptly pay to the Tranche B
Issuing Lender each Tranche B L/C Participant’s Tranche B L/C Percentage of such
Tranche B L/C Disbursement from such Tranche B L/C Participant’s Tranche B L/C
Deposit. Promptly following receipt by the Administrative Agent of any payment
pursuant to paragraph (a) above in respect of any Tranche B L/C Disbursement,
the Administrative Agent shall distribute such payment to the Tranche B Issuing
Lender or, to the extent payments have been made from the Tranche B L/C Deposits
to reimburse the Tranche B Issuing Lender in connection with an unreimbursed
Tranche B L/C Disbursement, to the Tranche B L/C Deposit Account to be added to
the Tranche B L/C Deposits of the Tranche B L/C Participants in accordance with
their respective Tranche B L/C Percentages with any excess to be distributed to
the Tranche B L/C Participants in accordance with their respective Tranche B L/C
Percentages. Any payment made from the Tranche B L/C Deposit Account pursuant to
this paragraph to reimburse the Tranche B Issuing Lender for any Tranche B L/C
Disbursement shall not constitute an additional loan to the Borrower hereunder
and shall not relieve the Borrower of its obligation to reimburse such Tranche B
L/C Disbursement.

          3A.5 Obligations Absolute.

          The Borrower’s obligations under this Section 3A shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Tranche B Issuing Lender, any beneficiary of a Tranche B Letter of
Credit or any other Person, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Tranche B Issuing Lender
or its employees or agents. The Borrower also agrees with the Tranche B Issuing
Lender that the Tranche B Issuing Lender shall not be responsible for, and the
Borrower’s reimbursement obligations under Section 3A.4 shall not be affected
by, among other things,

46



--------------------------------------------------------------------------------



 



the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Tranche
B Letter of Credit or any other party to which such Tranche B Letter of Credit
may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Tranche B Letter of Credit or any such transferee, or any
other events or circumstances that, pursuant to applicable law or the applicable
customs and practices promulgated by the International Chamber of Commerce, are
not within the responsibility of the Tranche B Issuing Lender, except for errors
or omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Tranche B Issuing Lender or its employees or agents. The Tranche B Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Tranche B Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Tranche B Issuing Lender or its employees or agents. The
Borrower agrees that any action taken or omitted by the Tranche B Issuing Lender
under or in connection with any Tranche B Letter of Credit or the related drafts
or documents, if done in the absence of gross negligence or willful misconduct
and in accordance with the standards or care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of the Tranche B Issuing Lender to the Borrower.

          3A.6 Disbursement Procedures. The Tranche B Issuing Lender shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Tranche B Letter of Credit. Before making
a disbursement thereon, the Tranche B Issuing Lender shall promptly attempt to
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Tranche B Issuing Lender
intends to make a Tranche B L/C Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Tranche B Issuing Lender and the Tranche B
Funding Parties with respect to any such Tranche B L/C Disbursement.

          3A.7 Interim Interest. If the Tranche B Issuing Lender shall make any
Tranche B L/C Disbursement, then, unless the Borrower shall reimburse such
Tranche B L/C Disbursement in full on the date such Tranche B L/C Disbursement
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such Tranche B L/C Disbursement is made to but excluding the
date that the Borrower reimburses such Tranche B L/C Disbursement, at the ABR
plus the Applicable Margin on Revolving Loans plus, for each such day from and
including the 10th Business Day after notice of such Tranche B L/C Disbursement
is given to Borrower, 2% per annum. Interest accrued pursuant to this paragraph
shall be for the account of the Tranche B Issuing Lender, except that interest
accrued on and after the date of payment from the Tranche B L/C Deposit of any
Tranche B L/C Participant (or with funds of the Administrative Agent pending the
application of such Tranche B L/C Deposit) to reimburse the Tranche B Issuing
Lender shall be for the account of such Tranche B L/C Participant, to the extent
of such payment.

          3A.8 L/C Deposit Account. (a) The Tranche B L/C Deposits shall be held
by the Administrative Agent in the Tranche B L/C Deposit Account, and no party
other than the Administrative Agent shall have a right of withdrawal from the
Tranche B L/C Deposit Account or any other right or power with respect to the
Tranche B L/C Deposits. Notwithstanding anything herein to the contrary, the
funding obligation of each Tranche B L/C Participant in respect of its
participation in Tranche B Letters of Credit shall be satisfied in full upon the
funding of its Tranche B L/C Deposit.

          (b) Each of the Administrative Agent, the Tranche B Issuing Lender and
each Tranche B L/C Participant hereby acknowledges and agrees that each Tranche
B L/C Participant is funding its

47



--------------------------------------------------------------------------------



 



Tranche B L/C Deposit to the Administrative Agent for application in the manner
contemplated by Section 3A.2 and the Tranche B Issuing Lender has agreed to
invest the Tranche B L/C Deposits so as to earn a return (except during periods
when such Tranche B L/C Deposits, or funds advanced by the Administrative Agent
against such Tranche B L/C Deposits, are used to cover unreimbursed Tranche B
L/C Disbursements) for the Tranche B Funding Parties (the “Deposit Return”) for
each day at the rate per annum equal to (i) the one month LIBOR rate as
determined by the Tranche B L/C Issuing Bank on such day (or if such day is not
a Business Day, the first Business Day immediately preceding such day) based on
rates for deposits in Dollars (as set forth on page 5 of the Telerate screen or
any other comparable publicly available service as may be selected by the
Tranche B L/C Issuing Lender (the “Benchmark LIBO Rate”) minus (ii) 0.10% per
annum (based on a 365- (or 366-, as the case may be) day year for the actual
days elapsed)). The Benchmark LIBO Rate shall be reset on each Business Day. The
Deposit Return accrued through and including the last day of March, June,
September and December of each year shall be paid by the Tranche B Issuing
Lender to the Administrative Agent (for distribution to each Tranche B L/C
Participant) in arrears on the first Business Day following each such last day,
commencing on the Business Day following the first such date in 2005 to occur
after the Closing Date and on the day on which each of the Tranche B L/C
Deposits are redeemed or converted to zero pursuant to Section 3A.9. The
Administrative Agent shall promptly distribute in like funds to the Tranche B
L/C Participant entitled thereto any amount received from the Tranche B Issuing
Lender pursuant to this Section 3A.8(b).

          (c) The Borrower shall have no right, title or interest in or to the
Tranche B L/C Deposits and no obligations with respect thereto (except to refund
portions thereof used to fund Tranche B L/C Disbursements as provided in
Section 3A.4), it being acknowledged and agreed by the parties hereto that the
making of the Tranche B L/C Deposits by the Tranche B L/C Participants, the
provisions of this Section 3A.8 and the application of the Tranche B L/C
Deposits in the manner contemplated by Section 3A.2 constitute agreements among
the Administrative Agent, each Tranche B Issuing Lender issuing any Tranche B
Letter of Credit and each Tranche B L/C Participant with respect to the funding
obligations of each Tranche B L/C Participant in respect of its participation in
Tranche B Letters of Credit and do not constitute any additional loan or
extension of credit to the Borrower.

          (d) Each Tranche B L/C Participant hereby grants to the Administrative
Agent, for the benefit of the Tranche B Issuing Lender and, to the extent
contemplated by Section 3A.11, the L/C Arranger, a security interest in all
right, title and interest of such Tranche B L/C Participant in the Tranche B L/C
Deposit of such Tranche B L/C Participant, as security for the obligations of
such Tranche B L/C Participant to the Tranche B Issuing Lender under this
Section 3A. For purposes of perfecting such security interest, each Tranche B
L/C Participant hereby instructs JPMorgan Chase Bank, N.A. as the bank in which
the Tranche B L/C Deposits are maintained, and JPMorgan Chase Bank, N.A. hereby
agrees, to follow the instructions of the Administrative Agent in respect of the
Tranche B L/C Deposit of such Tranche B L/C Participant without further consent
by such Tranche B L/C Participant.

          3A.9 Termination and Reduction of Commitments; Return of Tranche B L/C
Deposits; Conversion of Tranche B L/C Deposits. (a) If any Tranche B Letter of
Credit remains outstanding on the Tranche B L/C Termination Date, the Borrower
will deposit with the Administrative Agent an amount in cash equal to 100% of
the aggregate undrawn amount of such Tranche B Letter of Credit to secure the
Borrower’s reimbursement obligations with respect to any drawings that may occur
thereunder. Subject only to the Borrower’s compliance with its obligations under
the preceding sentence, any amount of the Tranche B L/C Deposits held in the
Tranche B L/C Deposit Account will be returned to the Tranche B Funding Parties
on the Tranche B L/C Termination Date.

          (b) The Borrower may at any time or from time to time direct the
Administrative Agent to reduce the Total Tranche B L/C Deposits; provided that
(i) each reduction of the Tranche B L/C Deposits shall be in an amount that is
an integral multiple of $1,000,000 and not less than $1,000,000 and

48



--------------------------------------------------------------------------------



 



(ii) the Borrower shall not direct the Administrative Agent to reduce the
Tranche B L/C Deposits if, after giving effect to such reduction, the aggregate
Tranche B L/C Exposure would exceed the Total Tranche B L/C Deposits. In the
event the Tranche B L/C Deposits shall be reduced as provided in the preceding
sentence, the Administrative Agent will return all amounts in the Tranche B L/C
Deposit Account in excess of the resulting reduced Total Tranche B L/C Deposits
to the Tranche B Funding Parties, ratably in accordance with their Tranche B L/C
Percentages of the Total Tranche B L/C Deposit.

          (c) Subject to the terms and conditions hereof (including
Section 5.2), by giving notice thereof to the Administrative Agent, the Borrower
may require that up to $25,000,000 in funded Tranche B L/C Deposits be used to
fund additional Term Loans to the Borrower on any Interest Payment Date (such
utilization herein called a “conversion”) provided that (i) such conversion
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000 and (ii) the Borrower shall not be entitled to effect such
conversion if, after giving effect thereto, the aggregate Tranche B L/C Exposure
would exceed the Total Tranche B L/C Deposits. The Borrower may only effect such
a conversion on one occasion. In the event all or a portion of the Tranche B L/C
Deposits shall be converted as provided in this Section 3A.9, the Administrative
Agent will credit the account of the Borrower on the books of the Administrative
Agent at the Funding Office with the aggregate amount of Tranche B L/C Deposits
so converted and thereupon the Funding Parties that had held such Tranche B L/C
Deposits so converted shall for all purposes be deemed to be Term Funding
Parties holding Term Loans to the Borrower in their respective Tranche B L/C
Percentages of such amount.

          (d) The Borrower shall notify the Administrative Agent of any election
or requirement to terminate or reduce the Total Tranche B L/C Deposit under
paragraph (b) of this Section 3A.9 or convert any Tranche B L/C Deposits under
paragraph (c) of this Section 3A.9 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof and in the case of any conversion, the amount to be
converted that shall be ABR Loans and Eurodollar Loans, respectively, and in the
case of Eurodollar Loans, the initial Interest Period with respect thereto,
provided that the amount so specified shall be (x) in the case of ABR Loans,
$250,000 or a whole multiple of $50,000 in excess thereof, and (y) in the case
of Eurodollar Loans, $1,000,000 or a whole multiple of $500,000 in excess
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Tranche B L/C Issuing Bank and the Tranche B L/C Participants
of the contents thereof. Each such notice shall be irrevocable. Any termination
or reduction of the Total Tranche B L/C Deposit shall be permanent. Each
reduction of the Total Tranche B L/C Deposit and any conversion of Tranche B L/C
Deposits shall be made ratably among the Tranche B L/C Participants in
accordance with their Tranche B L/C Percentages.

          3A.10 Fees. The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Tranche B L/C Participant a participation fee with
respect to its participations in Tranche B Letters of Credit, which
participation fee shall accrue at the rate per annum equal to the Applicable
Margin, on the average daily amount of such Tranche B L/C Participant’s Tranche
B L/C Exposure during the period from and including the Closing Date to but
excluding the later of the date on which such Tranche B L/C Participant’s
Tranche B L/C Deposit is returned to it and the date on which such Tranche B L/C
Participant ceases to have any Tranche B L/C Exposure (such fee to be calculated
on the basis of a 365 (or 366 as the case may be) year and actual days elapsed)
and (ii) to the Tranche B Issuing Bank a fronting fee, which shall accrue at the
rate of 0.25% per annum on the average daily aggregate face amount of the
outstanding Tranche B Letters of Credit during the period from and including the
Closing Date to but excluding the later of the date on which the Tranche B L/C
Deposits are returned to the Tranche B L/C Participants and the date on which
there ceases to be any Tranche B L/C Exposure, as well as the Tranche B Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Tranche B Letter of Credit or processing of drawings
thereunder. Accrued participation fees and fronting fees in respect of Tranche B
Letters of Credit shall be due and payable on the first

49



--------------------------------------------------------------------------------



 



Business Day following each such last day, commencing on the Business Day
following the first such date in 2005 to occur after the Closing Date; provided
that all such fees shall be payable on the date on which the Tranche B L/C
Deposits are returned to the Tranche B Funding Parties and any such fees
accruing after the date on which the Tranche B L/C Deposits are returned to the
Tranche B L/C Participants shall be payable on demand. In addition to the
foregoing fees, the Borrower shall pay or reimburse the Tranche B Issuing Lender
for such normal, customary and reasonable out-of-pocket expenses as are incurred
by the Tranche B Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Tranche B Letter of Credit.

          3A.11 Interim Tranche B Letters of Credit. As of the Closing Date each
Interim Tranche B Letter of Credit will be deemed and treated as a Tranche B
Letter of Credit for purposes of this Agreement as if it had been a Tranche B
Letter of Credit issued hereunder, provided that the participation in respect
thereof contemplated by Section 3A.2 shall be deemed issued by the L/C Arranger
with respect to the Risk Participation Agreement issued by the L/C Arranger for
account of the Borrower or any Subsidiary Guarantor in respect thereof and the
L/C Arranger shall be entitled to all benefits of this Section 3A (including
with respect to the Tranche B L/C Deposits) as if such Interim Tranche B Letter
of Credit had been a Tranche B Letter of Credit and the L/C Arranger were the
Tranche B Issuing Lender, and provided further that the penultimate sentence of
paragraph (a) of Section 3A.1 shall not apply to any Interim Tranche B Letter of
Credit. If any Interim Tranche B Letter of Credit is amended so as to increase
the amount available thereunder or to extend the expiration date thereof, such
Interim Tranche B Letter of Credit shall cease to be an “Interim Tranche B
Letter of Credit” and the issuer thereof and the L/C Arranger shall no longer be
entitled to the benefits of this Agreement with respect thereto.

          3A.12 Tranches of Letters of Credit; Certain Drawings under Letters of
Credit. Alternative Currency Letters of Credit from time to time outstanding
shall at all times be treated as Tranche A Letters of Credit. Interim Tranche B
Letters of Credit shall be treated as provided above in this Section 3A. All
other Letters of Credit from time to time outstanding shall be treated as
Tranche B Letters of Credit to the extent the resulting Tranche B L/C
Obligations would not exceed the aggregate Tranche B L/C Commitments and
thereafter shall be treated as Tranche A Letters of Credit. Notwithstanding the
preceding sentence, drafts drawn under any Letter of Credit other than an
Alternate Currency Letter of Credit or Interim Tranche B Letter of Credit shall
be deemed to be drafts drawn under Tranche B Letters of Credit for so long as
there are any undrawn amounts under any Tranche B Letter of Credit issued by the
Tranche B Issuing Lender and thereafter shall be deemed to be drafts drawn under
Tranche A Letters of Credit. Drafts drawn under any Alternate Currency Letter of
Credit shall be deemed drawn under Tranche A Letters of Credit. Drafts drawn
under any Interim Tranche B Letter of Credit shall be treated as contemplated
above in this Section 3A.

SECTION 4. REPRESENTATIONS AND WARRANTIES

          To induce the Administrative Agent and the Funding Parties to enter
into this Agreement and to make the Loans and issue or participate in the
Tranche A Letters of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and each Funding Party, which representations and
warranties shall be deemed made on the Closing Date (immediately before and
immediately after giving effect to the borrowing of Loans to be made on the
Closing Date) and on the date of each borrowing of Loans or issuance of a
Tranche A Letter of Credit hereunder that:

          4.1 Financial Condition. The Borrower has heretofore furnished to the
Funding Parties its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2003, reported on by Ernst & Young LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2004 certified by its chief financial officer.
Such financial statements present fairly, in all

50



--------------------------------------------------------------------------------



 



material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

          4.2 No Change. Since December 31, 2003, there has been no event,
development or circumstance that has had or will have a Material Adverse Effect.

          4.4 Existence; Compliance with Law and Agreements. Each of the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization; (b) has
the corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged; (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except to the extent that the failure to be so
qualified or in good standing would not have a Material Adverse Effect; and
(d) is in compliance with all Requirements of Law except to the extent that any
such failure to comply therewith would not have a Material Adverse Effect.

          4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow or have Tranche A Letters of Credit issued hereunder.
Each Loan Party has taken all necessary corporate or other action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of the Borrower, to authorize the extensions of credit on
the terms and conditions of this Agreement. Except as would not have a Material
Adverse Effect, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect or the
failure to obtain which could not reasonably be expected to have a Material
Adverse Effect and (ii) the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Tranche A Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
(a) violate the organizational or governing documents of any of the Loan
Parties, (b) except as would not have a Material Adverse Effect, violate any
Requirement of Law or any Contractual Obligation of the Borrower or any of its
Subsidiaries or (c) result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).

          4.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, reasonably likely to be commenced within a reasonable
time period against the Borrower or any of its Subsidiaries or against any of
their Properties or revenues which, taken as a whole, (a) are material with
respect to any of the Loan Documents, or (b) would reasonably be expected to
have a Material Adverse Effect.

51



--------------------------------------------------------------------------------



 



          4.7 No Default. No Default or Event of Default has occurred and is
continuing.

          4.8 Ownership of Property; Liens.

          (a) Except as set forth in Schedule 4.8, each of the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
of their respective real property assets reflected in the financial statements
referred to in Section 4.1 and in the most recent financial statements delivered
pursuant to Section 6.1, in each case except for assets disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted hereunder. Except as permitted by this Agreement, all such
assets are free and clear of Liens.

          (b) As of the Closing Date, Schedule 4.8 contains a true, accurate and
complete list of (i) all Real Estate Assets, and (ii) all material leases,
subleases or assignments of leases (together with all material amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Loan Party to which such Loan Party is a party,
regardless of whether such Loan Party is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or assignment.

          4.9 Intellectual Property. Each of the Borrower and its Subsidiaries
owns, or has a valid license to use, all Intellectual Property necessary for the
conduct of its business as currently conducted free and clear of all Liens,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. No holding, injunction, decision or judgment has been
rendered by any Governmental Authority and none of the Borrower or its
Subsidiaries has entered into any settlement stipulation or other agreement
(except license agreements in the ordinary course of business) which would
limit, cancel or question the validity of, or any Loan Party’s rights in, any
Intellectual Property in any respect that could reasonably be expected to have a
Material Adverse Effect. No claim has been asserted or threatened or is pending
by any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. The
use of Intellectual Property by the Borrower and its Subsidiaries does not
infringe on the rights of any Person in a manner that could reasonably be
expected to have a Material Adverse Effect. The Borrower and its Subsidiaries
take all reasonable actions to protect their Intellectual Property, including
Intellectual Property that is confidential in nature, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

          4.10 Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all federal and other material tax returns that are required
to be filed and has paid all taxes shown to be due and payable on said returns
and all other taxes, fees or other charges imposed on it or any of its Property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which any reserves required in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be),
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and no tax Lien has been filed, and to the knowledge of
the Borrower, no claim is being asserted, with respect to such tax, fee or other
charge that, with respect to any such Lien or claim, would reasonably be
expected to have a Material Adverse Effect.

          4.11 Federal Regulations No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the regulations of the Board. If
requested by any Funding Party (through the Administrative Agent) or the
Administrative Agent, the

52



--------------------------------------------------------------------------------



 



Borrower will furnish to the Administrative Agent and each Funding Party a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in Regulation U.

          4.12 Labor Matters. There are no strikes, work stoppages or other
labor disputes against the Borrower or any of its Subsidiaries in existence or
threatened that could reasonably be expected to have a Material Adverse Effect.
Hours worked by and payment made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that could reasonably be expected to have a Material Adverse
Effect if not paid have been paid or accrued as a liability on the books of the
Borrower or the relevant Subsidiary.

          4.13 ERISA. (a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) has occurred during
the five-year period prior to the date on which this representation is made with
respect to any Plan, and each Plan has complied with the applicable provisions
of ERISA and the Code; no termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period; neither the Borrower nor any of its Subsidiaries has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a liability under ERISA which has not been
paid; neither the Borrower nor any of its Subsidiaries would become subject to
any liability under ERISA if the Borrower or such Subsidiary were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made; and no Multiemployer
Plan is in Reorganization or Insolvent.

          (b) The Borrower and its Subsidiaries have not incurred, and do not
reasonably expect to incur, any liability under ERISA or the Code with respect
to any plan within the meaning of Section 3(3) of ERISA which is subject to
Title IV of ERISA that is maintained by a Commonly Controlled Entity (other than
Borrower and its Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue
of being treated as a single employer under Title IV of ERISA with the sponsor
of such plan that would reasonably be likely to have a Material Adverse Effect
and result in a direct obligation of the Borrower and its Subsidiaries to pay
money.

          4.14 Investment Company Act. No Loan Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended. No Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.

          4.15 Subsidiaries (a) The Subsidiaries listed on Schedule 4.15
constitute all the Subsidiaries of the Borrower at the date of this Agreement.
Schedule 4.15 sets forth as of the Closing Date the name and jurisdiction of
organization of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by each Loan Party.

          (b) As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to officers, employees, former employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any of its Subsidiaries.

          4.16 Environmental Matters. The Borrower and each of its Subsidiaries
are in compliance with all applicable Environmental Laws (which compliance
includes, but is not limited to, the

53



--------------------------------------------------------------------------------



 



possession of all permits and other governmental authorizations required under
applicable Environmental Laws, and compliance with the terms and conditions
thereof), except where failure to be in compliance or to possess a permit or
other governmental authorization would not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries has
received any notice of or are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To each of the Borrower’s and its Subsidiaries’
knowledge, there are, and have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries that would
have a Material Adverse Effect. To each of the Borrower’s and its Subsidiaries’
knowledge, no event or condition is occurring with respect to the Borrower or
any of its Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which would have a
Material Adverse Effect. To the knowledge of the Borrower and its Subsidiaries,
no liens in favor of any person arising from any Environmental Claim have been
filed or attached to any of the Real Estate Assets that would reasonably be
expected to have a Material Adverse Effect.

          4.17 Accuracy of Information, etc. No statement or information
(excluding the projections and pro forma financial information referred to
below) contained in this Agreement, any other Loan Document or any certificate
furnished to the Administrative Agent or the Funding Parties, by or on behalf of
any Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents when taken as a whole, contained as of the
date such statement, information, or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Funding Parties that such financial information as it relates
to future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

          4.18 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Funding Parties, a legal, valid and enforceable security interest in the
Collateral described therein (including any proceeds of any item of Collateral).
In the case of (i) the Pledged Securities described in the Guarantee and
Collateral Agreement, when any stock certificates or notes, as applicable,
representing such Pledged Securities are delivered to the Administrative Agent
and (ii) the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
respective jurisdictions of organization for the Borrower and each Subsidiary
Guarantor (which financing statements have been duly completed and executed (as
applicable) and delivered to the Administrative Agent) and such other filings as
are specified on Schedule 3 to the Guarantee and Collateral Agreement are made,
the Administrative Agent shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified in the respective jurisdictions of
organization for the Borrower and each Subsidiary Guarantor and the filings
specified on Schedule 3 to the Guarantee and Collateral Agreement and through
the delivery of the Pledged Securities required to be delivered on the Closing
Date), as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3) to the extent required by the Guarantee and Collateral
Agreement.

54



--------------------------------------------------------------------------------



 



          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent for the benefit of the Funding Parties a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof; and when the Mortgages are filed in the appropriate recording office
designated by the Borrower, each Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Mortgaged Properties described therein and the proceeds thereof,
as security for the Obligations (as defined in the relevant Mortgage), in each
case prior and superior in right to any other Person (other than Liens permitted
by Section 7.3 or other encumbrances or rights permitted by the relevant
Mortgage).

          4.19 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

          4.20 Regulation H. No Mortgage encumbers improved real property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).

          4.21 Senior Notes. The obligations and liabilities of the Borrower and
the Subsidiary Guarantors arising under or in connection with this Agreement or
any other Loan Document are permitted under the Senior Note Indenture.

SECTION 5. CONDITIONS PRECEDENT

          5.1 Conditions to Initial Extension of Credit. The agreement of each
Funding Party to make the initial extension of credit requested to be made by it
or to fund its Tranche B L/C Deposit is subject to the satisfaction (or waiver),
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

     (a) Credit Agreement; Guarantee and Collateral Agreement; Pledge Agreement.
The Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrower, Lehman Commercial Paper
Inc., JPMorgan Chase Bank, N.A., and Goldman Sachs Credit Partners L.P.,
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor, (iii) an Acknowledgement and Consent in
the form attached to the Guarantee and Collateral Agreement, executed and
delivered by each Issuer (as defined therein), if any, that is not a Loan Party,
and (iv) the Pledge Agreement, executed and delivered by the Pledgors.

     (b) Termination of Existing Credit Agreement. The Administrative Agent
shall have received satisfactory evidence that the Existing Credit Agreement
shall have been terminated and all amounts thereunder shall have been paid in
full and satisfactory arrangements shall have been made for the termination of
all Liens granted in connection therewith or the assignment thereof to the
Administrative Agent.

     (c) Approvals. All material governmental and third party approvals
necessary in connection with the transactions contemplated hereby to be entered
into as of the Closing Date shall have been obtained and be in full force and
effect.

55



--------------------------------------------------------------------------------



 



     (d) Fees. The Administrative Agent and its affiliates shall have received
all fees required to be paid (including those to be passed on to the Funding
Parties), and all reasonable out-of-pocket expenses for which reasonably
detailed invoices have been presented (including reasonable fees, disbursements
and other charges of counsel to the Administrative Agent), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

     (e) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit D, with appropriate insertions and attachments.

     (f) Legal Opinions. The Administrative Agent shall have received the legal
opinion of counsel to the Borrower and its Subsidiaries, substantially in the
form of Exhibit G.

     (g) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares, if any, of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any), excluding promissory notes issued by directors, officers and
employees of any Loan Party, pledged to the Administrative Agent pursuant to the
Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

     (h) Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Security Documents or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Funding Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall
have been delivered to the Administrative Agent in proper form for filing,
registration or recordation.

     (i) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement and Section 6.5(c).

     (j) Ratings. The Facilities shall have received a rating from each of
Moody’s and S&P.

     (k) Personal Property Collateral. The Administrative Agent shall have
received:

          (i) the results of a recent search of all effective Uniform Commercial
Code financing statements (or equivalent filings) made with respect to any
personal or mixed property of any Loan Party or any Pledgor and of searches in
the Patent and Trademark Office; and

          (ii) evidence satisfactory to it that the Borrower shall have
executed, delivered and recorded such short form security agreements relating to
Collateral consisting of Patents and Trademarks as the Administrative Agent may
reasonably request.

          5.2 Conditions to Each Extension of Credit. The agreement of each
Funding Party to make any Loan or to issue or participate in any Tranche A
Letter of Credit hereunder on any date

56



--------------------------------------------------------------------------------



 



(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents or by any
Pledgor in the Pledge Agreement shall be true and correct in all material
respects on and as of such date as if made on and as of such date except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Tranche A Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Tranche A Letter of Credit remains outstanding or any Loan or other
amount is owing to any Funding Party or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:

          6.1 Financial Statements. Furnish to the Administrative Agent for
delivery to each Funding Party (which may be delivered via posting on
Intralinks):

     (a) as soon as available, but in any event within 90 days (or such shorter
period as shall be applicable to the Borrower and shall be required by the SEC
for annual reports) after the end of each fiscal year of the Borrower, a copy of
the audited consolidated and unaudited consolidating balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated and unaudited consolidating statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous year, reported on without
qualification arising out of the scope of the audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized
standing; and

     (b) as soon as available, but in any event not later than 45 days (or such
shorter period as shall be applicable to the Borrower and shall be required by
the SEC for quarterly reports) after the end of each of the first three
quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated and consolidating statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified on
behalf of the Borrower by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the lack of
notes);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected

57



--------------------------------------------------------------------------------



 



therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).

Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for Borrower on Form 10-K for such
fiscal year, as filed with the SEC, within 90 days (or such shorter period as
shall be applicable to the Borrower and shall be required by the SEC for annual
reports) after the end of such fiscal year, such Form 10-K shall satisfy all
requirements of paragraph (a) of this Section and (ii) in the event that the
Borrower delivers to the Administrative Agent a Quarterly Report for Borrower on
Form 10-Q for such fiscal quarter, as filed with the SEC, within 45 days (or
such shorter period as shall be applicable to the Borrower and shall be required
by the SEC for quarterly reports) after the end of such fiscal quarter, such
Form 10-Q shall satisfy all requirements of paragraph (b) of this Section.

In addition, if, as a result of any change in accounting principles and policies
under GAAP from those in use as of the Closing Date, the consolidated financial
statements of the Borrower and its Subsidiaries delivered pursuant to clauses
(a) or (b) above will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such clauses
(a) and (b) above had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, the Borrower shall furnish to the Administrative Agent for delivery
to each Funding Party (which may be delivered via posting on Intralinks) one or
more a statements of reconciliation for all such prior financial statements
during the last calendar year in form and substance reasonably satisfactory to
Administrative Agent; provided that such reconciliation shall be required
hereunder only if such reconciliation is required by the SEC in connection with
the Form 10-K or Form 10-Q delivered for such period.

          6.2 Certificates; Other Information. Furnish to the Administrative
Agent for delivery to each Funding Party, or, in the case of clause (f), to the
relevant Funding Party:

     (a) concurrently with the delivery of any financial statements pursuant to
Sections 6.1(a) and 6.1(b), (i) a certificate of the Borrower by a Responsible
Officer on behalf of the Borrower stating that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) a Compliance Certificate containing all information
and calculations necessary for determining compliance by the Borrower and its
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Borrower, as the case may
be;

     (b) as soon as available, and in any event no later than 90 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income)
(collectively, the “Annual Operating Budget”);

     (c) promptly after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities (except for Permitted Investors) and,
promptly after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC;

     (d) no later than 5 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Note Indenture; and

58



--------------------------------------------------------------------------------



 



     (e) promptly, such additional financial and other information as is
reasonably available to the Borrower as the Administrative Agent (for its own
account or upon the request from any Funding Party) may from time to time
reasonably request.

          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material taxes, assessments and governmental charges (other than Indebtedness),
except (a) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and any reserves required in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or its Subsidiaries, as the case may be, or (b) to the extent that failure to
pay or satisfy such obligations could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

          6.4 Conduct of Business and Maintenance of Existence, etc; Compliance.
(a) Preserve, renew and keep in full force and effect its corporate or other
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except to the extent
that failure to do so would not have a Material Adverse Effect; and (b) comply
with all Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, have a Material Adverse Effect.

          6.5 Maintenance of Property; Insurance. (a) Keep all Property useful
and necessary in its business in reasonably good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
have a Material Adverse Effect.

          (b) Take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the Intellectual Property, including, without limitation, filing
of applications for renewal, affidavits of use and affidavits of
incontestability, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

          (c) Maintain insurance with financially sound and reputable insurance
companies on all its Property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business. All such insurance
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) and available at
commercially reasonable cost, provide that no cancellation, material reduction
in amount or material change in coverage thereof shall be effective until at
least 30 days after receipt by the Administrative Agent of written notice
thereof, provided that the Borrower shall promptly notify the Administrative
Agent if it shall not be able to comply with the requirement set forth in this
clause (i) because such requirement cannot be fulfilled at commercially
reasonable cost, and (ii) name the Administrative Agent as insured party or loss
payee. Upon the request of the Administrative Agent (such request not to be made
more than once per year), the Borrower shall deliver to the Administrative Agent
a report of a reputable insurance broker with respect to such insurance.

          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities, (b) permit
representatives of any Funding Party to visit and inspect any of its properties
and examine and make abstracts from any of its financial and accounting records
upon reasonable notice and during normal business hours (provided that such
visits shall be coordinated by the Administrative Agent), (c) permit
representatives of any Funding Party to discuss the business, operations,
properties and financial and

59



--------------------------------------------------------------------------------



 



other condition of the Borrower and its Subsidiaries with officers of the
Borrower and its Subsidiaries (provided that such discussions shall be
coordinated by the Administrative Agent, and in no event shall there be more
than two such discussions per year except during the continuance of an Event of
Default) and (d) permit representatives of the Administrative Agent to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries with its
independent certified public accountants; provided that any such discussions
with the Borrower’s independent certified public accountants at the Borrower’s
expense shall, except while an Event of Default has occurred and is continuing,
be limited to one meeting per calendar year, and provided further that such
discussions in any fiscal year shall be at the Borrower’s expense only if the
Audit Committee of the Borrower’s Board of Directors approves a fee schedule for
such accountants for such fiscal year that includes amounts for such services.

          6.7 Notices. Promptly upon a Responsible Officer of any Loan Party
obtaining knowledge thereof, give notice to the Administrative Agent (who shall
promptly notify each Funding Party) of:

     (a) the occurrence of any Default or Event of Default;

     (b) any litigation, investigation or proceeding which may exist at any time
between the Borrower or any of its Subsidiaries and any other Person, that in
either case, could reasonably be expected to have a Material Adverse Effect;

     (c) the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after the Borrower or any Subsidiary knows
thereof: (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan, (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan,
or (iii) the occurrence of any similar events with respect to a Commonly
Controlled Plan that would reasonably be likely to result in a direct obligation
of the Borrower and its Subsidiaries to pay money;

     (d) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect;

     (e) the acquisition of any Property after the Closing Date in which a
security interest is required to be created or perfected pursuant to
Section 6.10; and

     (f) any development, event, or condition that could reasonably be expected
to result in the payment by the Borrower and its Subsidiaries of an
Environmental Notification Amount.

Each notice pursuant to this Section 6.7 (other than with respect to clause (f))
shall be accompanied by a statement of the Borrower by a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action the Borrower or the relevant Subsidiary proposes to take with respect
thereto.

          6.8 Environmental Laws. (a) Except as would not have a Material
Adverse Effect, comply with, and make commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain,

60



--------------------------------------------------------------------------------



 



and make commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply with and maintain, any and all Environmental
Permits required by applicable Environmental Laws.

          (b) Except as would not have a Material Adverse Effect, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other similar actions to the extent required under applicable
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

          6.9 Interest Rate Protection. In the case of the Borrower, within
90 days after the Closing Date, enter into, and thereafter maintain, Hedge
Agreements to the extent necessary to provide that at least 50% of the aggregate
principal amount of Consolidated Total Leverage is subject to either a fixed
interest rate or interest rate protection for a period of not less than two
years, which Hedge Agreements shall have terms and conditions reasonably
satisfactory to the Administrative Agent.

          6.10 Additional Collateral, etc. (a) With respect to any Property
(other than Vehicles, bank accounts, cash and Cash Equivalents) located in the
United States having a value, individually or in the aggregate, of at least
$1,000,000 acquired after the Closing Date by any Loan Party (other than (x) any
interests in real property and any Property described in paragraphs (b), (c),
(d) or (e) of this Section 6.10 and (y) Instruments, Certificated Securities and
Securities, which are referred to in the last sentence of this paragraph (a)) as
to which the Administrative Agent for the benefit of the Funding Parties does
not have a perfected Lien, promptly (i) give notice of such Property to the
Administrative Agent and execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent reasonably requests to grant to the Administrative
Agent for the benefit of the Funding Parties a security interest in such
Property and (ii) take all actions reasonably requested by the Administrative
Agent to grant to the Administrative Agent for the benefit of the Funding
Parties a perfected first priority security interest in such Property (with
respect to Property of a type owned by a Loan Party as of the Closing Date to
the extent the Administrative Agent, for the benefit of the Funding Parties, has
a perfected security interest in such Property as of the Closing Date),
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent. If any amount in excess of $1,000,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument,
Certificated Security and Securities (or, if more than $5,000,000 in the
aggregate payable under or in connection with the Collateral shall become
evidenced by Instruments, Certificated Securities or Securities), such
Instrument, Certificated Security or Securities shall be promptly delivered to
the Administrative Agent, duly indorsed in a manner reasonably satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided however that in no event shall the Borrower be required to deliver to
the Administrative Agent any Pledged Notes issued by directors, officers or
employees of any Loan Party.

          (b) With respect to any Material Real Estate Asset owned on the date
hereof or acquired after the Closing Date by any Loan Party (other than
(i) subject to the proviso at the end of this paragraph (b), with respect to the
facilities in Hawthorne, California existing on the date hereof, (ii) so long as
the sale and leaseback with respect to the Borrower’s Dallas, Texas facilities
occurs on or prior to December 31, 2005, the Borrower’s Dallas, Texas facilities
and (iii) real property subject to a Lien permitted under Section 7.3(m)),
(i) give notice of such acquisition to the Administrative Agent and, if
requested by the Administrative Agent, execute and deliver a first priority
Mortgage in favor of the Administrative Agent, for the benefit of the Funding
Parties, covering such real property (provided that no Mortgage nor survey shall
be obtained if the Administrative Agent determines in consultation with the
Borrower that the costs of obtaining such Mortgage or survey are excessive in
relation to the value of the security to be afforded thereby), (ii) if
reasonably requested by the Administrative Agent with respect to any such
Material Real

61



--------------------------------------------------------------------------------



 



Estate Asset comprising owned real property, provide the Funding Parties with
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (or such other amount
as shall be reasonably specified by the Administrative Agent) as well as a
current ALTA survey thereof, together with a surveyor’s certificate, (iii) if
reasonably requested by the Administrative Agent with respect to any such
Material Real Estate Asset comprising a Leasehold Property, (A) use its
commercially reasonable and diligent efforts for a period of no longer than
90 days to obtain a Leasehold Mortgage with respect to each such Material Real
Estate Asset, and (B) use commercially reasonable efforts to obtain any consents
or estoppels reasonably deemed necessary by the Administrative Agent in
connection with any such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, provided that if on or prior to December 31, 2005 the Borrower shall not
have sold its facilities in Hawthorne, California existing on the date hereof
pursuant to a transaction permitted by the second paragraph of Section 7.11,
then the provisions of this paragraph (b) shall apply to such facilities unless
otherwise agreed by the Administrative Agent and the Borrower.

          (c) With respect to any new Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be a
Foreign Subsidiary) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Administrative Agent and, if requested by the
Administrative Agent, execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent for the benefit of the Funding Parties a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by such Loan Party, (ii) deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and (iii) at the reasonable request of the Administrative
Agent, cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement by executing and delivering an Assumption Agreement in the
form of Annex I thereto and (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Funding Parties a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Subsidiary (to the
extent the Administrative Agent, for the benefit of the Funding Parties, has a
perfected security interest in the same type of Collateral as of the Closing
Date), including, without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.

          (d) With respect to any new Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Administrative Agent and, if requested by the
Administrative Agent, execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or reasonably advisable in order to
grant to the Administrative Agent, for the benefit of the Funding Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by such Loan Party (provided that in no event shall
more than 65% of the total outstanding voting Capital Stock of any such new
Foreign Subsidiary be required to be so pledged), and (ii) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the Administrative Agent thereon.

62



--------------------------------------------------------------------------------



 



          (e) With respect to the formation of Global Aeronautica and the
acquisition of any new Capital Stock of Global Aeronautica, promptly (i) give
notice of such formation or acquisition to the Administrative Agent and execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary to grant to the Administrative Agent for the benefit
of the Funding Parties a perfected first priority security interest in the
Capital Stock of Global Aeronautica that is owned by the Borrower or any of its
Subsidiaries, and (ii) deliver to the Administrative Agent the certificates, if
any, representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the Borrower.

          (f) The Borrower will furnish to the Administrative Agent prompt
written notice of any change (i) in any Loan Party’s corporate name or (ii) in
its jurisdiction of organization. In the event of a change referred to in the
previous sentence, the Borrower agrees to make arrangements for all filings
reasonably requested by the Administrative Agent under the Uniform Commercial
Code that are required in order for the Administrative Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Security Documents.

          6.11 Further Assurances. Maintain the security interest created by the
Guarantee and Collateral Agreement as a perfected security interest having at
least the priority described in Section 4.19 (to the extent such security
interest can be perfected through the filing of Uniform Commercial Code
financing statements, the Intellectual Property filings to be made pursuant to
Schedule 3 of the Guarantee and Collateral Agreement or the delivery of Pledged
Securities required to be delivered under the Guarantee and Collateral
Agreement), subject to the rights of the Loan Parties under the Loan Documents
to dispose of the Collateral. From time to time the Loan Parties shall execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Funding
Parties with respect to the Collateral as to which the Administrative Agent, for
the ratable benefit of the Funding Parties, has a perfected Lien as of the
Closing Date pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements or financing change statements under
the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby. Upon the
exercise by the Administrative Agent or any Funding Party of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Funding Party
may be required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

          6.12 Use of Proceeds. The proceeds of the Term Loans shall be used to
refinance all outstanding obligations in respect of the Existing Credit
Agreement, to pay related fees and expenses and for other general corporate
purposes of the Borrower and its Subsidiaries (including financing Permitted
Acquisitions and making Investments permitted by Section 7.8). The proceeds of
the Revolving Loans, the Swingline Loans, the Incremental Facility Term Loans,
the Tranche A Letters of Credit, Tranche B Letters of Credit and Interim Tranche
B Letters of Credit shall be used to finance Permitted Acquisitions and for
other general corporate purposes of the Borrower and its Subsidiaries (including
making Investments permitted by Section 7.8).

          6.13 Post Closing Matters

          (a) Real Estate Assets. The Administrative Agent shall have received
within 60 days of

63



--------------------------------------------------------------------------------



 



the Closing Date (unless otherwise agreed by the Administrative Agent):

          (i) fully executed and notarized Mortgages with respect to the owned
real properties listed as to be mortgaged on the Closing Date in Schedule 1.1B,
in proper form for recording in all appropriate places in all applicable
jurisdictions;

          (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Administrative Agent) in each state in which a Mortgaged
Property is located with respect to the enforceability of the Mortgages to be
recorded in such state and such other customary matters as Administrative Agent
may reasonably request, in each case in form and substance reasonably
satisfactory to Administrative Agent;

          (iii) (a) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Administrative Agent (each, a “Title Policy”) with respect to
each Mortgaged Property, in amounts reasonably satisfactory to Administrative
Agent, together with a title report issued by a title company with respect
thereto, and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to Administrative Agent and (b) evidence satisfactory to
Administrative Agent that the relevant Loan Party has paid, or made arrangements
to pay, to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages in the appropriate real estate records; and

          (iv) evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with and to the extent required by
law or any applicable regulations of the Board of Governors of the Federal
Reserve System, in form and substance reasonably satisfactory to Administrative
Agent.

          (b) Personal Property Collateral. The Borrower shall make all
reasonable efforts to deliver to the Administrative Agent, within 60 days of the
Closing Date, Uniform Commercial Code termination or assignment statements (or
similar documents confirming cancellation, repayment or assignment of
obligations) and Patent and Trademark Office filings duly executed by all
applicable Persons for filing in all applicable jurisdictions and the Patent and
Trademark Office, as applicable, as may be necessary to terminate or assign any
effective Uniform Commercial Code financing statements (or equivalent filings)
or Patent and Trademark Office filings disclosed in the searches delivered to
the Administrative Agent pursuant to Section 5.1(k) (other than any such
financing statements in respect of Permitted Liens).

SECTION 7. NEGATIVE COVENANTS

          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Tranche A Letter of Credit remains outstanding or any Loan or other
amount is owing to any Funding Party or the Administrative Agent hereunder, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

64



--------------------------------------------------------------------------------



 



          7.1 Financial Condition Covenants.

          (a) Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio of the Borrower as at the last day of any period of four
consecutive fiscal quarters of the Borrower ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

          Consolidated Total Fiscal Quarter   Leverage Ratio
December 31, 2004
  5.00 : 1.00
March 31, 2005
  5.00 : 1.00
June 30, 2005
  5.00 : 1.00
September 30, 2005
  5.00 : 1.00
December 31, 2005
  5.00 : 1.00
March 31, 2006
  5.00 : 1.00
June 30, 2006
  5.00 : 1.00
September 30, 2006
  5.00 : 1.00
December 31, 2006
  5.00 : 1.00
March 31, 2007
  4.50 : 1.00
June 30, 2007
  4.50 : 1.00
September 30, 2007
  4.50 : 1.00
December 31, 2007
  4.50 : 1.00
March 31, 2008
  4.25 : 1.00
June 30, 2008
  4.25 : 1.00
September 30, 2008
  4.25 : 1.00
December 31, 2008
  4.25 : 1.00
March 31, 2009
  4.00 : 1.00
June 30, 2009
  4.00 : 1.00
September 30, 2009
  4.00 : 1.00
December 31, 2009
  4.00 : 1.00
March 31, 2010
  3.75 : 1.00
June 30, 2010
  3.75 : 1.00
September 30, 2010
  3.75 : 1.00
December 31, 2010
  3.75 : 1.00
March 31, 2011
  3.50 : 1.00
June 30, 2011
  3.50 : 1.00
September 30, 2011
  3.50 : 1.00

          (b) Consolidated Net Interest Coverage Ratio. Permit the Consolidated
Net Interest Coverage Ratio of the Borrower for any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
to be less than the ratio set forth below opposite such fiscal quarter:

          Consolidated Net Interest Fiscal Quarter   Coverage Ratio
December 31, 2004
  2.25 : 1.00
March 31, 2005
  2.25 : 1.00
June 30, 2005
  2.25 : 1.00
September 30, 2005
  2.25 : 1.00
December 31, 2005
  2.50 : 1.00
March 31, 2006
  2.50 : 1.00
June 30, 2006
  2.50 : 1.00
September 30, 2006
  2.50 : 1.00

65



--------------------------------------------------------------------------------



 



          Consolidated Net Interest Fiscal Quarter   Coverage Ratio
December 31, 2006
  2.50 : 1.00
March 31, 2007
  3.00 : 1.00
June 30, 2007
  3.00 : 1.00
September 30, 2007
  3.00 : 1.00
December 31, 2007
  3.00 : 1.00
March 31, 2008
  3.50 : 1.00
June 30, 2008
  3.50 : 1.00
September 30, 2008
  3.50 : 1.00
December 31, 2008
  3.50 : 1.00
March 31, 2009
  3.50 : 1.00
June 30, 2009
  3.50 : 1.00
September 30, 2009
  3.50 : 1.00
December 31, 2009
  3.50 : 1.00
March 31, 2010
  3.50 : 1.00
June 30, 2010
  3.50 : 1.00
September 30, 2010
  3.50 : 1.00
December 31, 2010
  3.50 : 1.00
March 31, 2011
  3.50 : 1.00
June 30, 2011
  3.50 : 1.00
September 30, 2011
  3.50 : 1.00

          7.2 Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except:

     (a) the Obligations;

     (b) (A) Indebtedness of any Subsidiary Guarantor to the Borrower or to any
other Subsidiary Guarantor or of the Borrower to any Subsidiary Guarantor and
(B) Indebtedness of any Foreign Subsidiary to another Foreign Subsidiary;

     (c) Indebtedness incurred by the Borrower and guaranties of such
Indebtedness by the Subsidiary Guarantors with respect to (i) the Senior Notes
and (ii) other Indebtedness incurred to refinance, in whole or in part,
Indebtedness under the Senior Notes if the terms and conditions thereof are not
less favorable, taken as a whole, to the Borrower and the Subsidiary Guarantors
than the Indebtedness being refinanced and the average life to maturity thereof
is greater than or equal to that of the Indebtedness being refinanced, provided
that such Indebtedness permitted under the immediately preceding clause
(ii) above shall not exceed in principal amount (or accreted value, in the case
of any such refinancing Indebtedness issued with a discount) of the Indebtedness
(including the amount of interest and principal (and premium, if any)) being
refinanced plus the amount of customary underwriting discounts, financing fees
and commissions and other reasonable costs and expenses associated with the
issuance thereof;

     (d) Indebtedness incurred by the Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries;

66



--------------------------------------------------------------------------------



 



     (e) the Borrower may become and remain liable with respect to Permitted
Seller Notes issued as consideration in Permitted Acquisitions (other than the
formation of Global Aeronautica), provided that the aggregate principal amount
of Permitted Seller Notes outstanding at any time shall not exceed $20,000,000;

     (f) a Subsidiary acquired pursuant to a Permitted Acquisition may become or
remain liable with respect to Indebtedness of such Subsidiary of the Borrower
existing at the time of acquisition by the Borrower or its Subsidiary of such
Subsidiary or assets obtained pursuant to a Permitted Acquisition, provided that
(i) such Indebtedness was not incurred in connection with or in anticipation of
such Permitted Acquisition and (ii) the aggregate principal amount of all such
indebtedness does not exceed $10,000,000;

     (g) Indebtedness incurred by the Borrower or its Subsidiaries which may be
deemed to exist pursuant to any guaranties, performance, surety, statutory,
appeal or similar obligations incurred in the ordinary course of business;

     (h) Indebtedness incurred by the Borrower or its Subsidiaries in respect of
netting services, overdraft protections and otherwise in connection with deposit
accounts;

     (i) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

     (j) Indebtedness described in Schedule 7.2 and any extensions, renewals or
replacements of such Indebtedness (without any increase in the principal amount
thereof or any shortening of the maturity of any principal amount thereof);

     (k) Indebtedness with respect to Capital Lease Obligations in an aggregate
amount not to exceed at any time $15,000,000;

     (l) Indebtedness incurred by the Borrower with respect to Hedge Agreements
permitted or required by Section 6.9 and Section 7.16;

     (m) purchase money Indebtedness incurred by the Borrower or its
Subsidiaries in an aggregate amount not to exceed at any time $30,000,000 (less
the amount of Indebtedness outstanding under Section 7.2(k) above), provided
that any such Indebtedness shall be secured only by the asset acquired in
connection with the incurrence of such Indebtedness or proceeds thereof;

     (n) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed at any time $25,000,000;

     (o) Guarantee Obligations made in the ordinary course of business (i) by
the Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor, (ii) by Foreign Subsidiaries of obligations of Foreign
Subsidiaries and (iii) by a Foreign Subsidiary of any Joint Venture in an
aggregate amount not to exceed at any time 50% of the aggregate amount of the
book value of the assets of such Foreign Subsidiary (such book value to be
computed at the time of the incurrence of any such Guarantee Obligation);

     (p) Indebtedness in the form of earn-outs and other contingent payments in
respect of acquisitions (both before and after any liability associated
therewith becomes fixed);

67



--------------------------------------------------------------------------------



 



     (q) Indebtedness of the Borrower or any of its Subsidiaries in respect of
workers’ compensation claims, self-insurance obligations, performance, bid and
surety bonds and completion guaranties, in each case in the ordinary course of
business;

     (r) Indebtedness of Foreign Subsidiaries to Loan Parties in an aggregate
principal amount for all Foreign Subsidiaries not to exceed $5,000,000 at any
time;

     (s) Indebtedness of Foreign Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements, sale and
leaseback transactions and similar extensions of credit in the ordinary course
of business not to exceed an aggregate principal amount of $10,000,000 at any
time;

     (t) Guarantee Obligations permitted under section 7.8(l).

          7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except for:

     (a) Liens in favor of the Administrative Agent for the benefit of Funding
Parties granted pursuant to any Security Document;

     (b) Liens for taxes not yet due and owing or if obligations with respect to
such taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, provided that adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, to the extent required by GAAP;

     (c) statutory Liens of landlords, banks (and rights of set-off), or
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 30 days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

     (d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any material portion of the Collateral on account thereof;

     (e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

     (f) any interest or title of a lessor or sublessor under any lease of real
estate entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;

     (g) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

68



--------------------------------------------------------------------------------



 



     (h) purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements relating solely to operating leases for
personal property entered into in the ordinary course of business;

     (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

     (j) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

     (k) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrower or such Subsidiary;

     (l) Liens described in Schedule 7.3;

     (m) Liens securing Indebtedness permitted pursuant to Section 7.2(k) or
Section 7.2(m). provided that any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness and proceeds thereof;

     (n) Liens on assets acquired pursuant to a Permitted Acquisition securing
Indebtedness permitted under Section 7.2(f) so long as such Liens were not
created in anticipation of such Permitted Acquisition;

     (o) other Liens on assets other than the Collateral securing Indebtedness
in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding;

     (p) (i) inchoate Liens arising from judgments in circumstances not
constituting an Event of Default under Section 8(h) and (ii) Liens (other than
inchoate Liens) arising from judgments in circumstances not constituting an
Event of Default under Section 8(h) for a period not in excess of sixty
(60) days after such Lien attaches to specific assets of a Loan Party;

     (q) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;

     (r) Liens on Property of Foreign Subsidiaries securing Indebtedness
permitted by Section 7.2 (other than Indebtedness permitted by clause (n) of
Section 7.2) incurred by a Foreign Subsidiary; and

     (s) Liens on assets (i) purchased for the Borrower and its Subsidiaries in
connection with the 7E7 Program with the proceeds of debt obligations issued by
the State of South Carolina and securing such debt obligations or (ii) purchased
for the Borrower and its Subsidiaries in connection with the Facilities
Consolidation Program with the proceeds of the sale and leaseback of the Dallas,
Texas facilities of the Borrower.

provided that, notwithstanding the foregoing, no Loan Party shall create or
assume any security interest or Lien upon any Material Real Estate Asset other
than Liens permitted by clauses (a), (b), (c), (d), (e), (f), (j), (l), (m),
(n), (o), (p), (r) and (s) above.

69



--------------------------------------------------------------------------------



 



          7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

     (a) any Subsidiary of the Borrower may be merged, amalgamated, liquidated,
dissolved or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Subsidiary
Guarantor (provided that (i) such Subsidiary Guarantor shall be the continuing
or surviving corporation or (ii) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.10 in connection therewith);

     (b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary
Guarantor;

     (c) any Foreign Subsidiary may be merged or consolidated with or into, or
be liquidated into, another Foreign Subsidiary;

     (d) any Foreign Subsidiary may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to any other Foreign Subsidiary;

     (e) Dispositions permitted by Section 7.5 may be consummated; and

     (f) any Investment expressly permitted by Section 7.8 may be structured as
a merger, consolidation or amalgamation.

          7.5 Disposition of Property. Dispose of any of its owned Property
(including, without limitation, receivables), whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person, except:

     (a) Dispositions of Property that do not constitute Asset Sales;

     (b) Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-cash
proceeds) (i) when aggregated with the proceeds of all other Asset Sales made
within the same fiscal year of the Borrower are less than $30,000,000 and
(ii) are less than $50,000,000 in the aggregate during the term of this
Agreement, provided that (1) the consideration received for such assets shall be
in an amount at least equal to the fair market value thereof (determined in good
faith by the Borrower), (2) no less than 75% of the consideration therefor shall
be paid in cash, and (3) the Net Cash Proceeds thereof shall be applied as
required by Section 2.13(a);

     (c) Dispositions permitted by Section 7.4;

     (d) Investments made in accordance with Section 7.8;

     (e) any Recovery Event, provided that the requirements of Section 2.13(b)
are complied with in connection therewith;

     (f) the Borrower and its Subsidiaries may make any Disposition of its
facilities existing on the date hereof (whether owned or leased) in Hawthorne,
California, Dallas, Texas, and Nashville, Tennessee;

70



--------------------------------------------------------------------------------



 



     (g) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor;

     (h) the transfer for fair value of Property (including Capital Stock of
Subsidiaries) to Global Aeronautica; provided that the consideration for any
such transfer shall be in the form of cash and/or additional Capital Stock of
Global Aeronautica (it being understood that any such consideration in respect
of Capital Stock shall be subject to the requirements of Section 7.8(l));

     (i) the Disposition of any Immaterial Subsidiary that is a Foreign
Subsidiary;

     (j) the Disposition of any Loan Party’s Capital Stock of Global Aeronautica
or the Property of Global Aeronautica pursuant to the terms of the applicable
Joint Venture agreement; and

     (k) Restricted Payments permitted by Section 7.6.

          7.6 Restricted Payments. Directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Payment except that (a) the
Borrower may make Restricted Payments to the extent necessary to make
repurchases of Securities (and options or warrants to purchase such Securities)
of the Borrower from employees (i) upon termination (including by reason of
death, disability or retirement) of such employees or (ii) pursuant to a
contractual obligation of the Borrower, provided that the aggregate amount of
payments under this clause (a) in any fiscal year of the Borrower shall not
exceed the lesser of (A) the sum of (1) $2,500,000 and (2) any Restricted
Payments permitted (but not made) pursuant to this clause (i) in prior fiscal
years and (B) $5,000,000; (b) the Borrower may make Restricted Payments to the
extent necessary to accomplish the payment of the fees, costs and expenses
payable by the Borrower or any of the Borrower’s Subsidiaries in connection with
the transactions contemplated by the Loan Documents; (c) the Borrower may make
Restricted Payments and any Subsidiary of the Borrower may make Restricted
Payments to the Borrower or any Subsidiary Guarantor to the extent necessary to
(i) make payments of interest when due in respect of the Senior Notes, (ii) pay
fees, costs, expenses, indemnification, liquidated damages and similar or
customary obligations in connection with the Senior Notes and (iii) make a
voluntary prepayment (including any prepayment premium in connection therewith)
in order to permit any Indebtedness incurred by the Borrower in order to
refinance the Senior Notes pursuant to Section 7.2(c)(ii), so long as no Default
or Event of Default shall have occurred and be continuing or be caused thereby;
and (d) Foreign Subsidiaries may make Restricted Payments to other Foreign
Subsidiaries.

          7.7 Capital Expenditures. Make any Capital Expenditure, except

     (a) Capital Expenditures (other than Capital Expenditures made for the 7E7
Program and the Facilities Consolidation Program) of the Borrower and its
Subsidiaries not to exceed in any fiscal year set forth below an aggregate
amount set forth opposite such fiscal year (each such amount, the “Maximum
Scheduled Amount”):

      Fiscal Year   Capital Expenses
2004
  $60,000,000
2005
  $60,000,000
2006
  $60,000,000
2007
  $60,000,000

71



--------------------------------------------------------------------------------



 



      Fiscal Year   Capital Expenses
2008
  $60,000,000
2009
  $60,000,000
2010
  $60,000,000
2011
  $60,000,000

     provided that (i) any portion of the Maximum Scheduled Amount for a fiscal
year of the Borrower not expended during such fiscal year (a “Rollover Amount”)
may be expended in one or more subsequent years and (ii) the aggregate of all
Rollover Amounts expended in any fiscal year of the Borrower may not exceed 50%
of the Maximum Scheduled Amount for such fiscal year; and

     (b) Capital Expenditures of the Borrower and its Subsidiaries made for the
7E7 Program and the Facilities Consolidation Program during fiscal years 2004
through 2009 inclusive (including any such Capital Expenditures during fiscal
year 2004 prior to the date of this Agreement) not to exceed in the aggregate
$380,000,000.

          7.8 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment (including without limitation any Joint Venture) in, any
other Person (all of the foregoing, “Investments”), except:

     (a) cash, Cash Equivalents and Foreign Cash Equivalents;

     (b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Borrower or wholly-owned Domestic
Subsidiaries of the Borrower;

     (c) Investments (i) in accounts receivable arising and trade credit granted
in the ordinary course of business and in any Securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and (ii) deposits, prepayments and other credits to suppliers made in
the ordinary course of business;

     (d) intercompany loans to the extent permitted under Section 7.2(b);

     (e) Capital Expenditures permitted by Section 7.7;

     (f) loans and advances to employees of the Borrower and its Subsidiaries
made in the ordinary course of business in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding;

     (g) (i) Permitted Acquisitions funded solely with the issuance of Capital
Stock of the Borrower or any of its Subsidiaries or additional capital
contributions from Permitted Investors and (ii) other Permitted Acquisitions
(other than the formation of Global Aeronautica), the consideration for which
(excluding amounts funded with the issuance of Capital Stock of the Borrower or
any of its Subsidiaries or additional capital contributions from Permitted
Investors) constitutes less than $75,000,000 in the aggregate during the term of
this Agreement; provided that, if and so long as the Consolidated Total Leverage
Ratio is less than 2.5:1.0 calculated on a

72



--------------------------------------------------------------------------------



 



pro forma basis in accordance with Section 7.1 giving effect to such Permitted
Acquisition(s), the foregoing limit shall be increased to $125,000,000;

     (h) Investments described in Schedule 7.8;

     (i) other Investments in an aggregate amount not to exceed at any time
$10,000,000 (taking into account cash returns of capital and cash repayments of
principal);

     (j) loans to officers of the Borrower and its Subsidiaries to be used to
purchase stock, or options on the stock, of the Borrower provided that the
proceeds of such loans are reinvested in the Borrower;

     (k) Investments received in connection with permitted Asset Sales and other
Dispositions permitted hereunder in an aggregate amount not to exceed at any
time 25% of the aggregate consideration for such permitted Asset Sales or
Dispositions;

     (l) Investments (including the fair value of Property transferred pursuant
to Section 7.5(h) the consideration for which is additional Capital Stock in
Global Aeronautica) in Global Aeronautica in an aggregate amount not to exceed
at any time $** (taking into account cash returns of capital and cash repayments
of principal) and an additional amount not to exceed $** at any time outstanding
may be incurred for Guaranteed Obligations of Indebtedness and other obligations
of Global Aeronautica;

     (m) Investments in joint ventures (other than Global Aeronautica and in
Foreign Subsidiaries) in an aggregate amount not to exceed at any time $**
(taking into account cash returns of capital and cash repayments of principal);

     (n) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor;

     (o) Investments (including debt obligations) received in the ordinary
course of business by the Borrower or any Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;

     (p) Investments of the Borrower or any Subsidiary under Hedge Agreements
permitted under Section 7.16;

     (q) Investments of any Person in existence at the time such Person becomes
a Subsidiary of the Borrower; provided such Investment was not made in
connection with or anticipation of such Person becoming a Subsidiary of the
Borrower;

     (r) Investments by the Borrower and the Subsidiary Guarantors in the form
of loans and advances to Foreign Subsidiaries permitted to be incurred by the
Foreign Subsidiaries under Section 7.2(r);

     (s) Subsidiaries may be established or created, if (i) to the extent such
new Subsidiary is a Domestic Subsidiary, such Subsidiary complies with the
provisions of Section 6.10(c) and (ii) if such new Subsidiary is a Foreign
Subsidiary, such Subsidiary complies with the provisions of Section 6.10(d),
provided that, in each case, to the extent such new Subsidiary is created solely

73



--------------------------------------------------------------------------------



 



for the purpose of consummating a merger transaction pursuant to an acquisition
permitted by Section 7.8(g), and such new Subsidiary at no time holds any assets
or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in
Section 6.10(c) or Section 6.10(d), as applicable, until the respective
acquisition is consummated (at which time the surviving entity of the respective
merger transaction shall be required to so comply within ten Business Days); and

     (t) Investments by any Foreign Subsidiary in other Foreign Subsidiaries.

          7.9 Modifications of Senior Note Indenture. Amend or otherwise change
the terms of the Senior Notes and the Senior Note Indenture, or make any payment
consistent with an amendment thereof or change thereto without such amendment or
change being approved in accordance with the provisions of this Agreement, if
the effect of such amendment or change is to increase the interest rate on the
Senior Notes, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate or make
less likely any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof, or
if the effect of such amendment, in each case without the prior written
concurrence of the Administrative Agent.

          7.10 Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) unless such transaction (I) (a) is otherwise not
prohibited under this Agreement and (b) if such transaction is with a Joint
Venture or a Foreign Subsidiary, provides that for any transfers of Property or
services from the Borrower or any Subsidiary to such Joint Venture or Foreign
Subsidiary, the Borrower or such Subsidiary receives at least the cost of such
Property or services, or, (II) otherwise, is upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate. Notwithstanding the foregoing, the Borrower and its Subsidiaries
may (i) pay to the Sponsor and its Affiliates fees and expenses pursuant to the
Management Agreement, (ii) enter into any transaction with an Affiliate that is
expressly permitted by the terms of this Agreement to be entered into by the
Borrower or such Subsidiary with an Affiliate and (iii) enter into any
transaction with any Person which would be an Affiliate of the Borrower solely
by reason of such Person and the Borrower having common directors, provided that
any such transaction contemplated by this clause (iii) shall be subject to the
other provisions of this agreement. For the avoidance of doubt, this
Section 7.10 shall not apply to employment arrangements with, and payments of
compensation or benefits to or for the benefit of, management.

          7.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of real or personal
property which is to be sold or transferred by the Borrower or such Subsidiary
(a) to such Person or (b) to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary, except for sales or transfers
between the Borrower and any Subsidiary Guarantor or between Subsidiary
Guarantors.

          Notwithstanding any of the foregoing to the contrary, the Borrower and
its Subsidiaries may sell and leaseback all or a portion of any of its
facilities existing on the date hereof (whether owned or leased) in Hawthorne,
California, Dallas, Texas, and Nashville, Tennessee.

          7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

74



--------------------------------------------------------------------------------



 



          7.13 Negative Pledge Clauses. Enter into any agreement that prohibits
or limits the ability of the Borrower or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any Subsidiary Guarantor, its obligations under the Guarantee and
Collateral Agreement, other than (a) specific property encumbered to secure
payment of particular Indebtedness or to be sold pursuant to an executed
agreement with respect to a permitted Asset Sale or other permitted
Dispositions; (b) restrictions contained in the Senior Note Indenture; (c)
restrictions by reason of customary provisions contained in leases, licenses,
government contracts and similar agreements entered into in the ordinary course
of business, provided that such restrictions are limited to the property or
assets secured by such Liens or the property or assets subject to such leases,
licenses or similar agreements, as the case may be; (d) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby and the proceeds thereof); (e) software and other
Intellectual Property licenses pursuant to which the Borrower is the licensee of
the relevant software or Intellectual Property, as the case may be, (in which
case, any prohibition or limitation shall relate only to the assets subject of
the applicable license); (f) Contractual Obligations incurred in the ordinary
course of business and on customary terms which limit Liens on the assets
subject of the applicable Contractual Obligation; (g) restrictions contained in
agreements entered into in connection with the Facilities Consolidation Program
and the 7E7 Program (in which case, any prohibition or limitation shall only be
effective against the property financed thereby and the proceeds thereof); and
(h) any agreements regarding Indebtedness of any Foreign Subsidiary (in which
case, any prohibition or limited shall only be effective against the assets of
such Foreign Subsidiary and its Subsidiaries).

          7.14 Clauses Restricting Subsidiary Distributions. Create or otherwise
cause any consensual encumbrance or restriction of any kind (other than in a
Loan Document) on the ability of any Subsidiary of the Borrower to (a) pay
dividends or make any other distributions on any of such Subsidiary’s Capital
Stock owned by the Borrower or any other Subsidiary of the Borrower, (b) repay
or prepay any Indebtedness owed by such Subsidiary to the Borrower or any other
Subsidiary of the Borrower, (c) make loans or advances to the Borrower or any
other Subsidiary of the Borrower, or (d) transfer any of its property or assets
to the Borrower or any other Subsidiary of the Borrower other than restrictions
(i) in agreements evidencing Indebtedness permitted by Sections 7.2(c), 7.2(f),
7.2(l), 7.2(m), and 7.2(t) that impose restrictions on the property so acquired
and proceeds thereof, (ii) by reason of customary provisions contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, (iii) that are or were created by virtue of
any transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement,
(iv) any restrictions contained in agreements related to Indebtedness of any
Foreign Subsidiary (in which case such restriction shall relate only to such
Foreign Subsidiary and its Subsidiaries), (v) any restrictions regarding
licenses or sublicenses by the Borrower and its Subsidiaries of Intellectual
Property in the ordinary course of business (in which case such restriction
shall relate only to such Intellectual Property), (vi) with respect to
Contractual Obligations incurred in the ordinary course of business and on
customary terms which prohibit transfers of the assets subject of the applicable
Contractual Obligation, and (vii) in agreements entered into in connection with
the Facilities Consolidation Program and the 7E7 Program (in which case, any
prohibition or limitation shall only be effective against the property financed
thereby and the proceeds thereof).

          7.15 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for the businesses engaged in by the Borrower and
its Subsidiaries on the Closing Date and similar or related businesses and
reasonable extensions thereof.

75



--------------------------------------------------------------------------------



 



          7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against changes in interest rates or
foreign exchange rates.

SECTION 8. EVENTS OF DEFAULT

     If any of the following events shall occur and be continuing:

     (a) The Borrower shall fail to pay (i) any principal of any Loan when due,
whether at stated maturity, at a date fixed for prepayment or otherwise,
(ii) any interest on any Loan, any fee or any other amount payable hereunder or
under any other Loan Document within five Business Days after the due date
thereof, or (iii) any Reimbursement Obligation or interest on any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation or
interest thereon becomes due in accordance with the terms hereof; or

     (b) Any representation or warranty made or deemed made by any Loan Party or
any Pledgor herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

     (c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.7(a) or Section 7; or

     (d) Any Loan Party or any Pledgor shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this
Section 8), and such default shall continue unremedied for a period of 30 days
after such Loan Party receives from the Administrative Agent or the Required
Lenders notice of the existence of such default; or

     (e) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Funded Debt (excluding the Loans and
Reimbursement Obligations) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Funded Debt beyond the period of grace, if any, provided in the instrument or
agreement under which such Funded Debt was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Funded Debt or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event of default shall occur, the
effect of which payment or other default or other event of default is to cause,
or to permit the holder or beneficiary of such Funded Debt (or a trustee or
agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Funded Debt to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder
or to become payable; provided that (A) a default, event or condition described
in this paragraph shall not at any time constitute an Event of Default unless,
at such time, one or more defaults or events of default of the type described in
this paragraph shall have occurred and be continuing with respect to Funded Debt
the outstanding principal amount of which individually exceeds $20,000,000, and
in the case of Funded Debt of the types described in clauses (i) and (ii) of the
definition thereof, with respect to such Indebtedness which exceeds such amount
either individually or in the aggregate and (B) this paragraph (e) shall not
apply to (i) secured Indebtedness that becomes due as a result of the sale,
transfer, destruction or other disposition of the Property or assets securing
such Funded Debt if such sale, transfer, destruction or other disposition is not
prohibited hereunder and under the documents providing for such

76



--------------------------------------------------------------------------------



 



Indebtedness or (ii) any Guarantee Obligations except to the extent such
Guarantee Obligations shall become due and payable by the Borrower or any of its
Subsidiaries and remain unpaid after any applicable grace period or period
permitted following demand for the payment thereof; or

     (f) (i) The Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Subsidiaries
(other than an Immaterial Subsidiary) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries (other than an Immaterial Subsidiary) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against substantially all of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any of its Subsidiaries (other than an
Immaterial Subsidiary) shall consent to or approve of, or acquiescence in, any
of the acts set forth in clause (i), (ii), or (iii) above; or (v) the Borrower
or any of its Subsidiaries (other than an Immaterial Subsidiary) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

     (g) (i) The Borrower or any of its Subsidiaries shall incur any liability
in connection with any “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code) involving any Plan, (ii) any “accumulated
funding deficiency” (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Borrower or any Subsidiary, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Borrower or any Subsidiary shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability as
a result of a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition (other than one which
could not reasonably be expected to result in a violation of any applicable law
or of the qualification requirements of the Code) shall occur or exist with
respect to a Plan or a Commonly Controlled Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to result in a direct
obligation of the Borrower and its Subsidiaries to pay money that could have a
Material Adverse Effect; or

     (h) One or more judgments or decrees shall be entered against the Borrower
or any of its Subsidiaries involving for the Borrower and its Subsidiaries taken
as a whole a liability (to the extent not paid or fully covered by insurance or
effective indemnity) of $20,000,000 or more, and

77



--------------------------------------------------------------------------------



 



all such judgments or decrees shall not have been vacated, discharged, stayed or
appealed within 30 days from the entry thereof; or

     (i) Any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof pursuant to Section 10.16), to be in
full force and effect in any material respect, or any Loan Party or any Pledgor
shall so assert, or any Lien created by any of the Security Documents shall
cease in any material respect to be enforceable and of the same effect and
priority purported to be created thereby; provided that there shall be no Event
of Default under this clause (i) to the extent such Event of Default arises from
(A) the resignation of the Administrative Agent or (B) the negligence or willful
misconduct of the Administrative Agent following a reasonable request from the
Borrower to execute any document or take any other action relating to such
Security Document or the Liens granted thereunder; or

     (j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.16), to be in full force and effect or
any Loan Party shall so assert; or

     (k) (i) (a) prior to consummation of an initial public offering by the
Borrower, the Sponsor and its Affiliates and other Permitted Investors shall
cease to beneficially own and control directly or indirectly at least 51% on a
fully diluted basis of the economic and voting interests in the Capital Stock of
the Borrower or (b) after the consummation of any initial public offering, any
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (collectively, an “Other Investor”) has beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of a percentage of voting
interests in the Borrower’s Capital Stock that is greater than the percentage of
such voting interests at such time beneficially owned directly or indirectly by
the Sponsor, its Affiliates and the other Permitted Investors, provided that
this clause (b) shall not be applicable if the Other Investor is a Passive
Investor that holds beneficial ownership of less than 20% of such voting
interests; (ii) the Sponsor, its Affiliates and other Permitted Investors shall
cease to have the ability (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of the Borrower;
or (iii) a “change of control” under the Senior Note Indenture shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations and Tranche B L/C Obligations, whether or not the
beneficiaries of the then outstanding Tranche A Letters of Credit and Tranche B
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Majority Revolving Facility Funding Parties, the Administrative
Agent may, or upon the request of the Majority Revolving Facility Funding
Parties, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations and Tranche B L/C
Obligations, whether or not the beneficiaries of the then outstanding Tranche A
Letters of Credit and Tranche B Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. In the case of all Tranche A
Letters of Credit with respect to which presentment for honor shall not have
occurred at the

78



--------------------------------------------------------------------------------



 



time of an acceleration pursuant to this paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Tranche
A Letters of Credit. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Tranche A Letters of Credit, and the unused portion thereof after all such
Tranche A Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Tranche A Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower then due and owing hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section 8 or otherwise in any Loan Document, presentment, demand
and protest of any kind are hereby expressly waived by the Borrower. With
respect to Tranche B L/C Obligations, (i) the Borrower shall at the time of an
acceleration pursuant to this paragraph deposit an amount equal to the then
outstanding undrawn and unexpired Tranche B Letters of Credit (the “Security
Amount”) into the Tranche B L/C Deposit Account to secure the Borrower’s
reimbursement obligations with respect to any drawings that might occur under
such Tranche B Letters of Credit and (ii) any amounts of the Tranche B L/C
Deposits held in the Tranche B L/C Deposit Account (less any remaining Security
Amount) shall be promptly returned to the Tranche B L/C Participants.

SECTION 9. THE ADMINISTRATIVE AGENT

          9.1 Appointment. Each Funding Party hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Funding Party under this
Agreement and the other Loan Documents, and each such Funding Party irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Funding
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.

          9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

          9.3 Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Funding Parties for any recitals,
statements, representations or warranties made by any Loan Party, any Pledgor or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any

79



--------------------------------------------------------------------------------



 



party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Funding Party to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Pledgor.

          9.4 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Funding Parties) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Funding Parties against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Funding Parties), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Funding Parties and all future holders of the Loans.

          9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Funding Party or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Funding Parties. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Funding Parties); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Funding Parties.

          9.6 Non-Reliance on Administrative Agent and Other Funding Parties.
Each Funding Party expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Funding Party.
Each Funding Party represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Funding Party, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Funding Party also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Funding Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their

80



--------------------------------------------------------------------------------



 



affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Funding Parties by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Funding Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

          9.7 Indemnification. The Funding Parties agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Funding Party shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the Administrative Agent’s gross negligence or willful
misconduct. The agreements in this Section 9.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

          9.8 Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party or any Pledgor
as though it were not the Administrative Agent. With respect to its Loans made
or renewed by it and with respect to any Tranche A Letter of Credit issued or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Funding Party
and may exercise the same as though it were not the Administrative Agent, and
the terms “Funding Party” and “Funding Parties” shall include the Administrative
Agent in its individual capacity.

          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Funding Parties and
the Borrower effective upon appointment of a successor Agent. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Funding Parties a successor agent for the Funding Parties, which successor
agent shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor Administrative Agent shall have been so
appointed by the Required Lenders with such consent of the Borrower and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Funding Parties and with the consent of the Borrower (such
consent not to be unreasonably

81



--------------------------------------------------------------------------------



 



withheld or delayed), appoint a successor Administrative Agent, that shall be a
bank that has an office in New York, New York with a combined capital and
surplus of at least $500,000,000. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

          9.10 Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Funding Parties to effect
any release of Liens or Guarantee Obligations contemplated by Section 10.16.

          9.11 Titles. Notwithstanding anything herein to the contrary, the
Syndication Agent, the Documentation Agent and the Joint Lead Arrangers and
Joint Bookrunners named on the cover page of this Agreement, in their respective
capacities as such, shall have no obligation, responsibility or required
performance hereunder.

SECTION 10. MISCELLANEOUS

          10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party and/or Pledgor party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party and/or Pledgor party to the relevant
Loan Document may, from time to time, (a) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights or obligations of the Administrative Agent,
the Swingline Lender, the Tranche A Issuing Lender, the Tranche B Issuing
Lender, the Funding Parties or of the Loan Parties or Pledgors hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided however that no such
waiver and no such amendment, supplement or modification shall (i) forgive or
reduce the principal amount or extend the final scheduled date of maturity of
any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan or any Incremental Facility Term Loan, reduce the stated rate of
any interest or fee payable hereunder (except (A) in connection with the waiver
of applicability of any post-default increase in interest rates (which waiver
shall be effective with the consent of the Majority Facility Funding Parties of
each adversely affected Facility) and (B) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Funding Party’s Revolving
Commitment, in each case without the written consent of each Funding Party
directly and adversely affected thereby; (ii) eliminate or reduce the voting
rights of any Funding Party under this Section 10.1 without the written consent
of such Funding Party; (iii) reduce any percentage specified in the definition
of Required Lenders, consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Funding Parties; (iv) amend, modify or waive any provision of Section 2.19
without the written consent of the Majority Facility Funding Parties in respect
of each Facility adversely affected thereby; (v) reduce the percentage specified
in the definition of Majority Facility Funding Parties with respect to any
Facility without the written consent of all Funding Parties under such Facility;
(vi) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (vii) amend, modify or waive any provision
of Section 2.7 or 2.8 without the written consent of the Swingline

82



--------------------------------------------------------------------------------



 



Lender; or (viii) amend, modify or waive any provision of Section 3 or 3A
without the written consent of the Tranche A Issuing Lender or the Tranche B
Issuing Lender, respectively. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Funding Parties and shall be
binding upon the Loan Parties, the Pledgors, the Funding Parties, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Pledgors, the Funding Parties and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing unless limited by
the terms of such waiver; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Funding Parties, or to
such other address as may be hereafter notified by the respective parties
hereto:

     
Borrower:
  Vought Aircraft Industries, Inc.

  9314 West Jefferson Boulevard M/S 2-01

  Dallas, TX 75211

  Attention: Cletus Glasener

  Telecopy: 972-946-3263

  Telephone: 972-946-2444
 
   

  with a copy to:
 
   

  TC Group L.L.C.

  1001 Pennsylvania Avenue, N.W., Suite 220 South

  Washington, D.C. 20004

  Attention: Nigel Jones

  Telecopy: 202-347-9250

  Telephone: 202-729-5504
 
   
Administrative Agent:
  Lehman Commercial Paper Inc.

  745 Seventh Avenue

  New York, NY 10019

  Attention: Maritza Ospina

  Telecopy: 646-758-4648

  Telephone: 212-526-4332

provided that any notice, request or demand to or upon the Administrative Agent,
the Funding Parties or the Borrower shall not be effective until received.

          Notices and other communications to the Funding Parties hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Funding Party. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

83



--------------------------------------------------------------------------------



 



          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Funding
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

          10.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

          10.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to
pay or reimburse the Administrative Agent and the Joint Lead Arrangers for all
their respective reasonable out-of-pocket documented costs and expenses incurred
in connection with the syndication of the Facilities (other than fees payable to
syndicate members) and the development, preparation, execution and delivery of
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith and any amendment, supplement or modification
thereto, and, as to the Administrative Agent only, the administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable documented fees and disbursements and other charges of counsel to the
Administrative Agent (including one primary counsel and such local counsel as
the Administrative Agent may reasonably require in connection with collateral
matters, but no more than one counsel in any jurisdiction) in connection with
all of the foregoing, (b) to pay or reimburse each Funding Party and the
Administrative Agent for all their documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement,
the other Loan Documents and any such other documents, including, without
limitation, the documented fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Funding Party and of
counsel to the Administrative Agent, (c) to pay, indemnify, or reimburse each
Funding Party and the Administrative Agent for, and hold each Funding Party and
the Administrative Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and similar other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents and (d) to pay, indemnify or reimburse each Funding Party, the
Administrative Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
costs, expenses or disbursements arising out of any actions, judgments or suits
of any kind or nature whatsoever, arising out of or in connection with any
claim, action or proceeding relating to or otherwise with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower any of its
Subsidiaries or any of the Properties and the fees and disbursements and other
charges of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against the Borrower hereunder (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its affiliates, officers, directors, trustees, employees, advisors, agents or
controlling Persons. Without limiting the foregoing, and to the

84



--------------------------------------------------------------------------------



 



extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable promptly after receipt of a reasonably detailed invoice therefor. The
agreements in this Section 10.5 shall survive repayment of the Obligations.

          10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Tranche A Issuing Lender that issues any Tranche
A Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Funding Party (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Funding Party
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.6.

          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Funding Party may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Funding Party, an affiliate of a Funding Party,
an Approved Fund or, if an Event of Default under Section 8(a) or (f) has
occurred and is continuing, any other Person;

     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan or any Incremental Facility Term Loan to a Funding Party, an
Affiliate of a Funding Party or an Approved Fund;

     (C) the Tranche A Issuing Lender and the Swingline Lender with respect to
an assignment of all or any portion of a Revolving Loan, provided that no
consent of the Tranche A Issuing Lender and the Swingline Lender shall be
required for an assignment to a Funding Party or an affiliate of a Funding
Party; and

     (D) the Tranche B Issuing Lender with respect to an assignment of all or
any portion of a Tranche B L/C Commitment, provided that no consent of the
Tranche B Issuing Lender shall be required for an assignment to a Funding Party
or an affiliate of a Funding Party and provided further that any such assignment
shall be accompanied by an assignment of a corresponding portion of such Term B
Issuing Lender’s Tranche B L/C Deposit.

     (ii) Assignments shall be subject to the following additional conditions:

     (A) except in the case of an assignment to a Funding Party, an affiliate of
a Funding Party or an Approved Fund or an assignment of the entire remaining
amount of the assigning Funding Party’s Commitments or Loans under any Facility,
the amount of the Commitments or Loans of the assigning Funding Party subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (or, in the case of the Term Facility or any
Incremental Facility, $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event

85



--------------------------------------------------------------------------------



 



of Default under Section 8(a) or (f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Funding Party and its affiliates
or Approved Funds, if any;

     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the case of contemporaneous assignments to or by two or more Approved Funds;

     (C) the Assignee, if it shall not be a Funding Party, shall deliver to the
Administrative Agent an administrative questionnaire; and

     (D) except as permitted pursuant to paragraph (b)(iii) below, no assignment
shall be to the Borrower or any of its Subsidiaries.

          For the purposes of this Section 10.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered, advised or managed by
(a) a Funding Party, (b) an Affiliate of a Funding Party or (c)(i) an entity or
an Affiliate of an entity that administers, advises or manages a Funding Party
or (ii) an entity or an Affiliate of an entity that is the investment advisor to
a Funding Party.

          (iii) Notwithstanding anything to the contrary contained in this
Section 10.6 or any other provision of this Agreement, so long as (i) there is
no Default, (ii) there is no Event of Default and (iii) no Event of Default or
Default would result therefrom, the Borrower may purchase all or any portion of
any Loan of any Funding Party pursuant to an Assignment and Assumption between
the Borrower and such Funding Party and such purchase shall not be deemed to be
a voluntary prepayment hereunder except for the purposes of the first sentence
of Section 2.19(b), provided that (i) the Borrower simultaneously provides a
copy of such Assignment and Assumption to the Administrative Agent, (ii) the
Administrative Agent promptly provides notice to all Funding Parties of the
occurrence of any such purchase by the Borrower (but not the identity of the
Funding Party(s) selling Loans or the amounts being purchased), (iii) the
Borrower shall pay all accrued and unpaid interest, if any, on the purchased
Loans to the date of purchase of such Loans, (iv) the purchase of such Loans
shall not be taken into account in the calculation of Excess Cash Flow, (v) the
Borrower may not make a purchase pursuant to this paragraph (b)(iii) for a price
greater than $0.98 for every $1.00 of Loans so purchased, (vi) the Borrower may
not make purchases pursuant to this paragraph (b)(iii) in an amount greater than
an aggregate $30,000,000 in any Fiscal Year and (vii) in connection with such
purchase the Borrower shall not make any untrue statement of material fact to
any Funding Party or, in making any statement to any Funding Party in connection
with any such repurchase, omit to state a material fact necessary in order to
make the statement made, in light of the circumstances under which they were
made, not misleading (provided that the foregoing shall not imply any obligation
on the part of the Borrower to disclose any information concerning the Borrower
or its business in connection with any such purchase to the extent that the
failure to disclose such information would not contravene this clause (vii)).

          Following any purchase by the Borrower pursuant to this paragraph
(b)(iii), (A) the Loans so purchased shall be deemed cancelled and no longer
outstanding for all purposes of this Agreement and the other Credit Documents,
including, but not limited to, (i) the making of, or the application of, any
payments to the Funding Parties under this Agreement or any other Credit
Document, (ii) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(iii) the determination of Majority Facility Funding Parties or Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Loan Document, (B) Revolving Commitments shall be permanently reduced by
the principal amount of any

86



--------------------------------------------------------------------------------



 



Revolving Loans so purchased, and (C) such Loans, Revolving Commitments and
Swingline Commitments, as the case may be, may not be resold by the Borrower.
Any payment made by the Borrower in connection with a purchase permitted by this
paragraph (b)(iii) shall not be subject to the provisions of the third and
fourth sentences of Section 2.19(a), Section 2.19(c), Section 2.19(d),
Section 2.19(f) or Section 10.7(a). Failure by the Borrower to make any payment
to a Funding Party required by an agreement permitted by this paragraph (b)(iii)
shall not constitute an Event of Default under Section 8(a).

          (iv) Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Funding Party under this Agreement, and the assigning Funding
Party thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Funding Party’s rights and obligations under this Agreement, such Funding Party
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.20, 2.21, 2.22 and 10.5). Any assignment or transfer by a
Funding Party of rights or obligations under this Agreement that does not comply
with this Section 10.6 shall be treated for purposes of this Agreement as a sale
by such Funding Party of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 10.6.

          (v) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Funding Parties, and the Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Funding Party, and such Funding
Party’s Tranche B L/C Percentage of the Tranche B L/C Exposure, pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Tranche A
Issuing Lender and the Funding Parties may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Funding Party
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Tranche A Issuing Lender and, solely with respect to any entry relating to a
Funding Party’s Loans, such Funding Party, at any reasonable time and from time
to time upon reasonable prior notice.

          (vi) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Funding Party and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Funding
Party hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section 10.6 and any written consent to such assignment required by
paragraph (b) of this Section 10.6, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

          (c) (i) Any Funding Party may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Funding Party’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Funding Party’s
obligations under this Agreement shall remain unchanged, (B) such Funding Party
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrower, the Administrative Agent, the Tranche
A Issuing Lender, the Tranche B Issuing Lender and the other Funding Parties
shall continue to deal solely and directly with such Funding Party in connection
with such Funding Party’s rights and obligations under this Agreement. Any
agreement pursuant to which a Funding Party sells

87



--------------------------------------------------------------------------------



 



such a participation shall provide that such Funding Party shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Funding Party will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Funding Party directly and adversely affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section 10.6 and
to such Participant’s compliance with the provisions of Section 2.24 as if it
were a Lender hereunder, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.20, 2.21 and 2.22 to the same extent as
if it were a Funding Party and had acquired its interest by assignment pursuant
to paragraph (b) of this Section 10.6.

          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.20 or 2.21 than the applicable Funding Party would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent to such greater amounts. Any
Participant that is a Non-U.S. Funding Party shall not be entitled to the
benefits of Section 2.21 unless such Participant complies with Section 2.21(d).

          (d) Any Funding Party may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Funding Party (including (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) any pledge or assignment
to any holders of obligations owed, or securities issued, by such Funding Party
including to any trustee for, or any other representative of, such holders), and
this Section 10.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Funding Party from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Funding Party as a party
hereto.

          (e) The Borrower, upon receipt of written notice from the relevant
Funding Party, agrees to issue Notes to any Funding Party requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

          10.7 Adjustments; Set-off . (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Funding Party or
to the Funding Parties under a particular Facility, if any Funding Party (a
“Benefitted Funding Party”) shall at any time receive any payment of all or part
of the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Funding Party, if any, in respect of such other Funding Party’s Obligations,
such Benefitted Funding Party shall purchase for cash from the other Funding
Parties a participating interest in such portion of each such other Funding
Party’s Obligations, or shall provide such other Funding Parties with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Funding Party to share the excess payment or benefits of such collateral ratably
with each of the Funding Parties; provided however that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefitted
Funding Party, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

          (b) In addition to any rights and remedies of the Funding Parties
provided by law, each Funding Party shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) after the expiration of any cure or grace periods, to set off and
appropriate and apply against such amount any and

88



--------------------------------------------------------------------------------



 



all deposits (general or special, time or demand, provisional or final but
excluding trust accounts), in any currency, and any other credits, indebtedness
or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Funding
Party or any branch or agency thereof to or for the credit or the account of the
Borrower. Each Funding Party agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Funding
Party, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Funding Parties relating to the terms of the financing contemplated hereby.

          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          10.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

89



--------------------------------------------------------------------------------



 



     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

          10.13 Judgment Currency.

          (a) If, for the purpose of obtaining or enforcing judgment against the
Borrower in any court in any jurisdiction, it becomes necessary to convert into
any other currency (the “Judgment Currency”) an amount due under this Agreement
or any other Loan Document in any currency (the “Obligation Currency”) other
than the Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of the State of
New York or in the courts of any other jurisdiction that will give effect to
such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made being referred to as
the “Judgment Conversion Date”).

          (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 10.13(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
of the amount due in immediately available funds, the Borrower shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from the Borrower under this Section 10.13 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Agreement. The term “rate of exchange” in this
Section 10.13 means the rate of exchange at which the Administrative Agent, on
the relevant date at or about 12:00 noon (New York time), would be prepared to
sell, in accordance with its normal course foreign currency exchange practices,
the Obligation Currency against the Judgment Currency.

          10.14 Acknowledgments. The Borrower hereby acknowledges that:

     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

     (b) neither the Administrative Agent nor any Funding Party has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Funding Parties, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Funding Parties or among the Borrower and the Funding Parties.

          10.15 Confidentiality. Each of the Administrative Agent, the Tranche A
Issuing Lender, the Swingline Lender and the Funding Parties agree to treat any
and all information, regardless of the medium or form of communication, that is
disclosed, provided or furnished to it, directly or indirectly, by or on behalf
of the Borrower or any of its affiliates, whether in writing, orally, by
observation or otherwise and whether furnished before or after the Closing Date
(“Confidential Information”), strictly confidential and not to use Confidential
Information for any purpose other than evaluating the

90



--------------------------------------------------------------------------------



 



transactions contemplated hereby and negotiating, making available, syndicating
and administering the Credit Agreement (the “Agreed Purposes”) and for the
purposes set forth in the next succeeding sentence. Without limiting the
foregoing, the Administrative Agent, the Tranche A Issuing Lender and the
Swingline Lender and each Funding Party agrees to treat any and all Confidential
Information with no less than adequate means to preserve its confidentiality,
and the Administrative Agent, the Tranche A Issuing Lender and the Swingline
Lender and each Funding Party agrees not to disclose Confidential Information,
at any time, in any manner whatsoever, directly or indirectly, to any other
Person whomsoever, except (1) to its directors, officers, employees, counsel and
other representatives (collectively, the “Representatives”), to the extent
necessary to permit such Representatives to assist in connection with the Agreed
Purposes, (2) to prospective Funding Parties and participants in connection with
the syndication (including secondary trading) of the Facilities and Commitments
and Loans hereunder, in each case who are informed of the confidential nature of
the information and agree to observe and be bound by standard confidentiality
terms, (3) upon the request or demand of any Governmental Authority having
jurisdiction over it, (4) in response to any order of any Governmental Authority
or as may otherwise be required pursuant to any Requirement of Law, (5) to the
extent reasonably required or necessary in connection with any litigation or
similar proceeding relating to the Facilities, (6) that has been publicly
disclosed other than in breach of this Section 10.15, (7) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Funding Party’s investment portfolio in connection with ratings issued with
respect to such Funding Party or (8) to the extent reasonably required or
necessary, in connection with the exercise of any remedy under the Loan
Documents. The Administrative Agent, the Tranche A Issuing Lender and the
Swingline Lender and each Funding Party acknowledges that (i) Confidential
Information includes information that is not otherwise publicly available and
that such non-public information may constitute confidential business
information which is proprietary to the Borrower and (ii) the Borrower has
advised the Administrative Agent, the Tranche A Issuing Lender and the Swingline
Lender and the Funding Parties that it is relying on the Confidential
Information for its success and would not disclose the Confidential Information
to the Administrative Agent, the Tranche A Issuing Lender and the Swingline
Lender and the Funding Parties without the confidentiality provisions of this
Agreement.

          10.16 Release of Collateral and Guarantee Obligations.
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Funding Party, or any affiliate
of any Funding Party that is a party to any Specified Hedge Agreement) take such
actions as shall be reasonably required to release its security interest in any
Collateral being Disposed of in such Disposition, and to release any Guarantee
Obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents.

          (b) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Tranche A Letter of Credit shall be outstanding,
upon request of the Borrower, the Administrative Agent shall (without notice to,
or vote or consent of, any Funding Party, or any affiliate of any Funding Party
that is a party to any Specified Hedge Agreement) take such actions as shall be
reasonably required to release its security interest in all Collateral, and to
release all Guarantee Obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of Guarantee Obligations shall be
deemed subject to the provision that such Guarantee Obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon

91



--------------------------------------------------------------------------------



 



the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

          10.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE FUNDING PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

          10.18 USA PATRIOT ACT. Each Funding Party hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Publ.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Funding Party to identify the Borrower in accordance with
the Act.

92



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                          VOUGHT AIRCRAFT INDUSTRIES, INC.    
 
               

      By:        

               

          Name:
Title:    
 
                        LEHMAN COMMERCIAL PAPER INC., as            
Administrative Agent and as a Funding Party    
 
               

      By:        

               

          Name:
Title:    
 
                        JPMORGAN CHASE BANK, N.A., as a Funding Party          
       and as a Tranche A Issuing Lender    
 
               

      By:        

               

          Name:    

          Title:    
 
                        GOLDMAN SACHS CREDIT PARTNERS L.P.    
 
               

      By:        

               

          Name:
Title:    
 
                                      (Name of Funding Party)    
 
               

      By:        

               

          Name:
Title:    
 
               

      By:        

               

          Name:    

          Title:    

93



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A

COMMITMENTS

                  REVOLVING   TERM   TRANCHE B L/C FUNDING PARTY   COMMITMENT  
COMMITMENT   COMMITMENT
Lehman Commercial Paper Inc.
  60,000,000.00   170,000,000.00   30,000,000.00
JPMorgan Chase Bank, N.A.
  60,000,000.00   170,000,000.00   30,000,000.00
Goldman Sachs Credit Partners L.P.
  30,000,000.00   85,000,000.00   15,000,000.00

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1B

MORTGAGED PROPERTIES

                 
Grantor
  Address/City/State/Zip Code   County   Owned or
Leased   Mortgage Filing
Jurisdiction
““
  1701 W. Marshall Street
Grand Prairie, TX 75051   Dallas   Owned   Dallas
““
  West Highway 22
Milledgeville, GA 31061   Baldwin   Owned   Baldwin
““
  1431 Vultee Boulevard
Nashville, Tennessee   Davidson   Owned   Davidson

 



--------------------------------------------------------------------------------



 



SCHEDULE 3A.11



                  INTERIM TRANCHE B LETTERS OF CREDIT    ISSUER     AMOUNT    
EXPIRY DATE    
Svenska Handelsbanken
    2,100,000.00     12/3/05    
Svenska Handelsbanken
    1,375,000.00     8/13/05    
Svenska Handelsbanken
    500,000.00     12/21/05    
National Australia Bank
    11,505,197.00     7/26/05    
National Australia Bank
    1,077,703.00     7/26/05    
National Australia Bank
    173,200.00     8/7/05    
National Australia Bank
    4,750,000.00     12/13/05    
National Australia Bank
    16,408,708.00     8/6/05    
BNP Parbas
    12,500,000.00     12/21/05    

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

     Filing of Form 8-K with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.8

REAL ESTATE ASSETS

                          Owned or Loan Party   Address/City/State/Zip Code  
County   Leased
Vought Aircraft Industries,
  One Northrop Avenue   Los Angeles   Owned
Inc.
  Hawthorne, CA 90250        
 
           
Vought Aircraft Industries,
  12301 S. Crenshaw Blvd.   Los Angeles   Owned
Inc.
  Hawthorne, CA 90250        
 
           
Vought Aircraft Industries,
  2401 W. Marshall Street   Dallas   Owned
Inc.
  Grand Prairie, TX 75051        
 
           
Vought Aircraft Industries,
  9314 W. Jefferson Ave.   Dallas   Owned
Inc.
  Dallas, TX 75211        
 
           
Vought Aircraft Industries,
  West Highway 22   Baldwin   Owned
Inc.
  Milledgeville, GA 31061        
 
           
Vought Aircraft Industries,
  Marshall Street   Dallas   Leased
Inc.
  1701 W. Marshall
Grand Prairie, TX 75051        
 
           
Vought Aircraft Industries,
  NWIRP Facility   Dallas   Leased
Inc.
  9314 West Jefferson
Dallas, TX 75211        
 
           
Vought Aircraft Industries,
  Witham Field   Martin   Leased
Inc.
  1801 S.E. Airport Rd
Stuart, FL 34996        
 
           
Vought Aircraft Industries,
  640 Alaska St.   Los Angeles   Leased
Inc.
  Torrance, CA 90503        
 
           
Vought Aircraft Industries,
  Georgia Production Site   Houston   Leased
Inc.
  One Northrop Place
Perry, GA 31069        
 
           
Vought Aircraft Industries,
  Griffin Pipe Warehouse   Baldwin   Leased
Inc.
  951 Barrows Ferry Rd.        

  Milledgeville, GA 31061        
 
           
Vought Aircraft Industries,
  1431 Vultee Boulevard   Davidson   Owned
Inc.
  Nashville, Tennessee        
 
           
Contour Aerospace
  423 Berry Way   Los Angeles   Leased
Corporation
  Brea, CA 92821        
 
           
Contour Aerospace
  424 Berry Way   Orange County   Leased
Corporation
  Brea, CA 92821        

 



--------------------------------------------------------------------------------



 



                          Owned or Loan Party   Address/City/State/Zip Code  
County   Leased
Contour Aerospace
  430 Berry Way
Brea, CA 92821   Orange County   Leased
Corporation
           
 
           
Contour Aerospace
  1415 75th Street, S.W.   Orange County   Leased
Corporation
  Everett, WA 98203        
 
           
Contour Aerospace
Corporation
  423 Berry Way
Brea, CA 92821   Snohomism   Leased

           

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15

SUBSIDIARIES

                  JURISDICTION OF   OWNER AND PERCENTAGE SUBSIDIARY  
INCORPORATION   OWNERSHIP
Vought Commercial Aircraft Company
  Delaware     100 %
VAC Industries, Inc.
  Delaware     100 %
Contour Aerospace Corporation
  Delaware     100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2

EXISTING INDEBTEDNESS

     Indebtedness in the form of capital leases set forth on Schedule 7.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3

EXISTING LIENS

                                                                Original File  
        New File           Debtor     Jurisdictions     Secured Party     Date  
  Original File No.     Date     New File No.    
Vought Aircraft
Industries, Inc.
                                       

            Amada America, Inc. (Debtor: Northrop Grumman Corporation)    
7/3/03     31941247
(Equipment Lease)                

          Makino, Inc.     1/29/02     020017430572
(Equipment Lease)                

          Sumner Group, Inc.     11/8/04     040087537155
(Equipment Lease)                

          Sumner Group, Inc.     11/11/04     040088021467
(Equipment Lease)                

          Sumner Group, Inc.     11/11/04     040088021488
(Equipment Lease)                
The Aerostructures Corporation (Vought Aircraft Industries, Inc.)
    CA (SOS)     General Electric
Capital Corporation     6/6/00     0016060936
(Equipment Lease)                
 
          SAFECO Credit Company, Inc.     8/15/01     0123360287
(Equipment Lease)     10/25/01     01298C0836 (Partial Release of Collateral)  
 
 
          GE Capital Corporation     10/22/01     0129660097
(Equipment Lease)                
 
          NEC America, Inc.     6/27/02     0217960189
(Equipment Lease)                
 
          US Bankcorp     3/2/04     0406860239
(Equipment Lease)                
 
    DE (SOS)     SAFECO Credit Company, Inc.     8/14/01     10944475
(Equipment Lease)     10/25/01     1132039 (Partial Release of Collateral)    
 
          Bankers Leasing Association, Inc.     9/6/01     11117287 (in lieu
continuation statement — Equipment Lease)                
 
          The CIT Group/Equipment Financing, Inc.     9/6/01     11117477
(Equipment Lease)     10/25/01     1132038 (Partial Release of Collateral)    
 
          Bobcat Financial
Services     9/14/01     11159339
(Equipment Lease)                
 
          GE Capital     10/22/01     11466270
(Equipment Lease)                
 
          Bankers Leasing Association, Inc.     4/23/02     21190508
(Equipment Lease)                
 
          NEC America, Inc.     6/27/02     21820657
(Equipment Lease)                
 
          General Electric
Capital Corporation     10/29/02     22823585
(Equipment Lease)                

 



--------------------------------------------------------------------------------



 



                                                                Original File  
        New File           Debtor     Jurisdictions     Secured Party     Date  
  Original File No.     Date     New File No.    
 
          General Electric
Capital Corporation     11/21/02     23030933
(Equipment Lease)                
 
          The CIT/Equipment Financing, Inc.     1/3/02     30184856
(Equipment Lease)     3/24/03     30809395
(Amended
Collateral)    
 
          General Electric
Capital Corporation     2/19/03     30477615
(Equipment Lease)                
 
          General Electric
Capital Corporation     4/11/03     30954019
(Equipment Lease)                
 
          General Electric
Capital Corporation     4/22/03     3103009
(Equipment Lease)     4/8/04     40991283
(Restated
Collateral)    
 
          General Electric
Capital Corporation     5/7/03     31181463
(Equipment Lease)                
 
          General Electric
Capital Corporation     5/7/03     31181521
(Equipment Lease)                
 
          General Electric Capital Corporation of Tennessee     3/9/04    
406648623
(Equipment Lease)                
 
          The CIT Group/Equipment Financing, Inc.     8/3/04     42175109
(Equipment Lease)                
 
          General Electric
Capital Corporation     9/21/04     42716225
(Equipment Lease)                
 
    TN (SOS)     General Electric
Capital Corporation     2/22/00     200-006565
(Equipment Lease)                
 
          CIT Technology Financing Services, Inc.     1/16/03     303-003189
(Equipment Lease)                
 
    WA (SOS)     NEC America, Inc.     6/28/02     200218279988
(Equipment Lease)                
Contour Aerospace, Inc.
                                       
(Vought Aircraft Industries, Inc.)
    WA (SOS)     SAFECO Credit Company, Inc.     10/27/95     953000432
(Equipment Lease)     11/4/96     963090386 (Amendment changing Debtor name to
Contour Aerospace, Inc.) (Also found in Contour Aerospace, Inc.)    
 
                            10/2/00     2002760406
(Continuation)    
 
          SAFECO Credit Company, Inc.     10/27/95     953000433
(Equipment Lease)     11/4/96     963090387 (Amendment changing Debtor name to
Contour Aerospace, Inc.)    

 



--------------------------------------------------------------------------------



 



                                                                Original File  
        New File           Debtor     Jurisdictions     Secured Party     Date  
  Original File No.     Date     New File No.    
 
                            10/2/00     2002760405 (Continuation) (Also found in
Contour Aerospace, Inc.)    
 
          Makino, Inc.     12/2/02     200233725729 (Equipment Lease) (Also
found in Contour Aerospace, Inc.)                
Contour Industries, Inc. (Vought Aircraft Industries, Inc.)
    CA (SOS)                       10/2/00     2002760406
(Continuation)    
 
          SAFECO Credit Co, Inc.     10/27/95     953000433
(Equipment Lease)     11/4/96     963090387 (Amendment changing Debtor Name to
Contour Aerospace, Inc.)    
 
                            10/2/00     2002760405
(Continuation)    
 
    Snohomish
County, WA     SAFECO Credit Company, Inc.     10/27/95     9510270212
(Equipment Lease)     12/17/96     961270285 (Amendment changing Debtor name to
Contour Aerospace, Inc.)    
 
                            10/2/00     200010020090
(Continuation)    
 
          SAFECO Credit Company, Inc.     10/27/95     9510270213
(Equipment Lease)     12/17/96     961270286 (Amendment changing Debtor name to
Contour Aerospace, Inc.)    
 
                            10/2/00     200010020091
(Continuation)    
Aerostructures Corporation D.B.A. Contour Aerospace (Vought Aircraft Industries,
Inc.)
    CA (SOS)     SAFECO Credit Company, Inc.     8/15/01     0123360287
(Equipment Lease)     10/25/01     01298C0836 (Amendment - Partial Release of
Collateral) (also found under Contour Aerospace Corporation)    

 



--------------------------------------------------------------------------------



 



                                                                Original File  
        New File           Debtor     Jurisdictions     Secured Party     Date  
  Original File No.     Date     New File No.    
Contour Aerospace
Corporation
    CA (SOS)     SAFECO Credit Company, Inc.     8/15/01     0123360287
(Equipment Lease)     10/25/01     01298C0836 (Amendment - Partial Release of
Collateral)    
 
    WA (SOS)     SAFECO Credit Company, Inc.     10/27/95     953000432
(Equipment Lease)     11/4/96     96309C386 (Amendment changing Debtor name to
Contour Aerospace, Inc.)    
 
                            10/2/00     20002760406
(Continuation)    

          SAFECO Credit Company, Inc.     10/27/95     953000433
(Equipment Lease)     11/4/96     96309C387 (Amendment changing Debtor name to
Contour Aerospace, Inc.)    
 
                            10/2/00     20002760405
(Continuation)    

          Makino, Inc.     12/2/02     200233725729
(Equipment Lease)                

    Orange
County, CA     SAFECO Credit Company, Inc.     6/24/94     1994-0422711    
1/14/99     1999-0027929
(Continuation)    
 
                            10/25/01     2001-0756624 (Partial Release of
Collateral)    

          SAFECO Credit Company, Inc.     10/25/01     2001-0756622            
   

          SAFECO Credit Company, Inc. (Debtor:     8/17/01     2001-0573125    
10/25/01     2001-0756623 (Partial Release of Collateral)    

    Snohomish
County, WA     SAFECO Credit Company, Inc.     10/27/95     9510270212
(Equipment Lease)     12/17/96     9612170285 (Amendment changing Debtor name to
Contour Aerospace, Inc.)    
 
                            10/2/00     200010020090
(Continuation)    

          SAFECO Credit Company, Inc.     10/27/95     9510270213
(Equipment Lease)     12/17/96     9612170286 (Amendment changing Debtor name to
Contour Aerospace, Inc.)    

 



--------------------------------------------------------------------------------



 



                                                                Original File  
        New File           Debtor     Jurisdictions     Secured Party     Date  
  Original File No.     Date     New File No.    
 
                            10/2/00     200010020091
(Continuation)    

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.8

EXISTING INVESTMENTS

     None.

 